Exhibit 10.5

 

 

 

SERVICING AGREEMENT

Dated as of November 29, 2018

by and among

TRTX 2018-FL2 ISSUER, LTD.

“Issuer”

TPG RE FINANCE TRUST MANAGEMENT, L.P.

“Collateral Manager”

WILMINGTON TRUST, NATIONAL ASSOCIATION

“Trustee”

WELLS FARGO BANK, NATIONAL ASSOCIATION

“Note Administrator”

TRTX CLO LOAN SELLER 2, LLC

“Advancing Agent”

SITUS ASSET MANAGEMENT LLC

“Servicer”

SITUS HOLDINGS, LLC

“Special Servicer”

and

PARK BRIDGE LENDER SERVICES LLC

“Operating Advisor”

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS   

Section 1.01

  Defined Terms      1   ARTICLE II    RETENTION AND AUTHORITY OF SERVICER   

Section 2.01

  Engagement; Servicing Standard      29  

Section 2.02

  Subservicing      31  

Section 2.03

  Authority of the Servicer or the Special Servicer      33  

Section 2.04

  Certain Calculations      34   ARTICLE III    SERVICES TO BE PERFORMED   

Section 3.01

  Servicing; Special Servicing      35  

Section 3.02

  Escrow Accounts; Collection of Taxes, Assessments and Similar Items      38  

Section 3.03

  Collection Account      39  

Section 3.04

  Permitted Investments      41  

Section 3.05

  Maintenance of Insurance Policies      41  

Section 3.06

  Delivery and Possession of Servicing Files      43  

Section 3.07

  Inspections; Financial Statements      43  

Section 3.08

  Exercise of Remedies upon Mortgage Loan Defaults      44  

Section 3.09

  Enforcement of Due-On-Sale Clauses; Due-On-Encumbrance Clauses; Assumption
Agreements; Defeasance Provisions      44  

Section 3.10

  Appraisals; Realization upon Defaulted Mortgage Assets      47  

Section 3.11

  Annual Statement as to Compliance      50  

Section 3.12

  Annual Independent Public Accountants’ Servicing Report      51  

Section 3.13

  Title and Management of REO Properties and REO Accounts      51  

Section 3.14

  Cash Collateral Accounts      53  

Section 3.15

  Modification, Waiver, Amendment and Consents      53  

Section 3.16

  Transfer of Servicing Between Servicer and Special Servicer; Record Keeping;
Asset Status Report      56  

Section 3.17

  [Reserved.]      60  

Section 3.18

  [Reserved.]      60  

Section 3.19

  Repurchase Requests      60  

Section 3.20

  Investor Q&A Forum and Rating Agency Q&A Forum and Servicer Document Request
Tool      60  

Section 3.21

  Duties under Indenture; Miscellaneous      61  

 

-i-



--------------------------------------------------------------------------------

Section 3.22

  Operating Advisor      62  

Section 3.23

  Control and Consultation      66  

Section 3.24

  [Reserved.]      69  

Section 3.25

  Certain Matters Related to the Participated Mortgage Loans      69  

Section 3.26

  Ongoing Future Advance Estimates      71   ARTICLE IV    STATEMENTS AND
REPORTS   

Section 4.01

  Reporting by the Servicer, the Special Servicer and the Operating Advisor     
74   ARTICLE V    SERVICER AND SPECIAL SERVICER COMPENSATION AND EXPENSES;
OPERATING ADVISOR COMPENSATION

 

Section 5.01

  Servicing Compensation      76  

Section 5.02

  Servicing Advances; Servicer Expenses      77  

Section 5.03

  Special Servicing Compensation      81  

Section 5.04

  Operating Advisor Compensation      82   ARTICLE VI    THE SERVICER AND THE
ISSUER   

Section 6.01

  No Assignment; Merger or Consolidation      82  

Section 6.02

  Liability and Indemnification      83  

Section 6.03

  Eligibility; Successor, the Servicer, the Special Servicer or the Operating
Advisor      85   ARTICLE VII    REPRESENTATIONS AND WARRANTIES; TERMINATION
EVENTS   

Section 7.01

  Representations and Warranties      87  

Section 7.02

  Servicer Termination Event      94  

Section 7.03

  Termination of the Special Servicer by the Collateral Manager      96  

Section 7.04

  [Reserved.]      97  

Section 7.05

  Termination of the Special Servicer Upon Operating Advisor’s Recommendation   
  97  

Section 7.06

  Termination of the Operating Advisor      98  

Section 7.07

  Note Administrator/Trustee Termination Event      100  

Section 7.08

  Trustee to Act; Appointment of Successor      101  

Section 7.09

  Closing Conditions; Issuer Covenants      102  

 

-ii-



--------------------------------------------------------------------------------

Section 7.10

  Collateral Manager Termination Event      102  

Section 7.11

  Post-Closing Performance Conditions      104   ARTICLE VIII    TERMINATION;
TRANSFER OF MORTGAGE ASSETS   

Section 8.01

  Termination of Agreement      104  

Section 8.02

  Transfer of Mortgage Assets      105   ARTICLE IX    MISCELLANEOUS PROVISIONS
  

Section 9.01

  Amendment; Waiver      106  

Section 9.02

  Governing Law      107  

Section 9.03

  Notices      107  

Section 9.04

  Severability of Provisions      110  

Section 9.05

  Inspection and Audit Rights      111  

Section 9.06

  Operating Advisor Contact with the Servicer and the Special Servicer      111
 

Section 9.07

  Binding Effect; No Partnership; Counterparts      111  

Section 9.08

  Protection of Confidential Information      111  

Section 9.09

  General Interpretive Principles      112  

Section 9.10

  Further Agreements      112  

Section 9.11

  Rating Agency Notices      113  

Section 9.12

  Limited Recourse and Non-Petition      114  

Section 9.13

  Capacity of Trustee and Note Administrator      115  

Section 9.14

  Third-Party Beneficiaries      115  

 

EXHIBIT A    Mortgage Asset Schedule EXHIBIT B    Applicable Servicing Criteria
in Item 1122 of Regulation AB EXHIBIT C    [Reserved] EXHIBIT D    Form of
Operating Advisor Annual Report EXHIBIT E    Form of Operating Advisor’s Two
Quarter Future Advance Estimate EXHIBIT F    Participation Holder Register

 

 

-iii-



--------------------------------------------------------------------------------

THIS SERVICING AGREEMENT dated as of November 29, 2018 is by and among TRTX
2018-FL2 ISSUER, LTD. (the “Issuer”), an exempted company incorporated with
limited liability under the laws of the Cayman Islands, TPG RE FINANCE TRUST
MANAGEMENT, L.P., as collateral manager (the “Collateral Manager”), WILMINGTON
TRUST, NATIONAL ASSOCIATION, as trustee (the “Trustee”) WELLS FARGO BANK,
NATIONAL ASSOCIATION, as note administrator (in such capacity, the “Note
Administrator”), TRTX CLO LOAN SELLER 2, LLC, as advancing agent (the “Advancing
Agent”), SITUS ASSET MANAGEMENT LLC, as servicer (the “Servicer”), SITUS
HOLDINGS, LLC, as special servicer (the “Special Servicer”), and PARK BRIDGE
LENDER SERVICES LLC, as operating advisor (the “Operating Advisor”).

PRELIMINARY STATEMENTS

The Issuer desires to engage the Servicer, the Special Servicer, the Advancing
Agent, the Trustee, the Note Administrator and the Operating Advisor, and the
Servicer, the Special Servicer, the Advancing Agent, the Trustee, the Note
Administrator and the Operating Advisor, desire to accept the Issuer’s
engagement, to perform their respective duties with respect to the Mortgage
Loans in accordance with the provisions of this Agreement.

This Agreement shall become effective with respect to each Whole Loan and each
Pari Passu Participation upon the Closing Date and with respect to each
Companion Participation that is acquired by the Issuer, upon the related
Servicing Transfer Date.

NOW, THEREFORE, in consideration of the recitals in this Preliminary Statement
which are made a contractual part hereof, and of the mutual promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. Any capitalized term used herein without definition
shall have the meaning ascribed to such term in the Indenture. In addition,
whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

“15Ga-1 Notice”: As defined in Section 3.19.

“17g-5 Information Provider”: As defined in the Indenture.

“17g-5 Website”: As defined in the Indenture.

“Accountant’s Statement”: Shall have the meaning ascribed it in Section 3.12
hereof.



--------------------------------------------------------------------------------

“Accounts”: The Escrow Accounts, the Collection Account, the REO Accounts and
the Cash Collateral Accounts.

“Additional Servicing Compensation”: (i) Any fee or penalty amounts collected
for checks or other items returned for insufficient funds related to the
Accounts (other than the REO Account); (ii) any late payment charges and default
interest collected with respect to any Serviced Mortgage Asset (which, for each
Participated Mortgage Loan, shall be payable solely from amounts allocated to
such Mortgage Asset under the related Participation Agreement) that accrues when
the related Mortgage Loan is not a Specially Serviced Mortgage Loan and
(iii) subject to Section 3.04, all income and gain realized from the investment
of funds deposited in the Accounts (other than the REO Account).

“Additional Special Servicer Compensation”: (i) All assumption application fees
received on Mortgage Loans, (ii) any modification fees, assumption fees, consent
fees and similar fees received on any Mortgage Loans, (iii) any charges for
processing other Obligor requests, beneficiary statements or demands and fees in
connection with defeasance, if any, on any Mortgage Loans, (iv) any late payment
charges and default interest collected with respect to any Mortgage Asset that
accrues when the related Mortgage Loan is a Specially Serviced Mortgage Loan and
(v)(A) any fee or penalty amounts collected for checks or other items returned
for insufficient funds relating to the REO Account and (B) subject to
Section 3.04, all income and gain realized from the investment of funds
deposited in the REO Account.

“Advance Rate”: A per annum rate equal to the “Prime Rate” (as published from
time to time in the “Money Rates” section of The Wall Street Journal).

“Advancing Agent”: TRTX CLO Loan Seller 2, LLC, or its successors or assigns
pursuant to the Indenture, solely in its capacity as Advancing Agent.

“Affiliate”: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer or employee
(a) of such Person, (b) of any subsidiary or parent company of such Person or
(c) of any Person described in clause (i) above. For the purposes of this
definition, control of a Person shall mean the power, direct or indirect, (i) to
vote more than 50% of the securities having ordinary voting power for the
election of directors of such Person, or (ii) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise;
provided that neither the Company Administrator nor any other company,
corporation or Person to which the Company Administrator provides directors
and/or administrative services and/or acts as share trustee shall be an
Affiliate of the Issuer or Co-Issuer; provided, further, that none of TRTX, the
Seller, Retention Holder or any of their subsidiaries shall be deemed to be
Affiliates of the Issuer. The Note Administrator, the Servicer, the Special
Servicer and the Trustee may rely on certifications of any Holder or party
hereto regarding such Person’s Affiliates.

“Affiliated Future Funding Companion Participation Holder”: Any Companion
Participation Holder that is the Seller or any Affiliate of the Seller.

“Aggregate Outstanding Amount”: As defined in the Indenture.

 

-2-



--------------------------------------------------------------------------------

“Aggregate Outstanding Portfolio Balance”: As defined in the Indenture.

“Agreement”: This Servicing Agreement, as the same may be modified, supplemented
or amended from time to time.

“Anti-Terrorism Laws”: Any Laws relating to terrorism, trade sanctions programs
and embargoes, import/export licensing, money laundering or bribery, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.

“Appraisal”: An appraisal prepared by an Appraiser and certified by such
Appraiser as having been prepared in accordance with the requirements of the
Standards of Professional Appraisal Practice of the Appraisal Institute and the
Uniform Standards of Professional Appraisal Practice of the Appraisal
Foundation, as well as FIRREA.

“Appraisal Adjusted Outstanding Portfolio Balance”: On any Measurement Date, the
sum (without duplication) of:

 

  (1)

the aggregate Principal Balance of the Mortgage Assets (other than Mortgage
Assets as to which an Appraisal Reduction Event has occurred);

 

  (2)

the aggregate principal balance of all Principal Proceeds held as cash and
Eligible Investments; and

 

  (3)

with respect to each Mortgage Asset as to which an Appraisal Reduction Event has
occurred, the Principal Balance of such Mortgage Asset minus any Appraisal
Reduction Amount allocated to such Mortgage Asset.

“Appraisal Reduction Amount”: With respect to any Mortgage Loan as to which an
Appraisal Reduction Event has occurred, an amount equal to the excess, if any,
of (a) the principal balance of such Mortgage Loan, plus all other amounts due
and unpaid with respect to such Mortgage Loan, minus (b) the sum of (i) an
amount equal to 90% of the appraised value of the related Mortgaged Property or
Mortgaged Properties (net of any liens senior to the lien of the related
mortgage) as determined by an updated appraisal obtained by the Special Servicer
plus (ii) the aggregate amount of all reserves, letters of credit and escrows
held in connection with the Mortgage Loan (other than escrows and reserves for
unpaid real estate taxes and assessments and insurance premiums), plus (iii) all
insurance and casualty proceeds and condemnation awards that constitute
collateral for the related Mortgage Loan (whether paid or then payable by any
insurance company or government authority).

With respect to any Mortgage Asset that is a Participation, any Appraisal
Reduction Amount calculated with respect to the underlying Mortgage Loan will be
deemed allocated on a pro rata and pari passu basis among the related
Participations (based on the outstanding principal balances thereof).

 

-3-



--------------------------------------------------------------------------------

“Appraisal Reduction Event”: The occurrence of any of the following events with
respect to a Mortgage Loan:

 

  (1)

the 90th day following the occurrence of any uncured delinquency in monthly
payments with respect to such Mortgage Loan;

 

  (2)

receipt of notice that the related borrower has filed a bankruptcy petition or
the date on which a receiver is appointed and continues in such capacity or the
90th day after the related borrower becomes the subject of involuntary
bankruptcy proceedings and such proceedings are not dismissed in respect of the
Mortgaged Property securing such Mortgage Loan;

 

  (3)

the date on which the Mortgaged Property securing such Mortgage Loan becomes an
REO Property;

 

  (4)

such Mortgage Loan becomes a Modified Mortgage Loan; and

 

  (5)

a payment default occurs with respect to a balloon payment; provided, however if
(i) the related borrower is diligently seeking a refinancing commitment and
delivers a statement to that effect to the Servicer within 30 days after the
default, who will promptly deliver a copy to the Special Servicer, the Operating
Advisor and the Collateral Manager, (ii) the related borrower continues to make
its assumed scheduled payment, (iii) no other Appraisal Reduction Event has
occurred with respect to that Mortgage Loan and (iv) the Collateral Manager
consents, an Appraisal Reduction Event will not occur until 90 days beyond the
related maturity date, unless extended by the Special Servicer in accordance
with the Transaction Documents, the Indenture or the Servicing Agreement; and
provided, further, if the related borrower has delivered to the Servicer, who
has promptly delivered a copy to the Special Servicer, the Operating Advisor and
the Collateral Manager, on or before the 90th day after the related maturity
date, a refinancing commitment reasonably acceptable to the Special Servicer,
and the borrower continues to make its assumed scheduled payments (and no other
Appraisal Reduction Event has occurred with respect to that Mortgage Loan), an
Appraisal Reduction Event will not occur until the earlier of (A) 120 days
beyond the related maturity date (or extended maturity date) and (B) the
termination of the refinancing commitment.

“Appraiser”: An Independent appraiser, selected by the Special Servicer with the
prior consent of the Issuer (or the Collateral Manager acting on behalf of the
Issuer) (or, with respect to a Non-CLO Controlled Mortgage Asset, in
consultation with the holder of the related controlling Companion
Participation), which is a member in good standing of the Appraisal Institute,
and is certified or licensed in the state in which the relevant related
Mortgaged Property is located, and that has a minimum of five (5) years of
experience in the appraisal of comparable properties.

 

-4-



--------------------------------------------------------------------------------

“Asset Documents”: As defined in the Indenture.

“Asset Status Report”: As defined in Section 3.16(f).

“Auction Call Redemption”: As defined in the Indenture.

“Balloon Loan”: Any Mortgage Loan that requires a payment of principal on the
maturity date in excess of its constant Monthly Payment.

“Balloon Payment”: With respect to each Balloon Loan, the scheduled payment of
principal due on the maturity date (less principal included in the applicable
amortization schedule or scheduled Monthly Payment).

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the State of North
Carolina or the location of the Corporate Trust Office of the Note Administrator
or the Trustee, or (iii) days when the New York Stock Exchange or the Federal
Reserve Bank of New York are closed.

“Cash”: As defined in the Indenture.

“Cash Collateral”: As defined in Section 3.14.

“Cash Collateral Account”: As defined in Section 3.14.

“Class A Notes”: As defined in the Indenture.

“Class A-S Notes”: As defined in the Indenture.

“Class B Notes”: As defined in the Indenture.

“Class C Notes”: As defined in the Indenture.

“Class D Notes”: As defined in the Indenture.

“Class E Notes”: As defined in the Indenture.

“Class F Notes”: As defined in the Indenture.

“Clean-Up Call”: As defined in the Indenture.

“CLO Controlled Mortgage Assets”: Each Mortgage Asset that is not a Non-CLO
Controlled Mortgage Asset. As of the Closing Date (i) each of the Closing Date
Mortgage Assets identified on Exhibit A hereto as “Sirata Beach Resort,” “Ace
Hotel” and “24 Jones” is a CLO Controlled Mortgage Asset and (ii) each of the
Closing Date Mortgage Assets other than the Closing Date Mortgage Assets
specified in (i) above will be Non-CLO Controlled Mortgage Assets.

“Closing Date”: November 29, 2018.

 

-5-



--------------------------------------------------------------------------------

“Co-Issuer”: TRTX 2018-FL2 Co-Issuer, LLC, a Delaware limited liability company.

“Co-Issuers”: The Issuer and the Co-Issuer.

“Code”: As defined in the Indenture.

“Collection Account”: Shall have the meaning ascribed it in Section 3.03 hereof.

“Collateral Manager”: TPG RE Finance Trust Management, L.P., a Delaware limited
partnership, as Collateral Manager under the Collateral Management Agreement,
and any successor Collateral Manager appointed pursuant to the Collateral
Management Agreement.

“Collateral Management Agreement”: The Collateral Management Agreement, dated
November 29, 2018, between the Issuer and the Collateral Manager.

“Collateral Manager Termination Event”: As defined in Section 7.10.

“Committed Warehouse Line”: A warehouse facility or other similar financing
facility pursuant to which the related lender has approved advances (at a 60% or
greater advance rate) to fund future advance requirements under the Future
Funding Companion Participations held by Affiliated Future Funding Companion
Participation Holders, subject only to the satisfaction of general conditions
precedent in the related facility documents.

“Companion Participation”: With respect to each Pari Passu Participation, the
related companion participation interest in the related Participated Mortgage
Loan that will not be held by the Issuer unless such Companion Participation is
later acquired, in whole or in part, by the Issuer pursuant to the applicable
provisions of the Indenture. Upon any acquisition of a Companion Participation
by the Issuer, such Companion Participation shall become a Mortgage Asset.

“Companion Participation Holder”: The holder of any Companion Participation.

“Company Administrator”: MaplesFS Limited (or its successors and assigns).

“Corporate Trust Office”: The designated corporate trust office of (a) the
Trustee, currently located at 1100 North Market Street, Wilmington, Delaware
19890, Attention: CMBS Trustee – TRTX 2018-FL2, (b) the Note Administrator,
currently located at (i) with respect to the delivery of Asset Documents, at
1055 10th Avenue SE, Minneapolis, Minnesota, 55414, Attention: Document Custody
Group, (ii) with respect to the delivery of Note transfers and surrenders, at
600 South 4th St., 7th Floor, MAC N9300-070 Minneapolis, Minnesota 55479; and
(iii) for all other purposes, at 9062 Old Annapolis Road, Columbia, Maryland
21045-1951, Attention: Corporate Trust Services (CMBS), TRTX 2018-FL2, telecopy
number (410) 715-2380 or (c) such other address as the Trustee or the Note
Administrator, as applicable, may designate from time to time by notice to the
Noteholders, the Holder of the Preferred Shares, the 17g-5 Information Provider
and the parties hereto.

 

-6-



--------------------------------------------------------------------------------

“Corrected Loan”: Any Specially Serviced Mortgage Loan that has become current
and remained current for three (3) consecutive Monthly Payments (for such
purposes taking into account any modification or amendment of such Mortgage
Loan, whether by a consensual modification or in connection with a bankruptcy,
insolvency or similar proceeding involving the Obligor), and (provided, that no
additional default is foreseeable in the reasonable judgment of the Special
Servicer and no other event or circumstance exists that causes such Mortgage
Loan to otherwise constitute a Specially Serviced Mortgage Loan) the servicing
of which the Special Servicer has returned to the Servicer pursuant to
Section 3.16(b).

“Covered Entity”: (a) The Issuer and its subsidiaries and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“Credit Risk Mortgage Asset”: As defined in the Indenture.

“Credit Risk Mortgage Asset Consultation Fee”: A fee that is payable to the
Operating Advisor in an amount equal to $10,000 in connection with each Credit
Risk Mortgage Asset Consultation.

“CREFC®”: CRE Finance Council, formerly known as Commercial Mortgage Securities
Association, or any association or organization that is a successor thereto.

“CREFC® Comparative Financial Status Report”: The report substantially in the
form of, and containing the information called for in, the downloadable form of
the “Comparative Financial Status Report” available as of the Closing Date on
the CREFC® Website, or such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by the CREFC® for commercial mortgage-backed
securities transactions generally; provided, that, to the extent that such other
form contemplates such additional information, such other form must be
reasonably acceptable to the Servicer, the Special Servicer and the Note
Administrator.

“CREFC® Investor Reporting Packet”: The reporting packet substantially in the
form of, and containing the information called for in, the downloadable form of
the “CREFC® Investor Reporting Packet” available as of the Closing Date on the
CREFC® Website, or such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by CREFC® for commercial mortgage securities
transactions generally; provided that, to the extent that such other form
contemplates such additional information, such other form must be reasonably
acceptable to the Servicer.

“CREFC® Loan Periodic Update File”: The monthly data file substantially in the
form of, and containing the information called for in, the downloadable form of
the “Loan Periodic Update File” available as of the Closing Date on the CREFC®
Website, or such other final form for the presentation of such information and
containing such additional information as may from

 

-7-



--------------------------------------------------------------------------------

time to time be recommended by the CREFC® for commercial mortgage-backed
securities transactions generally; provided, that, to the extent that such other
form contemplates such additional information, such other form must be
reasonably acceptable to the Servicer, the Special Servicer and the Note
Administrator. Notwithstanding any provision hereof, neither the CREFC Loan
Periodic Update File, nor any other report or accounting prepared or performed
by the Servicer, is required to include any allocation among the Mortgage Assets
of the fee payable to the Note Administrator, the fee payable to the Trustee or
the fees payable to the Operating Advisor.

“CREFC® NOI Adjustment Worksheet”: An annual report substantially in the form
of, and containing the information called for in, the downloadable form of the
“NOI Adjustment Worksheet” available as of the Closing Date on the CREFC®
Website, or such other final form for the presentation of such information and
containing such additional information as may from time to time be promulgated
as recommended by the CREFC® for commercial mortgage-backed securities
transactions generally; provided, that, to the extent that such other form
contemplates such additional information, such other form must be reasonably
acceptable to the Servicer, the Special Servicer and the Note Administrator.

“CREFC® Operating Statement Analysis Report”: The report substantially in the
form of, and containing the information called for in, the downloadable form of
the “Operating Statement Analysis Report” available as of the Closing Date on
the CREFC® Website or in such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by the CREFC® for commercial mortgage-backed
securities transactions generally; provided, that, to the extent that such other
form contemplates such additional information, such other form must be
reasonably acceptable to the Servicer, the Special Servicer and the Note
Administrator.

“CREFC® Special Servicer Loan File”: The report substantially in the form of,
and containing the information called for in, the downloadable form of the
“CREFC® Special Servicer Loan File” available as of the Closing Date on the
CREFC® website, or such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by the CREFC® for commercial mortgage securities
transactions generally; provided, that, to the extent that such other form
contemplates such additional information, such other form must be reasonably
acceptable to the Servicer, the Special Servicer and the Note Administrator.

“CREFC® Website”: The website located at “www.crefc.org” or such other primary
website as CREFC® may establish for dissemination of its report forms.

“Custodian”: As defined in the Indenture.

“DBRS”: DBRS, Inc., or any successor thereto.

“Defaulted Mortgage Asset”: Any Mortgage Asset for which the related Mortgage
Loan is a Defaulted Mortgage Loan.

“Defaulted Mortgage Loan”: As defined in the Indenture.

“Deferred Interest”: As defined in the Indenture.

 

-8-



--------------------------------------------------------------------------------

“Directly Operate”: With respect to any REO Property, the furnishing or
rendering of services to the tenants thereof that are not customarily provided
to tenants in connection with the rental of space “for occupancy only” within
the meaning of Treasury Regulations Section 1.512(b)-1(c)(5), the management or
operation of such REO Property, the holding of such REO Property primarily for
sale to customers, the use of such REO Property in a trade or business conducted
by the Issuer or the performance of any construction work on the REO Property,
other than through an Independent Contractor; provided, however, that an REO
Property shall not be considered to be Directly Operated solely because the
Trustee (or the Special Servicer on behalf of the Trustee) establishes rental
terms, chooses tenants, enters into or renews leases, deals with taxes and
insurance or makes decisions as to repairs or capital expenditures with respect
to such REO Property or takes other actions consistent with Treasury Regulations
Section 1.856-4(b)(5)(ii).

“Eligible Account”: As defined in the Indenture.

“Eligible Investments”: As defined in the Indenture.

“Eligible Operating Advisor”: An institution (i) that, within the twelve
(12) months prior to any date of determination, has acted as the special
servicer or operating advisor on a commercial mortgage-backed securities
transaction rated by DBRS, KBRA, Fitch, Moody’s, Morningstar or S&P business,
but has not been the special servicer on a transaction for which any of DBRS,
KBRA, Fitch, Moody’s, Morningstar, or S&P has downgraded or withdrawn its rating
or ratings of, one or more classes of certificates or notes for such transaction
citing servicing concerns with the special servicer as the sole or material
factor in such rating action, (ii) that can and will make the applicable
representations and warranties set forth in Section 7.01(d) of this Agreement,
(iii) that is not the Issuer, the Servicer, the Special Servicer, the Trustee,
the Note Administrator, the Advancing Agent, the Seller, the Collateral Manager
or, except as provided in Section 7.06(b) with respect to the Trustee and the
Note Administrator, an affiliate of any of the foregoing, and (iv) that has not
been paid any fees, compensation or other remuneration by the Special Servicer
or a successor Special Servicer (x) in respect of its obligations under this
Agreement or (y) for the appointment or recommendation for replacement of a
successor special servicer to become the Special Servicer.

“Escrow Account”: As defined in Section 3.02.

“Escrow Payment”: Any amounts received by the Servicer or Special Servicer for
the account of an Obligor for application toward the payment of taxes, insurance
premiums, assessments, ground rents, deferred maintenance, environmental
remediation, rehabilitation costs, capital expenditures, lease-up expenses and
similar items in respect of the related Mortgaged Property.

“Event of Default”: As defined in the Indenture.

“Exchange Mortgage Asset”: As defined in the Indenture.

 

-9-



--------------------------------------------------------------------------------

“Final Asset Status Report”: With respect to any Specially Serviced Mortgage
Loan, each related Asset Status Report, together with such other data or
supporting information provided by the Special Servicer to the Collateral
Manager, which shall not include any communication (other than the related Final
Asset Status Report) between the Special Servicer and the Collateral Manager
with respect to such Specially Serviced Mortgage Loan, and the Special Servicer
has otherwise communicated to the Operating Advisor as being final; provided
that no Asset Status Report shall be considered to be a Final Asset Status
Report unless (prior to the occurrence and continuance of a Special Servicer
Consultation Event with respect to the related Mortgage Asset) the Collateral
Manager, pursuant to the control and consultation procedures set forth in
Section 3.23, has either finally approved of and consented to the actions
proposed to be taken in connection therewith, or has exhausted all of its rights
of approval or consent pursuant to this Agreement in respect of such action, or
has been deemed to approve or consent to such action or the Asset Status Report
is otherwise implemented by the Special Servicer in accordance with this
Agreement. After the occurrence and during the continuance of a Special Servicer
Consultation Event but prior to the occurrence of a Special Servicer Review
Event with respect to the related Mortgage Asset, an Asset Status Report with
respect to such Mortgage Asset shall be considered a Final Asset Status Report
upon the Special Servicer’s determination.

“FIRREA”: The Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended.

“Fitch”: Fitch Ratings, Inc., or any successor thereto.

“Future Funding Agreement”: The Future Funding Agreement, dated as of the
Closing Date, by and among the Seller, as pledgor, Holdco, as the future funding
indemnitor, the Trustee, as trustee on behalf of the Noteholders and the Holders
of the Preferred Shares, as secured party, and the Note Administrator, as the
same may be amended, supplemented or replaced from time to time.

“Future Funding Amount”: With respect to a Participated Mortgage Loan, any
unfunded future funding obligations of the lender thereunder.

“Future Funding Companion Participation”: With respect to a Participated
Mortgage Loan that has any remaining Future Funding Amounts, the Companion
Participation in such Participated Mortgage Loan the holder of which is
obligated to fund such Future Funding Amounts.

“Future Funding Controlled Reserve Account”: The account required to be
maintained by the Seller pursuant to the Future Funding Agreement.

“Future Funding Indemnitor”: Holdco, in its capacity as Future Funding
Indemnitor.

“Governmental Body”: Any nation or government, any state or other political
subdivision thereof or any entity, authority, agency, division or department
exercising the executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to a government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any such group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor similar authority to
any of the foregoing).

 

-10-



--------------------------------------------------------------------------------

“Holdco”: TPG RE Finance Trust Holdco, LLC, and its successors-in-interest.

“Holder”: As defined in the Indenture.

“Indenture”: The Indenture, dated as of the Closing Date, among the Issuer, the
Co-Issuer, the Advancing Agent, the Trustee and the Note Administrator.

“Independent”: As defined in the Indenture.

“Independent Contractor”: Any Person that would be an “Independent Contractor”
with respect to Sub-REIT (or any subsequent REIT) within the meaning of
Section 856(d)(3) of the Code.

“Inquiry”: As defined in the Indenture.

“Insurance and Condemnation Proceeds”: All proceeds paid under any Insurance
Policy or in connection with the full or partial condemnation of a Mortgaged
Property, as applicable, in either case, to the extent such proceeds are not
applied to the restoration of the related Mortgaged Property, as applicable, or
released to the Obligor or any tenants or ground lessors, in either case, in
accordance with the Servicing Standard.

“Insurance Policy”: With respect to any Mortgage Loan, any hazard insurance
policy, flood insurance policy, title insurance policy or other insurance policy
that is maintained from time to time in respect of such Mortgage Loan or the
related Mortgaged Property, as applicable.

“Investor Q&A Forum”: As defined in the Indenture.

“Issuer”: As defined in the Preamble hereto.

“KBRA”: Kroll Bond Rating Agency, Inc. or any successor thereto.

“Largest One Quarter Future Advance Estimate”: An estimate of the largest
aggregate amount of future advances that will be required to be made under the
Future Funding Companion Participations held by Affiliated Future Funding
Companion Participation Holders during any calendar quarter, subject to the same
exclusions as the calculation of the Two Quarter Future Advance Estimate.

“Law”: shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

“Liquidation Event”: An REO Property (and the related REO Loan) or a Mortgage
Loan is liquidated for a full or discounted amount and the Special Servicer has
determined that all amounts which it expects to recover from or on account of
such Mortgage Loan or REO Property, as applicable, have been recovered.

 

-11-



--------------------------------------------------------------------------------

“Liquidation Expenses”: All customary, reasonable and necessary “out of pocket”
costs and expenses incurred by the Issuer or the Special Servicer in connection
with a liquidation of any Specially Serviced Mortgage Loan or REO Property
pursuant to Section 12.1 of the Indenture (including, without limitation, legal
fees and expenses, committee or referee fees, and, if applicable, brokerage
commissions and conveyance taxes).

“Liquidation Fee”: A fee payable to the Special Servicer with respect to each
Specially Serviced Mortgage Loan or REO Property, as applicable, as to which the
Special Servicer receives a full or discounted payoff (or an unscheduled partial
payment to the extent such prepayment is required by the Special Servicer as a
condition to a workout) with respect thereto from the related Obligor or any
Liquidation Proceeds or Insurance and Condemnation Proceeds with respect to the
related Mortgage Loan or REO Property, as applicable (in any case, other than
amounts for which a Workout Fee has been paid, or will be payable), equal to the
product of the Liquidation Fee Rate and the proceeds of such full or discounted
payoff or other partial payment or the Liquidation Proceeds or Insurance and
Condemnation Proceeds related to such liquidated Specially Serviced Mortgage
Loan or REO Property, as applicable, as the case may be; provided, however, that
no Liquidation Fee shall be payable with respect to any event described in
clause (iii) of the definition of “Liquidation Proceeds” or clause (iv) of the
definition of “Liquidation Proceeds” if such repurchase occurs within the time
parameters (including any applicable extension period) set forth in the Mortgage
Asset Purchase Agreement.

“Liquidation Fee Rate”: With respect to each Specially Serviced Mortgage Loan, a
rate equal to 1.0%.

“Liquidation Proceeds”: Cash amounts received by or paid to the Servicer or the
Special Servicer, as applicable, in connection with: (i) the liquidation
(including a payment in full) of a Mortgaged Property constituting security for
a Defaulted Mortgage Loan, through a receiver’s or trustee’s sale, foreclosure
sale or sale of an REO Property, as applicable, or otherwise, exclusive of any
portion thereof required to be released to the related Obligor in accordance
with applicable law and the terms and conditions of the related Asset Documents;
(ii) the realization upon any deficiency judgment obtained against an Obligor;
(iii) (A) the purchase of a Defaulted Mortgage Loan or Credit Risk Mortgage
Asset by the Collateral Manager pursuant to Section 12.1(b) of the Indenture;
(B) the sale of Mortgage Assets pursuant to Section 12.1(c) of the Indenture or
(C) any other sale of a Mortgage Loan pursuant to Section 12.1 of the Indenture
or (iv) the repurchase of a Mortgage Asset by the Seller pursuant to the
Mortgage Asset Purchase Agreement.

“Major Decisions”: Any of the following

(a) any modification of, or waiver with respect to, a Mortgage Asset or
underlying Mortgage Loan that would result in the extension of the maturity date
or extended maturity date thereof (however the maturity date of such Mortgage
Loan may not be extended beyond the date that is five years prior to the Stated
Maturity Date of the Notes), a reduction in the interest rate borne thereby or
the monthly debt service payment or prepayment, if any, payable thereon or a
deferral or a forgiveness of interest on or principal of the Mortgage Asset or
underlying Mortgage Loan, any change in the Principal Balance of any Mortgage
Asset or underlying Mortgage Loan or a modification or waiver of any other
monetary term of the Mortgage Asset or the underlying Mortgage Loan

 

-12-



--------------------------------------------------------------------------------

relating to the timing or amount of any payment of principal or interest (other
than late payment charges and default interest) or any other material sums due
and payable under the Mortgage Loan or underlying Asset Documents or a
modification or waiver of any provision of the Mortgage Loan that (i) restricts
the Obligor or its equity owners from incurring additional indebtedness,
(ii) waives any breach of a material representation or a material covenant,
(iii) waives any breach of any material provision of a related guaranty
delivered by a guarantor of the obligations of a borrower on such Mortgage Asset
or underlying Mortgage Loan, or (iv) waives any default or event of default due
to the bankruptcy or insolvency of a borrower or any guarantor of the
obligations of a borrower on such Mortgage Asset or Mortgage Loan;

(b) any modification of, or waiver with respect to, a Mortgage Asset or
underlying Mortgage Loan that would result in a discounted pay-off of the
Mortgage Loan;

(c) any foreclosure upon or comparable conversion of the ownership of a
Mortgaged Property or any acquisition of a Mortgaged Property by deed-in-lieu of
foreclosure;

(d) any sale of a Mortgaged Property or any material portion thereof or, except,
as specifically permitted in the Asset Documents, the transfer of any direct or
indirect interest in the Obligor;

(e) any sale of a Defaulted Mortgage Asset;

(f) any action to bring a Mortgaged Property or REO Property into compliance
with any laws relating to hazardous materials;

(g) any substitution or release of collateral for a Mortgage Asset (other than
in accordance with the terms of, or upon satisfaction of, the Asset Documents);

(h) any release of the Obligor or any guarantor from liability with respect to
the Mortgage Loan (other than in accordance with the terms of, or upon
satisfaction of, the Asset Documents);

(i) any waiver of or determination not to enforce a “due-on-sale” or
“due-on-encumbrance” clause (unless such clause is not exercisable under
applicable law or such exercise is reasonably likely to result in successful
legal action by the Obligor);

(j) any material changes to or waivers of any of the insurance requirements in
the Asset Documents;

(k) any incurrence of additional debt by the Obligor to the extent such
incurrence requires the consent of the lender under the Asset Documents; and

(l) any consent to any lease to the extent the entering into such requires the
consent of the lender under the Asset Documents.

“Majority”: As defined in the Indenture.

 

-13-



--------------------------------------------------------------------------------

“Measurement Date”: Any of the following: (i) the Closing Date, (ii) the date of
acquisition or disposition of any Mortgage Asset, (iii) any date on which any
Mortgage Asset becomes a Defaulted Mortgage Asset, (iv) each Determination Date
and (v) with reasonable notice to the Issuer, the Collateral Manager and the
Note Administrator, any other Business Day that the Rating Agencies or the
holders of at least 66 2/3% of the aggregate outstanding principal amount of any
Class of Notes requests be a “Measurement Date”; provided, that if any such date
would otherwise fall on a day that is not a Business Day, the relevant
Measurement Date will be the immediately preceding Business Day.

“Modified Mortgage Loan”: A Mortgage Loan that has been modified by the Special
Servicer pursuant to this Agreement in a manner that:

(a) except as expressly contemplated by the related Asset Documents, reduces or
delays in a material and adverse manner the amount or timing of any payment of
principal or interest due thereon (other than, or in addition to, bringing
current monthly payments with respect to such Mortgage Loan);

(b) except as expressly contemplated by the related Asset Documents, results in
a release of the lien of the Mortgage on any material portion of the related
Mortgaged Property without a corresponding principal prepayment in an amount not
less than the fair market value (as is), as determined by an Appraisal delivered
to the Special Servicer (at the expense of the related Obligor and upon which
the Special Servicer may conclusively rely), of the property to be released; or

(c) in the reasonable good faith judgment of the Special Servicer, otherwise
materially impairs the value of the security for such Mortgage Loan or reduces
the likelihood of timely payment of amounts due thereon.

“Monthly Operating Advisor Fee”: Means a monthly fee payable to the Operating
Advisor on each Remittance Date from amounts received in respect of the Mortgage
Assets owned by the Issuer, in an amount equal to one-twelfth (1/12th) of
$20,000.

“Monthly Payment”: With respect to any Mortgage Asset, the scheduled monthly
payment of interest or the scheduled monthly payment of principal and interest,
as the case may be, on such Mortgage Asset which is payable by the related
Obligor on the due date under the related Mortgage Loan.

“Monthly Report”: As defined in the Indenture.

“Moody’s”: Moody’s Investors Service, Inc., or its successor in interest.

“Morningstar”: Morningstar Credit Ratings, LLC, or any successor thereto.

“Mortgage”: With respect to each Mortgage Loan, the mortgage, deed of trust or
other instrument securing the related Underlying Note, which creates a lien on
the real property securing such Underlying Note.

 

-14-



--------------------------------------------------------------------------------

“Mortgage Asset File”: With respect to any Mortgage Asset, the related Asset
Documents and any additional documents required to be added to such Mortgage
Asset File pursuant to the express provisions of this Agreement all of which are
held by the Custodian.

“Mortgage Asset Purchase Agreement”: As defined in the Indenture.

“Mortgage Asset Schedule”: A schedule of the Mortgage Assets attached as
Exhibit A hereto, which sets forth information with respect to such Mortgage
Assets and which may be amended from time to time by the parties hereto (without
the consent or approval of any other Person) to add or delete Mortgage Assets
therefrom. An initial Mortgage Asset Schedule shall be attached as Exhibit A
hereto.

“Mortgage Assets”: The mortgage assets acquired by the Issuer on the Closing
Date, and any Reinvestment Mortgage Assets or Exchange Mortgage Assets acquired
by the Issuer after the Closing Date, which includes any Whole Loan and any
Participation, as applicable and as the context may require.

“Mortgage Loan”: A Whole Loan or any Participated Mortgage Loan, as applicable
and as the context may require.

“Mortgaged Property”: With respect to any Mortgage Loan, the commercial and/or
multifamily mortgage property or properties directly or indirectly securing such
Mortgage Loan.

“No Trade or Business Opinion”: As defined in the Indenture.

“New Lease”: Any lease of all or any part of an REO Property entered into on
behalf of the Issuer, including any lease renewed or extended on behalf of the
Issuer if the Issuer has the right to renegotiate the terms of such lease.

“Non-CLO Controlled Mortgage Assets”: Each Mortgage Asset that is a Pari Passu
Participation that is owned by the Issuer, but is controlled by the holder of a
related controlling Companion Participation. If a related controlling Companion
Participation is acquired in its entirety by the Issuer, the Mortgage Asset
(together with a related controlling Companion Participation) will become a CLO
Controlled Mortgage Asset. As of the Closing Date (i) each of the Closing Date
Mortgage Assets identified on Exhibit A hereto as “Sirata Beach Resort,” “Ace
Hotel” and “24 Jones” is a CLO Controlled Mortgage Asset and (ii) each of the
Closing Date Mortgage Assets other than the Closing Date Mortgage Assets
specified in (i) above will be Non-CLO Controlled Mortgage Assets.

“Non-Exempt Person”: Any Person other than a Person who is either (a) a U.S.
Person or (b) has provided to the Servicer for the relevant year such
duly-executed form(s) or statement(s) which may, from time to time, be
prescribed by law and which, pursuant to applicable provisions of (1) any income
tax treaty between the United States and the country of residence of such
Person, (2) the Internal Revenue Code of 1986, as amended from time to time and
any successor statute, or (3) any applicable rules or regulations in effect
under clauses (1) or (2) above, permit the Servicer to make such payments free
of any obligation or liability for withholding: provided, that duly executed
form(s) provided to the Servicer pursuant to Section 7.09 hereof, shall be
sufficient to qualify the Issue as not a Non-Exempt Person.

 

-15-



--------------------------------------------------------------------------------

“Non-Serviced Mortgage Loans”: Each of the Closing Date Mortgage Assets
identified on Exhibit A hereto as “The Curtis,” “Aertson,” “Westin Charlotte,”
“Cliffside Park,” “180 Livingston,” “High Street,” “The Star,” “Sirata Beach
Resort,” “Jersey City Portfolio,” “Del Amo Crossing,” “Park Central 789,”
“Solage Calistoga,” “Coppermine Commons,” “Presidential Tower,” “Brookview
Village” and “1825 Park,” and any Reinvestment Mortgage Asset or Exchange
Mortgage Asset (and the related underlying mortgage loan) which is serviced and
administered pursuant to a servicing agreement other than this Agreement.

“Nonrecoverable Servicing Advance”: Any Servicing Advance previously made or
proposed to be made in respect of a Serviced Mortgage Loan which, in the
reasonable judgment of the Advancing Agent or, in accordance with the Servicing
Standard, the Special Servicer or the Servicer, as the case may be, will not be
ultimately recoverable, together with any accrued and unpaid interest thereon,
at the Advance Rate, from late collections or any other recovery on or in
respect of such Mortgage Loan. In making such recoverability determination, such
Person will be entitled to consider (in the case of the Servicer or the Special
Servicer, in accordance with the Servicing Standard), among other things:

(a) the obligations of the Obligor under the terms of the related Asset
Documents as they may have been modified,

(b) the related Mortgaged Properties or REO Properties in their “as is” or then
current conditions and occupancies, as modified by such party’s assumptions
regarding the possibility and effects of future adverse change with respect to
such Mortgaged Properties or REO Properties,

(c) future expenses as estimated by such Person,

(d) the timing of recoveries as estimated by such Person, and

(e) the existence of any Nonrecoverable Servicing Advance with respect to other
Mortgaged Properties in light of the fact that proceeds on the related Mortgaged
Property are not only a source of recovery for the Servicing Advance under
consideration, but also a potential source of recovery for such Nonrecoverable
Servicing Advance.

In addition, any such Person may (consistent with the Servicing Standard in the
case of the Servicer or the Special Servicer) update or change its
recoverability determinations at any time (but, except as provided below, may
not reverse any other Person’s determination that a Servicing Advance is a
Nonrecoverable Servicing Advance). Any such Person may obtain promptly upon
request, from the Special Servicer, any reasonably required analysis, Appraisals
or market value estimates or other information in the Special Servicer’s
possession for making a recoverability determination. If the Special Servicer
makes a determination in accordance with the Servicing Standard that any
Servicing Advance previously made is a Nonrecoverable Servicing Advance or that
any proposed Servicing Advance, if made, would constitute a Nonrecoverable
Servicing Advance (and provides the Servicer and the Advancing Agent with the
Officer’s Certificate referred to herein), the Servicer (or the Note
Administrator) may rely on the Special Servicer’s determination and the Special
Servicer’s determination of nonrecoverability cannot reverse a determination
made by the Servicer.

 

-16-



--------------------------------------------------------------------------------

Any such determination by any such Person, or any updated or changed
recoverability determination, shall be evidenced by an Officer’s Certificate
delivered by any of the Servicer, the Special Servicer or Advancing Agent to the
other and to the Issuer, the Special Servicer, the Trustee, the Note
Administrator, the Collateral Manager and the Operating Advisor. The Advancing
Agent, when making an independent determination, whether or not a proposed
Servicing Advance would be a Nonrecoverable Servicing Advance, shall be subject
to the standards applicable to the Special Servicer hereunder.

Any Officer’s Certificate described above shall set forth such determination of
nonrecoverability and the considerations of the Advancing Agent, the Servicer or
the Special Servicer, as the case may be, forming the basis of such
determination (which shall be accompanied by, to the extent available,
information such as related income and expense statements, rent rolls, occupancy
status and property inspections, and shall include an Appraisal of the related
Mortgaged Property or REO Property, as applicable). The Servicer shall promptly
furnish any party required to make Servicing Advances with any information in
its possession regarding Performing Mortgage Loans and the Special Servicer
shall promptly furnish any party required to make Servicing Advances with any
information in its possession regarding the Specially Serviced Mortgage Loans as
such party required to make Servicing Advances may reasonably request for
purposes of making recoverability determinations.

“Note Administrator”: Wells Fargo Bank, National Association, a national banking
association, appointed as Note Administrator under the Indenture or its
successor under the Indenture. Wells Fargo Bank, National Association will
perform the Note Administrator role through its Corporate Trust Services
division.

“Noteholder”: With respect to any Note, the Person in whose names such Note is
registered in the note register maintained pursuant to the Indenture.

“Notes”: The Notes issued under, and as defined in, the Indenture.

“Obligor”: Any Person obligated to make payments of principal, interest, fees or
other amounts or distributions of earnings or other amounts under any Mortgage
Loan.

“Offered Notes”: Collectively, the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes and the Class D Notes.

“Officer’s Certificate”: With respect to the Servicer, Special Servicer,
Advancing Agent or Operating Advisor, any certificate executed by a Responsible
Officer thereof.

“Operating Advisor”: Park Bridge Lender Services LLC, a New York limited
liability company, or any successor operating advisor as herein provided.

“Operating Advisor Annual Report”: As defined in Section 4.01(g).

“Operating Advisor Consulting Fee”: A fee that shall be payable, subject to the
limitations set forth below, in an amount equal to $10,000 in connection with
each Major Decision for which the Operating Advisor engages in consultation
under this Agreement; provided, however, that (i) no such fee shall be paid
except to the extent such fee is actually paid by the

 

-17-



--------------------------------------------------------------------------------

related Obligor (and in no event shall such fee be paid from the Collection
Account); (ii) the Operating Advisor shall be entitled to waive all or any
portion of such fee in its sole discretion and (iii) the Servicer or the Special
Servicer, as applicable, shall be authorized to waive the Obligor’s payment of
such fee in whole or in part if the Servicer or the Special Servicer, as
applicable, (A) determines that such waiver is consistent with the Servicing
Standard and (B) consults with the Operating Advisor prior to effecting such
waiver.

“Operating Advisor Fees”: Means the Monthly Operating Advisor Fee, the Operating
Advisor Consulting Fee, the Credit Risk Mortgage Asset Consultation Fee and the
Operating Advisor Review Fee, as applicable.

“Operating Advisor Review Fee”: Means an amount equal to $1,000 with respect to
each Two Quarter Future Advance Estimate reviewed by the Operating Advisor.

“Operating Advisor Standard”: As defined in Section 3.22(b).

“Operating Advisor Termination Event”: As defined in Section 7.06(b).

“Optional Redemption”: As defined in the Indenture.

“Pari Passu Participation”: A fully funded pari passu participation interest in
a Mortgage Loan.

“Participated Mortgage Loan”: Any Mortgage Loan in which a Pari Passu
Participation represents an interest.

“Participation”: As defined in the Indenture.

“Participation Agent”: With respect to any Non-CLO Custody Mortgage Asset, the
party designated as such under the related Participation Agreement.

“Participation Agreement”: With respect to each Participated Mortgage Loan, the
participation agreement that governs the rights and obligations of the holders
of the related Pari Passu Participation and the related Companion Participation.

“Participation Holder Register”: Shall have the meaning ascribed it in
Section 3.25(b) hereof.

“Payment Date”: The 4th Business Day following each Servicer Determination Date,
commencing on the Payment Date in December 2018, and ending on the Stated
Maturity Date unless the Notes are redeemed or repaid prior thereto.

“Performing Mortgage Loan”: Any Serviced Mortgage Loan that is not a Specially
Serviced Mortgage Loan.

“Permitted Investments”: Shall have the meaning ascribed to the term “Eligible
Investments” in the Indenture.

 

-18-



--------------------------------------------------------------------------------

“Permitted Subsidiary”: As defined in the Indenture.

“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, estate, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Preferred Shareholder”: With respect to any Preferred Share, the Person in
whose name such Preferred Share is registered.

“Preferred Shares”: As defined in the Indenture.

“Principal Prepayment”: Shall mean any voluntary payment of principal made by
the Obligor on a Mortgage Loan that is received in advance of its scheduled due
date and that is not accompanied by an amount of interest representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment.

“Privileged Information”: Shall mean (i) any correspondence or other
communications between the Collateral Manager or any Companion Participation
Holder, on the one hand, and the Special Servicer, on the other hand, related to
any Specially Serviced Mortgage Loan or the exercise of the consent or
consultation rights of the Collateral Manager under Section 3.23 or any related
Participation Agreement or intercreditor agreement, (ii) any strategically
sensitive information that the Special Servicer has reasonably determined could
compromise the Issuer’s position in any ongoing or future negotiations with the
borrower under a Specially Serviced Mortgage Loan or other interested party and
labeled as “Privileged Information,” and (iii) information subject to attorney
client privilege.

“Privileged Information Exception”: Shall mean, with respect to any Privileged
Information, at any time (a) such Privileged Information becomes generally
available and known to the public other than as a result of a disclosure
directly or indirectly by the Restricted Party, (b) it is reasonable and
necessary for the Restricted Party to disclose such Privileged Information in
working with legal counsel, auditors, taxing authorities or other governmental
agencies, (c) such Privileged Information was already known to such Restricted
Party and not otherwise subject to a confidentiality obligation and/or (d) the
Restricted Party is required by law to disclose such information.

“Qualified Affiliate”: Any Person (a) that is organized and doing business under
the laws of any state of the United States or the District of Columbia, (b) that
is in the business of performing the duties of a servicer of Mortgage Loans, and
(c) as to which 51% or greater of its outstanding voting stock or equity
ownership interest are directly or indirectly owned by the Servicer or the
Special Servicer, as the case may be, or by any Person or Persons who directly
or indirectly own equity ownership interests in the Servicer or the Special
Servicer, as the case may be.

“Qualified Insurer”: An insurance company or security or bonding company
qualified to write the related insurance policy, in the relevant jurisdiction,
which (i) other than in the case of a fidelity bond or errors and omissions
policy, has a claims paying ability rated at least “A3” by Moody’s (if rated by
Moody’s) and a rating by KBRA (if rated by KBRA) equivalent to at least a “A3”
rating by Moody’s, or (ii) in the case of a fidelity bond and errors and
omissions

 

-19-



--------------------------------------------------------------------------------

insurance policies required to be maintained by the Servicer and the Special
Servicer pursuant to Section 3.05, is a company or security or bonding company
having a claims paying ability of at least “A3” by Moody’s if rated by Moody’s,
or if not rated by Moody’s, at least one of the following ratings: (1) “A” by
S&P, (2) “A-” by Fitch or (3) “A:X” by A.M. Best Company, Inc. or in the case of
clause (i) or (ii), such other rating as the Rating Agencies have confirmed in
writing will not result, in and of itself, in a withdrawal or downgrading of the
rating then assigned by the Rating Agencies to any Class of Notes, and if not
rated by the Rating Agencies, then otherwise approved by the Rating Agencies.

“Qualified REIT Subsidiary”: A corporation that, for U.S. federal income tax
purposes, is wholly owned by a real estate investment trust under
Section 856(i)(2) of the Code.

“Qualified Servicer”: A commercial mortgage servicer that has acted as servicer
or special servicer, as applicable, for a commercial mortgage-backed securities
transaction rated by Moody’s or KBRA in the prior twelve (12) months and as to
which Moody’s or KBRA, as applicable, has not, in the past twelve (12) months,
cited servicing concerns with respect to such servicer as the sole or material
factor in any qualification, downgrade or withdrawal or placement on “watch
status” in contemplation of a ratings downgrade or withdrawal (which
qualification, downgrade, withdrawal or placement on “watch status” has not been
withdrawn within 60 days) of the ratings of securities in such commercial
mortgage-backed securities transaction serviced by the applicable servicer prior
to the time of determination.

“Qualified Trustee”: An entity meeting the eligibility requirements of
Section 6.8 of the Indenture.

“Rating Agencies”: Moody’s and KBRA, or, with respect to the Collateral
generally, if at any time Moody’s or KBRA or any such successor ceases to
provide rating services with respect to the Notes or certificates similar to the
Notes, any other NRSRO selected by the Issuer and reasonably satisfactory to a
Majority of the Notes voting as a single Class.

“Rating Agency Condition”: As defined in the Indenture.

“Real Property”: Land or improvements thereon such as buildings or other
inherently permanent structures thereon (including items that are structural
components of the buildings or structures).

“Redemption Price”: As defined in the Indenture.

“Regulation AB”: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§ 229.1100-229.1125, as such may be amended from time to time, and
subject to such clarification and interpretation as have been or may hereafter
be from time to time provided by the Commission or by the staff of the
Commission, in each case as effective from time to time as of the compliance
dates specified therein.

“Reinvestment Mortgage Asset”: As defined in the Indenture.

“Reinvestment Period”: As defined in the Indenture.

 

-20-



--------------------------------------------------------------------------------

“REIT Provisions”: Sections 856 through 859 of the Code and related Treasury
Regulations promulgated thereunder.

“Relevant Parties in Interest”: With respect to any Mortgage Loan, the
Noteholders, the Preferred Shareholders and the related Companion Participation
Holders (as a collective whole as if such Noteholders, the Preferred
Shareholders and the related Companion Participation Holders constituted a
single lender and taking into account the relative priority rights of such
parties set forth in the related Participation Agreement). Notwithstanding the
foregoing, in connection with any sale of a Mortgage Asset that is not sold
together with any related Companion Participation, the Relevant Parties in
Interest shall not include any Companion Participation Holder whose Companion
Participation is not being included in such sale.

“Remittance Date”: With respect to each Payment Date under the Indenture, the
Business Day immediately preceding such Payment Date.

“Rents from Real Property”: With respect to any REO Property, gross income of
the character described in Section 856(d) of the Code, which income, subject to
the terms and conditions of that Section of the Code in its present form, does
not include:

(a) except as provided in Section 856(d)(4) or (6) of the Code, any amount
received or accrued, directly or indirectly, with respect to such REO Property,
if the determination of such amount depends in whole or in part on the income or
profits derived by any Person from such property (unless such amount is a fixed
percentage or percentages of receipts or sales and otherwise constitutes Rents
from Real Property);

(b) any amount received or accrued, directly or indirectly, from any Person if
any Co-Issuer owns directly or indirectly (including by attribution) a ten
percent (10%) or greater interest in such Person determined in accordance with
Sections 856(d)(2)(B) and (d)(5) of the Code;

(c) any amount received or accrued, directly or indirectly, with respect to such
REO Property if any Person directly operates such REO Property;

(d) any amount charged for services that are not customarily furnished in
connection with the rental of property to tenants in buildings of a similar
class in the same geographic market as such REO Property within the meaning of
Treasury Regulations Section 1.856-4(b)(1) (whether or not such charges are
separately stated); and

(e) rent attributable to personal property unless such personal property is
leased under, or in connection with, the lease of such REO Property and, for any
taxable year of the Co-Issuers, such rent is no greater than fifteen percent
(15%) of the total rent received or accrued under, or in connection with, the
lease.

“REO Accounts”: As defined in Section 3.13(c).

 

-21-



--------------------------------------------------------------------------------

“REO Loan”: The Mortgage Loan deemed for purposes hereof to be outstanding with
respect to each REO Property. Each REO Loan shall be deemed to be outstanding
for so long as the related REO Property remains part of the assets of the Issuer
and provides for assumed scheduled payments on each Due Date therefor, and
otherwise has the same terms and conditions as its predecessor Mortgage Loan
including, without limitation, with respect to the calculation of the interest
rate in effect from time to time. Each REO Loan shall be deemed to have an
initial outstanding principal balance and stated principal balance equal to the
outstanding principal balance and stated principal balance, respectively, of its
predecessor Mortgage Loan as of the date of the acquisition of the related REO
Property. All amounts due and owing in respect to the predecessor Mortgage Loan
as of the date of the acquisition of the related REO Property including, without
limitation, accrued and unpaid interest, shall continue to be due and owing in
respect of an REO Loan. All amounts payable or reimbursable to the Servicer, the
Special Servicer or the Operating Advisor, as applicable, in respect of the
predecessor Mortgage Loan as of the date of the acquisition of the related REO
Loan, including, without limitation, any unpaid Special Servicing Fees,
Servicing Fees, Monthly Operating Advisor Fees and any unreimbursed Servicing
Advances or Servicing Expenses, together with any interest accrued and payable
to the Servicer or the Special Servicer, as the case may be, in respect of such
Servicing Advances or Servicing Expenses shall continue to be payable or
reimbursable to the Collateral Manager, the Servicer, the Special Servicer or
the Operating Advisor, as the case may be, in respect of an REO Loan.

“REO Proceeds”: Any payments received by the Servicer or the Special Servicer,
the Issuer, the Trustee, the Note Administrator or otherwise with respect to an
REO Property.

“REO Property”: A Mortgaged Property acquired by a U.S. corporation (or a
limited liability company treated as a corporation for U.S. federal income tax
purposes) acquired directly or indirectly by the Special Servicer for the
benefit of the Secured Parties (and also including, with respect to any
Non-Serviced Mortgage Loan, the Issuer’s beneficial interest in a Mortgaged
Property acquired by the applicable special servicer on behalf of, and in the
name of, the applicable trustee or a nominee thereof for the benefit of the
certificateholders under the servicing agreement related to such Non-Serviced
Mortgage Loan) through foreclosure, acceptance of a deed-in-lieu of foreclosure
or otherwise in accordance with applicable law in connection with the default or
imminent default of a Serviced Mortgage Loan.

“Reportable Compliance Event”: An event where any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Repurchase Request”: As defined in the Indenture.

“Repurchase Request Recipient”: As defined in Section 3.19.

“Responsible Officer”: With respect to the Servicer, the Special Servicer, the
Advancing Agent, or the Operating Advisor, as the case may be, any officer or
employee involved in or responsible for the administration, supervision or
management of such Person’s obligations under this Agreement and whose name and
specimen signature appear on a list prepared by each party and delivered to the
other party, as such list may be amended from time to time by either party. With
respect to the Issuer or the Co-Issuer, any Authorized Officer, as such term is
defined in the Indenture. With respect to the Trustee and the Note
Administrator, any Trust Officer, as such term is defined in the Indenture.

 

-22-



--------------------------------------------------------------------------------

“Restricted Party”: With respect to any Privileged Information, any party
restricted from disclosing such Privileged Information.

“Retained Interest”: As defined in the Mortgage Asset Purchase Agreement.

“Retention Holder”: TRTX 2018-FL2 Retention Holder, LLC, a direct wholly-owned
subsidiary of the Seller and an indirect wholly-owned subsidiary of TRTX.

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

“Sale Proceeds”: As defined in the Indenture.

“Sanctioned Country”: A country subject to a sanctions program maintained under
any Anti-Terrorism Law.

“Sanctioned Person”: Any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“Secured Parties”: As defined in the Indenture.

“Segregated Liquidity”: With respect to the Future Funding Indemnitor as of any
date of determination, an amount that equals the sum of (i) amounts available
under a Committed Warehouse Line; (ii) Cash or Cash equivalents of the Future
Funding Indemnitor and its Affiliates that are available to make future advances
under the Future Funding Companion Participations held by Affiliated Future
Funding Companion Participation Holders (which will include any amounts on
deposit in the Future Funding Controlled Reserve Account); (iii) Cash or Cash
equivalents that are projected to be earned and received by the Future Funding
Indemnitor or its Affiliates during the subject period and will be available to
make future advances under the Future Funding Companion Participations held by
Affiliated Future Funding Companion Participation Holders; (iv) amounts that are
undrawn and available to draw under any credit facility, subscription facility
or warehouse facility subject only to the satisfaction of general conditions
precedent in the related facility documents; and (v) callable capital of the
Future Funding Indemnitor or its Affiliates.

“Seller”: TRTX CLO Loan Seller 2, LLC, and its successors in interest, solely in
its capacity as Seller.

“Serviced Mortgage Loans”: All of the Mortgage Loans except the Non-Serviced
Mortgage Loans, which Non-Serviced Mortgage Loans are serviced and administered
pursuant to a servicing agreement other than this Agreement.

 

-23-



--------------------------------------------------------------------------------

“Servicer”: Situs Asset Management LLC, a Texas limited liability company, or
any successor servicer as herein provided.

“Servicer Determination Date”: The 11th calendar day of each month or, if such
date is not a Business Day, the immediately succeeding Business Day, commencing
on the Servicer Determination Date in December 2018.

“Servicer Termination Event”: As defined in Section 7.02.

“Servicing”: As defined in Section 3.01(a).

“Servicing Advances”: All Servicing Expenses related to the Serviced Mortgage
Loans, Mortgaged Properties or REO Properties and all other customary,
reasonable and necessary “out of pocket” costs and expenses (including
attorneys’ fees and expenses and fees of real estate brokers) incurred by the
Advancing Agent, the Servicer or the Special Servicer, as applicable, in
connection with the servicing and administering of (a) a Serviced Mortgage Loan
in respect of which a default, delinquency or other unanticipated event has
occurred or as to which a default is reasonably foreseeable or (b) an REO
Property, including (in the case of each of such clause (a) and (b)), but not
limited to, (x) the cost of (i) compliance with the Servicer’s obligations set
forth in Section 3.02, (ii) the preservation, restoration and protection of a
Mortgaged Property, (iii) obtaining any Insurance and Condemnation Proceeds or
any Liquidation Proceeds, (iv) any enforcement or judicial proceedings with
respect to a Mortgaged Property including foreclosures, (v) the operation,
leasing, management, maintenance and liquidation of any REO Property and
(vi) any amount specifically designated herein to be paid as a “Servicing
Advance.” Notwithstanding anything to the contrary, “Servicing Advances” shall
not include allocable overhead of the Special Servicer, the Advancing Agent or
the Servicer, as applicable, such as costs for office space, office equipment,
supplies and related expenses, employee salaries and related expenses and
similar internal costs and expenses or costs and expenses incurred by any such
party in connection with its purchase of a Serviced Mortgage Loan or REO
Property.

“Servicing Expenses”: All customary, reasonable and necessary out-of-pocket
costs and expenses paid or incurred in accordance with the Servicing Standard in
connection with the obligations of the Collateral Manager, the Servicer or the
Special Servicer, as the case may be (other than legal fees or expenses
associated with contracting with a subservicer or payment of any subservicing
fee), including without limitation:

(a) real estate taxes, assessments and similar charges that are or may become a
lien on a Mortgaged Property;

(b) insurance premiums if and to the extent funds collected from the related
Obligor are insufficient to pay such premiums when due;

(c) ground rents, if applicable;

(d) any cost or expense necessary in order to prevent or cure any violation of
applicable laws, regulations, codes, ordinances, rules, orders, judgments,
decrees, injunctions or restrictive covenants;

 

-24-



--------------------------------------------------------------------------------

(e) any cost or expense necessary in order to maintain or release the lien of
any Mortgage Loan on each Mortgaged Property, including any mortgage
registration taxes, release fees, or recording or filing fees;

(f) customary costs or expenses for the collection, enforcement or foreclosure
of the Mortgage Loans and the collection of deficiency judgments against
Obligors and guarantors (including but not limited to the fees and expenses of
any trustee under a deed of trust, foreclosure title searches and other lien
searches);

(g) costs and expenses of any appraisals, valuations, inspections, environmental
assessments (including but not limited to the fees and expenses of environmental
consultants), audits or consultations, engineers, architects, accountants,
on-site property managers, market studies, title and survey work and financial
investigating services;

(h) customary costs or expenses for liquidation, restructuring, modification or
loan workouts, such as sales brokerage expenses and other costs of conveyance;

(i) costs and expenses related to travel and lodging with respect to property
inspections (except to the extent expressly provided otherwise herein);

(j) any other reasonable costs and expenses, including without limitation, legal
fees and expenses, incurred by the Collateral Manager, the Special Servicer or
the Servicer under this Agreement in connection with the enforcement,
collection, foreclosure, disposition, condemnation or destruction of any
Mortgage Loan and the performance of Servicing by the Servicer or the Special
Servicer, as the case may be, under this Agreement; and

(k) costs and expenses related to legal opinions obtained in connection with
performing the duties and responsibilities of the Servicer or the Special
Servicer, as the case may be, hereunder.

“Servicing Fee”: With respect to each Serviced Mortgage Asset and Companion
Participation (including without limitation a Specially Serviced Mortgage Loan
or REO Loan), an amount equal to the product of (a) the applicable Servicing Fee
Rate and (b) the outstanding principal balance of such Mortgage Asset or
Companion Participation, as applicable, as calculated in accordance with
Section 5.01 of this Agreement.

“Servicing Fee Rate”: With respect to (i) each Mortgage Asset related to a
Serviced Mortgage Loan, and to the extent of its interest in any related REO
Property, 0.02% per annum, (ii) each Companion Participation related a Serviced
Mortgage Loan, and to the extent of its interest in any related REO Property,
0.0075% per annum and (iii) each Mortgage Asset related to a Non-Serviced
Mortgage Loan, and to the extent of its interest in any related REO Property,
0.0125% per annum.

“Servicing File”: With respect to each Mortgage Loan, all documents, information
and records relating to the Mortgage Loan that are necessary to enable the
Servicer to perform its duties and service the Mortgage Loan and the Special
Servicer to perform its duties and service each Specially Serviced Mortgage Loan
in compliance with the terms of this Agreement, and any additional documents or
information related thereto maintained or created by the Servicer.

 

-25-



--------------------------------------------------------------------------------

“Servicing Standard”: As defined in Section 2.01(b).

“Servicing Transfer Date”: With respect to each Mortgage Asset currently listed
on the Mortgage Asset Schedule attached as Exhibit A, and any related Mortgage
Loan, the Closing Date. With respect to any Mortgage Asset added to the Mortgage
Asset Schedule after the Closing Date, and any related Mortgage Loan, the date
on which the conditions relating to the acquisition of such Mortgage Asset set
forth in the Indenture have been satisfied.

“Special Servicer”: Situs Holdings, LLC, a Delaware limited liability company,
or any successor special servicer as herein provided.

“Special Servicer Consultation Event”: With respect to any Mortgage Asset, a
Special Servicer Consultation Event will occur and be continuing if (i) such
Mortgage Asset is a CLO Controlled Mortgage Asset, (ii) the Appraisal Adjusted
Outstanding Portfolio Balance is less than the sum of (a) the Aggregate
Outstanding Amount of each Class of Notes more senior to the Class E Notes plus
(b) 25% of the Aggregate Outstanding Amount of the Class E Notes (but excluding
any Deferred Interest added to the Aggregate Outstanding Amount thereof) and
(iii) the Collateral Manager or an affiliate of the Collateral Manager owns 100%
of the Class E Notes, the Class F Notes and the Preferred Shares.

“Special Servicer Review Event”: With respect to any Mortgage Asset, a Special
Servicer Review Event will occur and be continuing if (i) such Mortgage Asset is
a CLO Controlled Mortgage Asset, (ii) the Aggregate Outstanding Portfolio
Balance is less than the sum of the Aggregate Outstanding Amount of all of the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the
Class D Notes and (iii) the Collateral Manager or an affiliate of the Collateral
Manager owns 100% of the Class E Notes, the Class F Notes and the Preferred
Shares.

“Special Servicing”: As defined in Section 3.01(c).

“Special Servicing Fee”: With respect to each Specially Serviced Mortgage Loan,
(excluding the Non-Serviced Mortgage Loans, the special servicing fee for each
of which is paid under the applicable servicing agreement) an amount equal to
the product of (a) the Special Servicing Fee Rate and (b) the outstanding
principal balance of such Specially Serviced Mortgage Loan, as calculated in
accordance with Section 5.03(b) of this Agreement.

“Special Servicing Fee Rate”: With respect to each Specially Serviced Mortgage
Loan, a rate equal to 0.25% per annum.

“Special Servicing Transfer Event”: With respect to any Serviced Mortgage Loan,
the occurrence of any of the following events:

(i) a payment default shall have occurred at the original maturity date, or, if
the original maturity date of such Mortgage Loan has been extended, a payment
default shall have occurred at such extended maturity date; or

 

-26-



--------------------------------------------------------------------------------

(ii) any Monthly Payment (other than a Balloon Payment) is more than sixty
(60) days delinquent; or

(iii) the Servicer makes a judgment, or receives a written determination of the
Special Servicer, that a payment default is imminent and is not likely to be
cured by the related Obligor within sixty (60) days; or

(iv) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law, or the appointment of a
conservator, receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, is entered against the related
Obligor; provided, that if such decree or order is discharged or stayed within
sixty (60) days of being entered, or if, as to a bankruptcy, the automatic stay
is lifted within sixty (60) days of a filing for relief or the case is
dismissed, upon such discharge, stay, lifting or dismissal such Mortgage Loan
shall no longer be a Specially Serviced Mortgage Loan (and no Special Servicing
Fees, Workout Fees or Liquidation Fees will be payable with respect thereto and
any such fees actually paid shall be reimbursed by the Special Servicer); or

(v) the related Obligor shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to such Obligor or
of or relating to all or substantially all of its property; or

(vi) the related Obligor shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations; or

(vii) a default (other than a failure by the related Obligor to pay principal or
interest) of which the Servicer or the Special Servicer has notice and which the
Servicer or the Special Servicer, as the case may be, determines in accordance
with the Servicing Standard may materially and adversely affect the interests of
the Relevant Parties in Interest has occurred and remained unremedied for the
applicable grace period specified in the related Asset Documents (or if no grace
period is specified for those defaults which are capable of cure, sixty
(60) days); or

(viii) the Servicer or the Special Servicer has received notice of the
foreclosure or proposed foreclosure of any other lien on the related Mortgaged
Property.

“Specially Serviced Mortgage Loan”: Any Serviced Mortgage Loan for which a
Special Servicing Transfer Event has occurred and such Specially Serviced
Mortgage Loan has not become a Corrected Loan.

“Sub-REIT”: As defined in the Indenture.

 

-27-



--------------------------------------------------------------------------------

“Successor”: As defined in Section 6.03(b).

“Taxes”: Any income or other taxes (including withholding taxes), levies,
imposts, duties, fees, assessments or other charges of whatever nature, now or
hereafter imposed by any jurisdiction or by any department, agency, state or
other political subdivision thereof or therein.

“Total Redemption Price”: As defined in the Indenture.

“Transaction Documents”: As defined in the Indenture.

“TRTX”: TPG RE Finance Trust, Inc., and it successors in interest.

“Trustee”: As defined in the Preamble hereto.

“Trustee Termination Event”: As defined in Section 7.07.

“Two Quarter Future Advance Estimate”: As of any date of determination, an
estimate of the aggregate amount of future advances that will be required to be
made under the Future Funding Companion Participations held by Affiliated Future
Funding Companion Participation Holders during the immediately following two
calendar quarters, excluding future advances to be made for: (i) accretive
leasing costs (e.g., following the future advance for such leasing costs, the
debt yield will be equal to or greater than a required debt yield specified in
the Asset Documents of the related Mortgage Loan); (ii) earnouts paid to
borrowers upon satisfaction of certain performance metrics set forth in the
Asset Documents of the related Mortgage Loan; (iii) advances that the Seller
believes, in the exercise of its reasonable judgment, will be repaid in full
during the period covered by the estimate; and (iv) accretive capital
expenditures (e.g., following the future advance for such capital expenditures,
the debt yield will be equal to or greater than a required debt yield specified
in the loan documents of the related Mortgage Loan).

“Underlying Note”: With respect to any Mortgage Loan, the promissory note or
other evidence of indebtedness or agreements evidencing the indebtedness of an
Obligor under such Mortgage Loan.

“U.S. Person”: A citizen or resident of the United States, a corporation,
partnership (except to the extent provided in applicable Treasury Regulations),
or other entity created or organized in or under the laws of the United States,
any state thereof or the District of Columbia, including any entity treated as a
corporation or partnership for U.S. federal income tax purposes, an estate whose
income is subject to United States federal income tax regardless of its source,
or a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust, and one or more such U.S.
Persons have the authority to control all substantial decisions of such trust
(or, to the extent provided in applicable Treasury Regulations, certain trusts
in existence on August 20, 1996 which have elected to be treated as U.S.
Persons).

“Voting Rights”: At all times during the term of the Indenture and Servicing
Agreement, 100% of the voting rights for the Notes that are allocated among the
holders of the respective Classes of Notes in proportion with the Aggregate
Outstanding Amount of the Notes. Voting rights allocated to a Class of
Noteholders is allocated among such Noteholders in proportion to the percentage
interest in such Class evidenced by their respective Notes.

 

-28-



--------------------------------------------------------------------------------

“Whole Loan”: A whole mortgage loan (and not a participation interest in a
mortgage loan) secured by commercial or multifamily real estate.

“Workout Fee”: With respect to each Corrected Loan, an amount equal to the
product of (a) the Workout Fee Rate and (b) each collection of interest and
principal (other than penalty charges, excess interest and any amount for which
a Liquidation Fee would be paid), including (i) Monthly Payments, (ii) Balloon
Payments, (iii) principal prepayments and (iv) payments (other than those
included in clause (i) or (ii) of this definition) at maturity, received on each
Corrected Loan for so long as it remains a Corrected Loan.

“Workout Fee Rate”: With respect to each Corrected Loan, a rate equal to 1.0%.

ARTICLE II

RETENTION AND AUTHORITY OF SERVICER

Section 2.01 Engagement; Servicing Standard. (a) As of the Servicing Transfer
Date, the Issuer hereby engages the Servicer and Special Servicer, as the case
may be, to perform, and the Servicer or the Special Servicer, as the case may
be, hereby agrees to perform, Servicing and Special Servicing, as applicable,
with respect to each of the Serviced Mortgage Loans for the benefit of the
Relevant Parties in Interest throughout the term of this Agreement, upon and
subject to the terms, covenants and provisions hereof.

(b) Each of the Servicer and the Special Servicer shall diligently service and
administer the Serviced Mortgage Loans and REO Property it is obligated to
service or special service, as the case may be, pursuant to this Agreement on
behalf of the Issuer and Trustee in the best interests of and for the benefit of
the Relevant Parties in Interest (as a collective whole) (as determined by the
Servicer or the Special Servicer, as the case may be, in its reasonable
judgment), in accordance with applicable law, the terms of this Agreement and
the Asset Documents. To the extent consistent with the foregoing, the Servicer
and the Special Servicer shall service and special service, as applicable, the
Serviced Mortgage Loans:

(i) in accordance with the higher of the following standards of care:

(A) with the same care, skill, prudence and diligence with which the Servicer or
the Special Servicer, as the case may be, services and administers comparable
commercial mortgage loans with similar borrowers and comparable REO Properties
for other third party portfolios (giving due consideration to the customary and
usual standards of practice of prudent institutional commercial mortgage loan
servicers servicing commercial mortgage loans similar to the Mortgage Loans and
REO Properties); and

(B) with the same care, skill, prudence and diligence with which the Servicer or
the Special Servicer, as the case may be, services and administers comparable
commercial mortgage loans and REO properties owned by the Servicer or the
Special Servicer, as the case may be;

 

-29-



--------------------------------------------------------------------------------

and in either case, exercising reasonable business judgment and acting in
accordance with applicable law, the terms of this Agreement and the terms of the
respective Mortgage Loan (and any related Participation Agreements);

(ii) with a view to the timely recovery of all payments of principal and
interest, including Balloon Payments, under the applicable Mortgage Loans or, in
the case of a Specially Serviced Mortgage Loan or an REO Property, the
maximization of recovery on such Specially Serviced Mortgage Loan or REO
Property to the Relevant Parties in Interest of principal and interest, on a
present value basis; and

(iii) without regard to any potential conflicts of interest arising from (A) any
relationship, including as lender on any other debt, that the Servicer or the
Special Servicer, as the case may be, or any Affiliate thereof, may have with
any of the related borrowers or any Affiliate thereof, or any other party to
this Agreement; (B) the ownership of any Note by the Servicer or the Special
Servicer, as the case may be, or any Affiliate thereof; (C) the right of the
Servicer or the Special Servicer, as the case may be, or any Affiliate thereof,
to receive compensation or reimbursement of costs hereunder generally or with
respect to any particular transaction; (D) the ownership, servicing or
management for others of any other commercial mortgage loan or real property not
subject to this Agreement by the Servicer or the Special Servicer, as the case
may be, or any Affiliate thereof and (E) any obligation of the Special Servicer
or any Affiliate to repurchase any Mortgage Loan or pay an indemnity in respect
thereof.

The servicing practices described in the preceding sentence are herein referred
to as the “Servicing Standard.”

(c) Without limiting the foregoing, subject to Section 3.16, (i) the Servicer
shall be obligated to service and administer all Performing Mortgage Loans and
(ii) the Special Servicer shall be obligated to service and administer (A) any
Specially Serviced Mortgage Loan, (B) with respect to a Performing Mortgage
Loan, (1) any Other Borrower Request (other than waivers of late payment charges
and default interest on Performing Mortgage Loans) or (2) Major Decision and
(C) any REO Properties (other than an REO Property related to any Non-Serviced
Mortgage Loan); provided, that the Servicer shall continue to receive payments
and make all calculations, and prepare, or cause to be prepared, all reports,
required hereunder with respect to the Specially Serviced Mortgage Loans, except
for the reports specified herein as prepared by the Special Servicer, as if no
Special Servicing Transfer Event had occurred and with respect to any REO
Properties (and the related REO Loans) as if no acquisition of such REO
Properties had occurred, and to render such services with respect to such
Specially Serviced Mortgage Loans and REO Properties as are specifically
provided for herein; provided, further, however, that the Servicer shall not be
liable for failure to comply with such duties insofar as such failure results
from a failure of the Special Servicer to provide sufficient information to the
Servicer to comply with such duties or failure by the Special Servicer to
otherwise comply with its obligations hereunder. Each Mortgage Loan that becomes
a Specially Serviced Mortgage Loan shall continue as such until satisfaction of
the conditions specified in Section 3.16. The Special Servicer shall make the
inspections, use its reasonable efforts to collect the statements and forward to
the Servicer reports in respect of the related Mortgaged Properties or REO
Properties with respect to Specially Serviced Mortgage Loans in accordance with,
and to the extent required by, Section 3.12. After notification

 

-30-



--------------------------------------------------------------------------------

to the Servicer, the Special Servicer may contact the related Obligor of any
Performing Mortgage Loan if efforts by the Servicer to collect required
financial information have been unsuccessful or any other issues remain
unresolved. Such contact shall be coordinated through and with the cooperation
of the Servicer. No provision herein contained shall be construed as an express
or implied guarantee by the Servicer or the Special Servicer, as the case may
be, of the collectability or recoverability of payments on the Mortgage Loans or
shall be construed to impair or adversely affect any rights or benefits provided
by this Agreement to the Servicer or the Special Servicer, as the case may be
(including with respect to Servicing Fees, Special Servicing Fees or, in the
case of the Servicer, the right to be reimbursed for Servicing Advances and
interest accrued thereon). Any provision in this Agreement for any Servicing
Advances by the Advancing Agent or the Servicer or any Servicing Expenses by the
Collateral Manager, the Servicer or Special Servicer, is intended solely to
provide liquidity for the benefit of Relevant Parties in Interest and not as
credit support or otherwise to impose on any such Person the risk of loss with
respect to one or more of the Mortgage Loans. No provision hereof shall be
construed to impose liability on the Advancing Agent, the Servicer or the
Special Servicer for the reason that any recovery to the Issuer, the
Noteholders, the Preferred Shareholders or any Companion Participation Holder in
respect of a Mortgage Loan at any time after a determination of present value
recovery is less than the amount reflected in such determination.

Section 2.02 Subservicing. (a) The Servicer or Special Servicer, as the case may
be, may delegate any of its obligations hereunder to a sub-servicer (so long as
such Person is a Qualified Servicer); provided, however, that the Servicer or
Special Servicer, as the case may be, shall provide oversight and supervision
with regard to the performance of all subcontracted services and (i) any
subservicing agreement shall be consistent with and subject to the provisions of
this Agreement and (ii) no sub-servicer retained shall foreclose on the Mortgage
Loan or grant any modification, waiver, or amendment to the Asset Documents
without the approval of the Servicer or the Special Servicer, as the case may
be. Neither the existence of any subservicing agreement nor any of the
provisions of this Agreement relating to subservicing shall relieve the Servicer
or Special Servicer, as the case may be, of its obligations to the Issuer
hereunder. Notwithstanding any such subservicing agreement, the Servicer or
Special Servicer, as the case may be, shall be obligated to the same extent and
under the same terms and conditions as if the Servicer or the Special Servicer,
as the case may be, alone was servicing the related Mortgage Loans in accordance
with the terms of this Agreement. The Servicer or Special Servicer, as the case
may be, shall be solely liable for all fees owed by it to any subservicer,
regardless of whether the compensation hereunder of the Servicer or Special
Servicer, as the case may be, is sufficient to pay such fees. The Servicer and
the Special Servicer shall be permitted to provide a copy of this Agreement, the
Indenture and the Mortgage Asset Purchase Agreement to any sub-servicer retained
by the Servicer or the Special Servicer, as applicable.

(b) Each sub-servicer shall be (i) authorized to transact business in the
applicable state(s), if, and to the extent, required by applicable law to enable
the sub-servicer to perform its obligations hereunder and under the applicable
sub-servicing agreement, and (ii) qualified to service investments comparable to
the Mortgage Loans.

 

-31-



--------------------------------------------------------------------------------

(c) Any sub-servicing agreement entered into by the Servicer or Special
Servicer, as the case may, be shall provide that it may be assumed or terminated
by (i) the Servicer or the Special Servicer, as the case may be, (ii) the
Trustee, if the Trustee has assumed the duties of the Servicer or Special
Servicer, as the case may be, or if the Servicer or Special Servicer, as the
case may be, is otherwise terminated pursuant to the terms of this Agreement, or
(iii) a successor servicer if such successor servicer has assumed the duties of
the Servicer or Special Servicer, as the case may be, in each case without cause
and without cost or obligation to the Trustee, the successor servicer or the
successor special servicer. In no event shall the Trustee be responsible for the
payment of any termination fee in connection with any sub-servicing agreement
entered into by the Servicer or Special Servicer or any successor servicer. In
no event shall any sub-servicing agreement give a sub-servicer direct rights
against the assets of the Issuer.

Any subservicing agreement and any other transactions or services relating to
the Mortgage Loans involving a sub-servicer shall be deemed to be between the
sub-servicer and the Servicer or Special Servicer, as the case may be, alone and
the Trustee shall not be deemed a party thereto and shall have no claims,
rights, obligations, duties or liabilities with respect to any sub-servicer
except as set forth in Section 2.01(c) and Section 6.02.

The Trustee shall not be (a) liable for any acts or omissions of any Servicer,
(b) obligated to make any Servicing Advance, (c) responsible for expenses of the
Servicer or the Special Servicer, (d) liable for any amount necessary to induce
any successor servicer to act as successor servicer or any successor special
servicer to act as special servicer hereunder.

(d) Notwithstanding any contrary provisions of the foregoing subsections of this
Section 2.02, the appointment by the Servicer or the Special Servicer of one or
more third-party contractors for the purpose of performing discrete, ministerial
functions shall not constitute the appointment of sub-servicers and shall not be
subject to the provisions of this Section 2.02; provided, that (a) the Servicer
or the Special Servicer, as the case may be, shall remain responsible for the
actions of such third-party contractors as if it were alone performing such
functions and shall pay all fees and expenses of such third-party contractors;
and (b) such appointment imposes no additional duty on any other party to this
Agreement, any successor hereunder to the Servicer or the Special Servicer, as
the case may be.

(e) Each sub-servicing agreement entered into by the Servicer shall provide that
Collateral Manager (or, with respect to a Non-CLO Controlled Mortgage Asset, the
holder of the related controlling Companion Participation) shall be entitled to
terminate the rights and obligations of the sub-servicer under such
sub-servicing agreement with respect to such Mortgage Asset, with or without
cause, upon ten (10) Business Days’ notice to the Issuer, the Special Servicer,
the Servicer, the Operating Advisor, the Collateral Manager, the Note
Administrator and the Trustee, and replace such sub-servicer with a successor
sub-servicer that is a Qualified Servicer, subject to the consent of the
Servicer with respect to such replacement sub-servicer, which consent shall not
be unreasonably withheld, conditioned or delayed; provided that (a) all
applicable costs and expenses (including, without limitation, cost and expenses
of the Servicer) of any such termination made by the Collateral Manager (or,
with respect to a Non-CLO Controlled Mortgage Asset, the holder of the related
controlling Companion Participation) shall be paid by the Collateral Manager
(or, with respect to a Non-CLO Controlled Mortgage Asset, the holder of the
related controlling Companion Participation) and (b) all applicable accrued and
unpaid Servicing Fees, Additional Servicing Compensation and Servicing Expenses
owed to such sub-servicer are paid in full.

 

-32-



--------------------------------------------------------------------------------

Section 2.03 Authority of the Servicer or the Special Servicer. (a) In
performing its Servicing or Special Servicing obligations hereunder, the
Servicer or Special Servicer, as the case may be, shall, except as otherwise
provided herein and subject to the terms of this Agreement, have full power and
authority, acting alone or through others, to take any and all actions in
connection with such Servicing or Special Servicing, as applicable, that it
deems necessary or appropriate in accordance with the Servicing Standard.
Without limiting the generality of the foregoing, each of the Servicer or
Special Servicer, as the case may be, is hereby authorized and empowered by the
Issuer when the Servicer or Special Servicer, as the case may be, deems it
appropriate in accordance with the Servicing Standard and subject to the terms
of this Agreement, including, without limitation, Section 3.23, to execute and
deliver, on behalf of the Issuer, (i) any and all financing statements,
continuation statements and other documents or instruments necessary to maintain
the lien of each Mortgage or other relevant Asset Documents on the related
Mortgaged Property; (ii) any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge and all other
comparable instruments with respect to each of the Mortgage Loans and (iii) in
the case of the Special Servicer, to execute such instruments of assignment and
sale on behalf of the Issuer in accordance with the terms of the Indenture;
provided, however, that the Servicer or Special Servicer, as the case may be,
shall notify the Issuer, the Collateral Manager and any related Companion
Participation Holder in writing in the event that the Servicer or Special
Servicer, as the case may be, intends to execute and deliver any such instrument
referred to in clause (ii) above. The Issuer agrees to cooperate with the
Servicer or the Special Servicer, as the case may be, by either executing and
delivering to the Servicer or the Special Servicer, as the case may be, from
time to time (i) powers of attorney evidencing the authority and power under
this Section of the Servicer or the Special Servicer, as the case may be, or
(ii) such documents or instruments deemed necessary or appropriate by the
Servicer or the Special Servicer, as the case may be, to enable the Servicer or
the Special Servicer, as the case may be, to carry out its Servicing or Special
Servicing obligations hereunder.

(b) Subject to Section 2.03(c), in the performance of its Servicing or Special
Servicing obligations, the Servicer or the Special Servicer, as the case may be,
shall take any action or refrain from taking any action that the Issuer (or the
Collateral Manager acting on behalf of the Issuer) directs shall be taken or not
taken, as the case may be, which relates to the Servicing or Special Servicing
obligations under this Agreement; provided, however, that the Servicer or the
Special Servicer shall not take or refrain from taking any action that the
Issuer (or the Collateral Manager acting on behalf of the Issuer) requests that
the Servicer or the Special Servicer, as the case may be, take or refrain from
taking to the extent that the Servicer or the Special Servicer, as the case may
be, determines in accordance with the Servicing Standard that such action or
inaction, as the case may be: (i) may cause a violation of applicable laws,
regulations, codes, ordinances, court orders or restrictive covenants with
respect to any Mortgage Loan, Mortgaged Property or other collateral for a
Mortgage Loan, (ii) may cause a violation of any provision of an Asset Document,
this Agreement, the related Participation Agreement or the Indenture or
(iii) may cause a violation of the Servicing Standard.

(c) The Collateral Manager (or, with respect to a Non-CLO Controlled Mortgage
Asset, the holder of the related controlling Companion Participation) shall have
the right to consent to any decision that is a Major Decision hereunder. The
Servicer or the Special Servicer, as applicable, (i) shall send the Collateral
Manager (or, with respect to a Non-CLO Controlled Mortgage Asset, the holder of
the related controlling Companion Participation) a copy of any

 

-33-



--------------------------------------------------------------------------------

written request by an Obligor for a decision that is a Major Decision or any
written notification of the occurrence of an event or circumstance that requires
the making of a Major Decision within two (2) Business Days of receipt thereof,
and (ii) may request that the Collateral Manager (or, with respect to a Non-CLO
Controlled Mortgage Asset, the holder of the related controlling Companion
Participation) approve a Major Decision at any time that the Servicer or the
Special Servicer, as applicable, determines that such Major Decision should be
considered. The Collateral Manager shall send the Servicer and the Special
Servicer, as applicable, a copy of any written request it receives from an
Obligor for a decision that is a Major Decision within two (2) Business Days of
receipt thereof. The Collateral Manager (or, with respect to a Non-CLO
Controlled Mortgage Asset, the holder of the related controlling Companion
Participation) shall consider such Major Decision and notify the Servicer or the
Special Servicer, as applicable, of its decision with respect to the actions to
be taken with respect thereto within five (5) Business Days (or, with respect to
a Non-CLO Controlled Mortgage Asset, within the timeframe set forth in the
related Participation Agreement) of receipt of a written request therefor by an
Obligor, the Servicer or the Special Servicer, as applicable. In the event that
the Servicer or the Special Servicer, as applicable, determines that the
decision of the Collateral Manager (or, with respect to a Non-CLO Controlled
Mortgage Asset, the holder of the related controlling Companion Participation)
is in accordance with the Servicing Standard, then the Servicer or the Special
Servicer, as applicable, shall take such actions as approved by the Collateral
Manager (or, with respect to a Non-CLO Controlled Mortgage Asset, the holder of
the related controlling Companion Participation). In the event that the Servicer
or the Special Servicer, as applicable, determines that the decision of the
Collateral Manager (or, with respect to a Non-CLO Controlled Mortgage Asset, the
holder of the related controlling Companion Participation) is not in accordance
with the Servicing Standard, or if the Collateral Manager (or, with respect to a
Non-CLO Controlled Mortgage Asset, the holder of the related controlling
Companion Participation) fails to give notice of its decision with respect to
the actions to be taken within such five (5) Business Day period (or, with
respect to a Non-CLO Controlled Mortgage Asset, within the timeframe set forth
in the related Participation Agreement), then the Servicer or the Special
Servicer, as applicable, shall not be bound by the determination of the
Collateral Manager (or, with respect to a Non-CLO Controlled Mortgage Asset, the
holder of the related controlling Companion Participation) with respect to such
Major Decision and shall have the right to take such actions with respect
thereto as the Servicer or the Special Servicer, as applicable, determines is in
accordance with the Servicing Standard.

Section 2.04 Certain Calculations. (a) All net present value calculations and
determinations made under this Agreement with respect to any Mortgage Loan or
REO Property shall be made using a discount rate (with respect to the selection
of which the Special Servicer will be required to consult, on a non-binding
basis, with the Collateral Manager and, after the occurrence of and during the
continuation of a Special Servicer Consultation Event with respect to a Mortgage
Asset, the Operating Advisor) appropriate for the type of cash flows being
discounted; namely (i) for principal and interest payments on the Mortgage Loan
or sale of the Mortgage Loan if it is a Defaulted Mortgage Loan by the Special
Servicer, the higher of (1) the rate determined by the Special Servicer, that
approximates the market rate that would be obtainable by the related Obligor on
similar debt of such Obligor as of such date of determination and (2) the
interest rate on such Mortgage Loan based on its outstanding principal balance
and (ii) for all other cash flows, including property cash flow, the “discount
rate” set forth in the most recent Appraisal (or update of such Appraisal).

 

-34-



--------------------------------------------------------------------------------

(b) Allocations of payments among Participations in a Participated Mortgage Loan
shall be made in accordance with the related Participation Agreement.

ARTICLE III

SERVICES TO BE PERFORMED

Section 3.01 Servicing; Special Servicing. (a) The Servicer hereby agrees to
serve as the servicer with respect to each of the Serviced Mortgage Loans and to
perform servicing as described below and as otherwise provided herein, upon and
subject to the terms of this Agreement. Subject to any limitation of authority
under Section 2.03, “Servicing” shall mean those services pertaining to the
Mortgage Loans which, applying the Servicing Standard, are required hereunder to
be performed by the Servicer, and which shall include:

(i) reviewing all documents in its possession or otherwise reasonably available
to it pertaining to such Mortgage Loans, administering and maintaining the
Servicing Files, and inputting all necessary and appropriate information into
the Servicer’s loan servicing computer system all to the extent and when
necessary to perform its obligations hereunder;

(ii) preparing and filing or recording all continuation statements and other
documents or instruments necessary to cause the continuation of any UCC
financing statements filed with respect to the related Mortgaged Property and
taking such other actions necessary to maintain the lien of any Mortgage or
other relevant Asset Documents on the related Mortgaged Property, but only to
the extent such other actions are within the control of the Servicer;

(iii) in accordance with and to the extent required by Section 3.05, monitoring
each Obligor’s maintenance of insurance coverage on the related Mortgaged
Property, as required by the related Asset Documents and causing to be
maintained adequate insurance coverage on the related Mortgaged Property in
accordance with Section 3.05;

(iv) in accordance with and to the extent required by Section 3.02, monitoring
the status of real estate taxes, assessments and other similar items and
verifying the payment of such items for the related Mortgaged Property;

(v) preparing and delivering all reports and information required to be prepared
or delivered by the Servicer hereunder;

(vi) performing payment processing, record keeping, administration of escrow and
other accounts, interest rate adjustment, and other routine customer service
functions;

(vii) in accordance with the Servicing Standard monitoring any casualty losses
or condemnation proceedings and administering any proceeds related thereto in
accordance with the related Asset Documents; and

 

-35-



--------------------------------------------------------------------------------

(viii) notifying the related Obligors of the appropriate place for
communications and payments, and collecting and monitoring all payments made
with respect to such Mortgage Loans.

(b) [Reserved].

(c) The Special Servicer hereby agrees to serve as the special servicer with
respect to each Specially Serviced Mortgage Loan and REO Loan as provided herein
in accordance with the Servicing Standard (“Special Servicing”).

(d) The Special Servicer shall be responsible for administering Other Borrower
Requests (other than waivers of late payment charges and default interest on
Performing Mortgage Loans) and Major Decisions with respect to the Serviced
Mortgage Loans as provided herein and is authorized to perform all
administrative functions related thereto.

(e) In the event the Issuer is no longer a Qualified REIT Subsidiary, but
instead has received a No Trade or Business Opinion, the Servicer and Special
Servicer each acknowledge that the Issuer may deliver to the Servicer and the
Special Servicer written restrictions relating to the Issuer’s ability to
acquire, dispose of or modify Mortgage Loans (and the related Pari Passu
Participations), as may be required to ensure that the Issuer is at no time
treated as engaged in a trade or business in the United States. In this regard,
the Servicer and Special Servicer, as applicable, acknowledge that its actions
on behalf of the Issuer under this Agreement shall be subject to such written
restrictions and that such restrictions will be incorporated into the Servicer’s
and Special Servicer’s duties under this Agreement.

(f) With respect to each Non-Serviced Mortgage Loan, the Servicer agrees to
perform the following limited functions with respect to the related Mortgage
Asset and such Non-Serviced Mortgage Loan:

(i) deposit in the Collection Account all payments of interest, principal and
all other amounts received by the Servicer with respect to such Mortgage Asset
in accordance with Section 3.03 hereof;

(ii) receive and promptly provide any and all reports, budgets, material notices
and related deliverables to which the holder of such Mortgage Asset is entitled
and that the Servicer actually receives pursuant to the terms of the related
Asset Documents to the Trustee, the Note Administrator, the Collateral Manager
and the Rating Agencies, in the same manner and form as, and to the extent that,
any reports, budgets, notices and related deliverables that are required to be
provided hereunder with respect to the Serviced Mortgage Loans; and

(iii) promptly provide written notice to the Trustee, the Collateral Manager,
the Note Administrator and the Rating Agencies upon the receipt of notice that
there has been any termination or replacement of the then-current servicer or
special servicer, or any material change with respect to the servicing agreement
governing the servicing and administration of such Non-Serviced Mortgage Loan.

 

-36-



--------------------------------------------------------------------------------

(g) With respect to each Non-Serviced Mortgage Loan, the Special Servicer agrees
to perform the following limited functions with respect to the related Mortgage
Asset and such Non-Serviced Mortgage Loan:

(i) enforce all rights and remedies reserved for the holder of such Mortgage
Asset pursuant to the terms of the related Participation Agreement and Asset
Documents;

(ii) exercise all consent, consultation, voting and related rights reserved for
the holder of such Mortgage Asset pursuant to the terms of the related
Participation Agreement, in all such cases, in the best interests of the Issuer
and Noteholders, in their respective capacities as beneficial holders of such
Mortgage Asset;

(iii) receive, review and promptly provide any and all reports, budgets,
material notices and related deliverables to which the holder of such Mortgage
Asset is entitled and the Special Servicer actually receives pursuant to the
terms of the related Asset Documents to the Trustee, the Collateral Manager, the
Note Administrator and the Rating Agencies, in the same manner and form as, and
to the extent that, any reports, budgets, notices and related deliverables that
are required to be provided hereunder with respect to the Serviced Mortgage
Loans; and

(iv) promptly provide written notice to the Trustee, the Collateral Manager, the
Note Administrator and the Rating Agencies upon the receipt of notice that there
has been any termination or replacement of the then-current servicer or special
servicer, or any material change with respect to the servicing agreement
governing the servicing and administration of such Non-Serviced Mortgage Loan.

(h) With respect to each Non-Serviced Mortgage Loan, the parties to this
Agreement shall have no obligation or authority to supervise the respective
parties to the servicing agreement governing the servicing and administration of
such Non-Serviced Mortgage Loan (but this statement shall not relieve them of
liabilities they may otherwise have in their capacities as parties to the such
other servicing agreement) or to make Servicing Advances with respect to any
such Non-Serviced Mortgage Loan. Any obligation of the Servicer or Special
Servicer, as applicable, to provide information and collections to the Trustee,
the Note Administrator, the Issuer, the Noteholders or the Rating Agencies with
respect to any Non-Serviced Mortgage Loan shall be dependent on its receipt of
the corresponding information and collections from the servicer or the special
servicer under the servicing agreement governing the servicing and
administration of such Non-Serviced Mortgage Loan.

(i) With respect to any Non-Serviced Mortgage Loan, the Servicer shall not agree
to any amendment, modification or waiver with respect to the servicing agreement
pursuant to which such Non-Serviced Mortgage Loan is serviced that adversely
affects in any material respect the interest of the related Participation,
unless the Noteholder consent requirements that would be necessary for the same
amendment under the terms of this Agreement have been satisfied.

 

-37-



--------------------------------------------------------------------------------

Section 3.02 Escrow Accounts; Collection of Taxes, Assessments and Similar
Items. (a) Subject to and as required by the terms of the related Asset
Documents, the Servicer shall establish and maintain one or more Eligible
Accounts (each, an “Escrow Account”) into which all Escrow Payments shall be
deposited promptly after receipt and identification. Escrow Accounts shall be
denominated “Situs Asset Management LLC, as Servicer, on behalf of Wilmington
Trust, National Association, as trustee, for the benefit of the Holders of the
TRTX 2018-FL2 Notes, the other Secured Parties and the related Companion
Participation Holders” or in such other manner as the Issuer (or the Collateral
Manager on behalf of the Issuer) prescribes. The Servicer shall notify the
Issuer, the Collateral Manager, the Special Servicer, the Note Administrator and
the Trustee in writing of the location and account number of each Escrow Account
it establishes and shall notify the Issuer, the Collateral Manager, the Special
Servicer, the Note Administrator and the Trustee promptly after any change
thereof. Except as provided herein (including without limitation, the
withdrawals described in the following sentence, which may be made without
Issuer, Special Servicer or the Collateral Manager (or, with respect to a
Non-CLO Controlled Mortgage Asset, the holder of the related controlling
Companion Participation) consent), withdrawals of amounts from an Escrow Account
may be made only following notice to, and consent of, the Special Servicer
subject to consent and consultation provisions set forth in Section 3.23).
Subject to any express provisions to the contrary herein, to applicable laws,
and to the terms of the related Asset Documents governing the use of the Escrow
Payments, withdrawals of amounts from an Escrow Account may only be made: (i) to
effect payment of taxes, assessments and insurance premiums; (ii) to effect
payment of ground rents and other items required or permitted to be paid from
escrow; (iii) to refund to the related Obligors any sums determined to be in
excess of the amounts required to be deposited therein; (iv) to pay interest, if
required under the Asset Documents, to the Obligors on balances in the Escrow
Accounts; (v) to pay to the Servicer from time to time any interest or
investment income earned on funds deposited therein pursuant to Section 3.04;
(vi) to apply funds to the indebtedness of the Mortgage Loan in accordance with
the terms thereof; (vii) to reimburse the Servicer or the Special Servicer, the
Collateral Manager or the Advancing Agent, as the case may be, for any Servicing
Advance or Servicing Expense, as the case may be, for which Escrow Payments
should have been made by the Obligors, but only from amounts received on the
Mortgage Loan which represent late collections of Escrow Payments thereunder;
(viii) to withdraw any amount deposited in the Escrow Accounts which was not
required to be deposited therein; or (ix) to clear and terminate the Escrow
Accounts at the termination of this Agreement.

(b) The Servicer shall maintain accurate records with respect to each Mortgaged
Property securing a Serviced Mortgage Loan, reflecting the status of taxes,
assessments and other similar items that are or may become a lien thereon and
the status of insurance premiums payable with respect thereto as well as the
payment of ground rents with respect to each ground lease (to the extent such
information is reasonably available). To the extent that the related Asset
Documents require Escrow Payments to be made by an Obligor under a Serviced
Mortgage Loan, the Servicer shall use reasonable efforts to obtain, from time to
time, all bills for the payment of such items, and shall effect payment prior to
the applicable penalty or termination date, employing for such purpose Escrow
Payments paid by such Obligor under a Serviced Mortgage Loan pursuant to the
terms of the Asset Documents and deposited in the related Escrow Account by the
Servicer. To the extent that the Asset Documents do not require an Obligor to
make Escrow Payments (and no other loan secured by the Mortgaged Property
requires escrows or reserves for such amounts), the Servicer shall use its
reasonable efforts to require that any tax, insurance or other payment
referenced in the definition of Escrow Payment be made by such Obligors prior to
the applicable penalty or termination date (to the extent that the holder of the
related Mortgage Loan has the right

 

-38-



--------------------------------------------------------------------------------

to so require). Subject to Section 3.05 with respect to the payment of insurance
premiums, if an Obligor under a Serviced Mortgage Loan fails to make payment on
a timely basis or collections from such Obligor are insufficient to pay any such
item when due and the holder of the related Mortgage Loan has the right to pay
such premiums on behalf of such Obligor pursuant to the terms of the related
Asset Documents, the amount of any shortfall shall be paid by the Advancing
Agent, subject to Section 5.02, as a Servicing Advance.

Section 3.03 Collection Account. (a) With respect to the Mortgage Assets, the
Servicer shall establish and maintain an Eligible Account (the “Collection
Account”) for the benefit of the Issuer for the purposes set forth herein. The
Collection Account shall be denominated “Situs Asset Management LLC, as
Servicer, on behalf of Wilmington Trust, National Association, as trustee, for
the benefit of the Holders of the TRTX 2018-FL2 Notes and the other Secured
Parties.” The Servicer shall deposit into the Collection Account within two
(2) Business Days after receipt of properly identified funds all payments and
collections received by it on or after the date hereof with respect to the
Mortgage Assets and related REO Properties (other than, subject to
Section 3.03(c), such payments and collections that are required to be
transferred to the servicer of the Companion Participation in accordance with
the related Participation Agreement), other than (x) Escrow Payments,
(y) payments in the nature of Additional Servicing Compensation or (z) scheduled
payments of principal and interest due on or before the Closing Date and
collected on or after the Closing Date, which amounts described in this clause
(z) shall be remitted to the Seller.

(b) With respect to the Mortgage Assets, the Servicer shall make withdrawals
from the Collection Account only as follows (the order set forth below not
constituting an order of priority for such withdrawals):

(i) to withdraw any amount deposited in the Collection Account which was not
required to be deposited therein;

(ii) pursuant to Section 5.01, to pay itself unpaid Servicing Fees, if
applicable, and any unpaid Additional Servicing Compensation on each Remittance
Date;

(iii) pursuant to Section 5.03(a), (b) and (c), but subject to the waiver, to
pay to the Special Servicer the Special Servicing Fee, Liquidation Fee, Workout
Fee and any unpaid Additional Special Servicing Compensation on each Remittance
Date;

(iv) pursuant to Section 5.04, to pay to the Operating Advisor any applicable
Operating Advisor Fees on each Remittance Date;

(v) (A) to reimburse itself and the Advancing Agent, as applicable (in that
order), for unreimbursed Servicing Advances, together with interest thereon at
the Advance Rate, the respective rights of each such Person to receive payment
pursuant to this clause (A) with respect to any Mortgage Asset, Mortgaged
Property or REO Property being limited to, as applicable, related payments by
the applicable Obligor with respect to such Mortgage Asset and Liquidation
Proceeds, Insurance and Condemnation Proceeds and REO Proceeds of the Mortgage
Asset, Mortgaged Property or REO Property for which such Servicing Advance was
made, and (B) to pay for any Servicing Expenses related to the Mortgage Assets,
Mortgaged Properties or REO Properties (provided that, with respect to any
Mortgage Asset, such Servicing Expenses shall be paid first from amounts
collected on such Mortgage Asset);

 

-39-



--------------------------------------------------------------------------------

(vi) to reimburse itself and the Advancing Agent, as applicable (in that order),
for Nonrecoverable Servicing Advances, together with interest thereon at the
Advance Rate, first, out of REO Proceeds, Liquidation Proceeds and Insurance and
Condemnation Proceeds received on the related Mortgage Asset or REO Property,
then, out of the interest portion of general collections on the Mortgage Assets
and REO Properties, then, to the extent the interest portion of general
collections is insufficient and with respect to such excess only, out of other
collections on the Mortgage Assets and REO Properties;

(vii) [reserved;]

(viii) to pay to itself, as the case may be, from time to time any interest or
investment income earned on funds deposited in the Collection Account to the
extent it is entitled thereto pursuant to Section 3.04;

(ix) to remit to the Seller any collections representing Retained Interest
under, and as defined in, the Mortgage Asset Purchase Agreement;

(x) to remit to the Note Administrator on each Remittance Date, all amounts on
deposit in the Collection Account (that represent good and available funds) as
of the close of business on the related Servicer Determination Date, net of any
withdrawals from the Collection Account pursuant to this Section; and

(xi) to clear and terminate the Collection Account upon the termination of this
Agreement.

(c) With respect to each Participated Mortgage Loan that is a Serviced Mortgage
Loan, the Servicer shall establish and maintain a servicing account (which
account shall be an Eligible Account (or a sub-account of an Eligible Account))
in its name for the receipt of all amounts tendered by or on behalf of the
related Obligor which shall not be commingled with any other amounts. Within the
timeframes set forth in the applicable Participation Agreement and this
Agreement, the Servicer shall remit and/or apply, as applicable (w) any of such
amounts constituting Excluded Amounts (as defined in the applicable
Participation Agreement) in accordance with the related Asset Documents and/or
to the applicable parties entitled to such amounts in accordance with the
applicable Participation Agreement and this Agreement, (x) to the extent any
Servicing Fees payable on the Companion Participation under this Agreement are
due and payable (and not waived) in accordance with Section 5.01(a) hereof, any
of such amounts constituting Servicing Fees payable on the Companion
Participation to the Servicer, (y) any of such amounts allocable and payable to
the Companion Participation in accordance with such Participation Agreement to
the holder of the Companion Participation and (z) any of such amounts allocable
and payable to the related Mortgage Asset in accordance with such Participation
Agreement to the Collection Account in accordance with Section 3.03(a) hereof.
With respect to any Companion Participation related to a Serviced Mortgage Loan,
any fees and compensation that are allocable to the related Companion
Participation in accordance with the related Participation Agreement shall be
paid as provided in the Participation Agreement only from amounts allocated to
such Companion Participation and not from amounts allocated to the related
Mortgage Asset or from general collections in the Collection Account.

 

 

-40-



--------------------------------------------------------------------------------

Section 3.04 Permitted Investments. The Servicer or the Special Servicer, as the
case may be, may direct any depository institution or trust company in which the
Accounts are maintained to invest the funds held therein in one or more
Permitted Investments; provided, however, that (a) any amounts held in the
Collection Account that are invested shall be (x) invested only in short-term
Permitted Investments and (y) sold no later than two Business Days prior to each
Remittance Date, and (b) in all cases, such funds shall be either
(i) immediately available or (ii) available in accordance with a schedule which
will permit the Servicer to meet its payment obligations hereunder. The Servicer
or the Special Servicer, as the case may be, shall be entitled to all income and
gain realized from the investment of funds deposited in the Accounts as
Additional Servicing Compensation or Additional Special Servicing Compensation,
as applicable. The Servicer or the Special Servicer, as the case may be, shall
deposit from its own funds in the applicable Account the amount of any loss
incurred in respect of any such investment of funds immediately upon the
realization of such loss; provided, that neither the Servicer nor the Special
Servicer shall be required to deposit any loss on an investment of funds if such
loss is incurred solely as a result of the insolvency of the federal or state
chartered depository institution or trust company that holds such Account, so
long as such depository institution or trust company satisfied the
qualifications set forth in the definition of Eligible Account in the month in
which the loss occurred and at the time such investment was made.
Notwithstanding the foregoing, the Servicer or the Special Servicer, as the case
may be, shall not (other than in the case of sub-clause (2) below) direct the
investment of funds held in any Escrow Account and shall not retain the income
and gain realized therefrom if the related Asset Documents or applicable law
permit the Obligor to be entitled to the income and gain realized from the
investment of funds deposited therein. In such event, the Servicer shall direct
the depository institution or trust company in which such Escrow Accounts are
maintained to invest the funds held therein (1) in accordance with the Obligor’s
written investment instructions, if the Asset Documents or applicable law
require such funds to be invested in accordance with the Obligor’s direction;
and (2) in accordance with the written investment instructions of the Servicer
to invest such funds in a Permitted Investment, if the Asset Documents and
applicable law do not permit the related Obligor to direct the investment of
such funds; provided, however, that in either event (i) such funds shall be
either (y) immediately available or (z) available in accordance with a schedule
which will permit the Servicer to meet the payment obligations for which the
Escrow Account was established, (ii) the Servicer or the Special Servicer, as
the case may be, shall have no liability for any loss in investments of such
funds that are invested pursuant to such written instructions, (iii) the
Servicer or the Special Servicer, as the case may be, will not be responsible
for paying interest to any Obligor at a rate in excess of a reasonable and
customary rate earned on similar accounts and (iv) in the absence of written
investment instructions, the Servicer may maintain the funds in an
interest-bearing Eligible Account.

Section 3.05 Maintenance of Insurance Policies. (a) The Special Servicer (only
with respect to Specially Serviced Mortgage Loans and REO Properties) or the
Servicer (with respect to Performing Mortgage Loans) shall use efforts
consistent with the Servicing Standard to cause the related Obligor of each
Serviced Mortgage Loan to maintain for each such Serviced Mortgage Loan such
insurance as is required to be maintained pursuant to the related Asset

 

-41-



--------------------------------------------------------------------------------

Documents. If the related Obligor fails to maintain such insurance, the Servicer
or the Special Servicer, as applicable, shall notify the Issuer of such breach,
and shall, to the extent available at commercially reasonable rates and that the
Issuer has an insurable interest, cause such insurance to be maintained. To the
extent provided in the applicable Asset Documents, all such policies shall be
endorsed with standard mortgagee clauses (if applicable) with loss payable to
the Issuer, and shall be in an amount sufficient to avoid the application of any
co-insurance clause. The costs of maintaining the insurance policies which the
Servicer or the Special Servicer, as the case may be, is required to maintain
pursuant to this Section shall be a Servicing Expense or, if the amount in the
Collection Account is insufficient to pay such costs, such costs shall be paid
by the Advancing Agent as a Servicing Advance.

(b) The Servicer or the Special Servicer, as the case may be, may fulfill its
obligation to maintain insurance, as provided in Section 3.05(a), through a
master force placed insurance policy with a Qualified Insurer, the cost of which
shall be a Servicing Expense or, if the amount in the Collection Account is
insufficient to pay such costs, such costs shall be paid by the Advancing Agent
as a Servicing Advance; provided that such cost is limited to the incremental
cost of such policy allocable to such Mortgaged Property or REO Property (i.e.,
other than any minimum or standby premium payable for such policy whether or not
such Mortgaged Property or REO Property is then covered thereby, which shall be
paid by the Advancing Agent at the direction of the Special Servicer, the
Servicer or the Special Servicer, as the case may be). Such master force placed
insurance policy may contain a deductible clause, in which case the Advancing
Agent, the Servicer or the Special Servicer shall, in the event that there shall
not have been maintained on the related Mortgaged Property or REO Property a
policy otherwise complying with the provisions of Section 3.05(a), and there
shall have been one or more losses which would have been covered by such a
policy had it been maintained, immediately deposit into the related Account from
its own funds the amount not otherwise payable under the master force placed
insurance policy because of such deductible to the extent that such deductible
exceeds the deductible limitation required under the related Asset Documents,
or, in the absence of such deductible limitation, the deductible limitation
which is consistent with the Servicing Standard.

(c) Each of the Servicer and the Special Servicer shall obtain and maintain at
its own expense, and keep in full force and effect, or be covered by, throughout
the term of this Agreement, a blanket fidelity bond and an errors and omissions
insurance policy covering the Servicer’s or the Special Servicer’s, as
applicable, directors, officers and employees, in connection with its activities
under this Agreement. The form and amount of coverage shall be consistent with
the Servicing Standard. In the event that any such bond or policy ceases to be
in effect, the Servicer or the Special Servicer, as applicable, shall obtain a
comparable replacement bond or policy. Any fidelity bond and errors and
omissions insurance policy required under this Section 3.05(c) shall be obtained
from a Qualified Insurer. Notwithstanding the foregoing, so long as the
unsecured obligations or deposits of the Servicer or Special Servicer (or their
respective corporate parent), as applicable, have been rated at least “A3” by
Moody’s, the Servicer or the Special Servicer, as applicable, shall be entitled
to provide self-insurance directly or through its parent (so long as such parent
is obligated to pay the related claims), as applicable, with respect to its
obligation to maintain a blanket fidelity bond and an errors and omissions
insurance policy.

 

-42-



--------------------------------------------------------------------------------

No provision of this Section requiring such fidelity bond and errors and
omissions insurance shall diminish or relieve the Servicer or Special Servicer,
as applicable, from its duties and obligations as set forth in this Agreement.
The Servicer and Special Servicer, as applicable, shall deliver or cause to be
delivered to the Trustee and the Note Administrator, upon request, a certificate
of insurance from the surety and insurer certifying that such insurance is in
full force and effect.

Section 3.06 Delivery and Possession of Servicing Files. On or before the
Servicing Transfer Date, the Issuer (or the Collateral Manager acting on behalf
of the Issuer) shall deliver or cause to be delivered to the Servicer (i) a
Servicing File with respect to each Mortgage Loan; and (ii) the amounts, if any,
received by the Issuer representing Escrow Payments previously made by the
Obligors. The Servicer shall promptly acknowledge receipt of the Servicing File
and Escrow Payments and shall promptly deposit such Escrow Payments in the
Escrow Accounts established pursuant to this Agreement. The contents of each
Servicing File delivered to the Servicer are and shall be held in trust by the
Servicer on behalf of the Issuer for the benefit of the Relevant Parties in
Interest. The Servicer’s possession of the contents of each Servicing File so
delivered shall be for the sole purpose of servicing the related Mortgage Loan
and such possession by the Servicer shall be in a custodial capacity only. The
Servicer shall release its custody of the contents of any Servicing File only in
accordance with written instructions from the Issuer (or the Collateral Manager
acting on behalf of the Issuer), and upon request of the Issuer (or the
Collateral Manager acting on behalf of the Issuer), the Servicer shall deliver
to the Issuer, or its nominee, the Servicing File or a copy of any document
contained therein; provided, however, that if the Servicer is unable to perform
its Servicing obligations with respect to the related Mortgage Loan as a result
of any such release or delivery of the Servicing File, then the Servicer shall
not be liable, while the related Servicing File is not in the Servicer’s
possession, for any failure to perform any obligation hereunder with respect to
the related Mortgage Loan.

Section 3.07 Inspections; Financial Statements. (a) With respect to each
Performing Mortgage Loan, the Servicer shall perform, or cause to be performed,
a physical inspection of the related Mortgaged Property (i) with respect to any
Mortgage Loan with a Stated Principal Balance greater than or equal to
$2,000,000, at least annually, and (ii) with respect to any Mortgage Loan with a
Stated Principal Balance less than $2,000,000, at least once every 24 months, in
each case, beginning in 2019, and, in addition, if at any time (A) the Issuer
(or the Collateral Manager acting on behalf of the Issuer) requests such an
inspection, or (B) the Servicer, with the approval of the Issuer (or the
Collateral Manager acting on behalf of the Issuer), determines that it is
prudent to conduct such an inspection. The Servicer shall prepare a written
report of each such inspection and shall promptly deliver a copy of such report
to the Issuer, the Special Servicer and the Collateral Manager. The reasonable
out-of-pocket expenses incurred by the Servicer and a reasonable fee due the
Servicer in connection with any such inspections (including any out-of-pocket
expenses related to travel and lodging and any charges incurred through the use
of a qualified third party to perform such services) shall be paid by the
Advancing Agent as a Servicing Advance; provided, however, that with respect to
the annual inspection of any such Mortgaged Property, no additional fee shall be
due and such expenses shall be borne by the Servicer.

(b) With respect to a Specially Serviced Mortgage Loan that is secured directly
or indirectly by real property and with respect to REO Property related to a
Serviced Mortgage Loan, the Special Servicer shall perform a physical inspection
of each such Mortgaged Property (i) as soon as possible after a Special
Servicing Transfer Event and thereafter at least annually,

 

-43-



--------------------------------------------------------------------------------

and, in addition (ii) if at any time (x) the Issuer (or the Collateral Manager
acting on behalf of the Issuer) requests such an inspection, or (y) the Special
Servicer, determines that it is prudent to conduct such an inspection. The
Special Servicer shall prepare a written report of each such inspection and
shall promptly deliver a copy of such report to the Issuer, the Servicer and the
Collateral Manager. The reasonable out-of-pocket expenses incurred by the
Special Servicer and a reasonable fee due the Special Servicer in connection
with any such inspections (including any out-of-pocket expenses related to
travel and lodging and any charges incurred through the use of a qualified third
party to perform such services) shall be paid by the Advancing Agent as a
Servicing Advance.

Section 3.08 Exercise of Remedies upon Mortgage Loan Defaults. Upon the failure
of any Obligor under a Serviced Mortgage Loan to make any required payment of
principal, interest or other amounts due under such Serviced Mortgage Loan, or
otherwise to perform fully any material obligations under any of the related
Asset Documents, in either case within any applicable grace period, the Servicer
shall, upon discovery of such failure, promptly notify the Special Servicer, the
Advancing Agent, the Operating Advisor, the Collateral Manager and the Issuer in
writing. As directed in writing by the Issuer (or the Collateral Manager acting
on behalf of the Issuer) in each instance, the Special Servicer shall issue
notices of default, declare events of default, declare due the entire
outstanding principal balance, and otherwise take all reasonable actions
consistent with the Servicing Standard under the related Mortgage Loan in
preparation for the Special Servicer to realize upon the related Underlying
Note.

Section 3.09 Enforcement of Due-On-Sale Clauses; Due-On-Encumbrance Clauses;
Assumption Agreements; Defeasance Provisions. (a) Subject to the terms of
Section 2.03(c) hereof, if any Serviced Mortgage Loan contains a provision in
the nature of a “due-on-sale” clause (including, without limitation, sales or
transfers of related Mortgaged Properties (in full or part) or the sale or
transfer of direct or indirect interests in the related Obligor, its
subsidiaries or its owners), which by its terms:

(i) provides that such Mortgage Loan will (or may at the lender’s option) become
due and payable upon the sale or other transfer of an interest in the related
Mortgaged Property or ownership interests in the Obligor,

(ii) provides that such Mortgage Loan may not be assumed without the consent of
the related lender in connection with any such sale or other transfer, or

(iii) provides that such Mortgage Loan may be assumed or transferred without the
consent of the lender, provided certain conditions set forth in the Asset
Documents are satisfied,

then, subject to the terms of Sections 3.09(d), 3.22 and 3.23 hereof, the
Special Servicer on behalf of the Issuer shall take such action as directed by
the Collateral Manager pursuant to Section 2.03(c); provided that the Special
Servicer shall not waive, without first satisfying the Rating Agency Condition,
any “due-on-sale” clause under any Mortgage Loan for which the related Mortgage
Asset (A) represents 5% or more of the principal balance of all the Mortgage
Assets owned by the Issuer, (B) has a principal balance of over $35,000,000 or
(C) is one of the 10 largest Mortgage Assets (based on principal balance) owned
by the Issuer; provided, further,

 

-44-



--------------------------------------------------------------------------------

that the Special Servicer shall not be required to enforce any such due-on-sale
clauses and in connection therewith shall not be required to (x) accelerate the
payments thereon or (y) withhold its consent to such an assumption if the
Special Servicer determines, in accordance with the Servicing Standard (1) that
such provision is not enforceable under applicable law or the enforcement of
such provision is reasonably likely to result in meritorious legal action by the
related Obligor or (2) that granting such consent would be likely to result in a
greater recovery, on a present value basis (discounting at the related mortgage
rate), than would enforcement of such clause.

If, notwithstanding any directions to the contrary from the Collateral Manager,
the Special Servicer determines in accordance with the Servicing Standard that
(A) granting such consent would be likely to result in a greater recovery,
(B) such provision is not legally enforceable, or (C) that the conditions
described in clause (iii) above relating to the assumption or transfer of the
Mortgage Loan have been satisfied, the Special Servicer is authorized to take or
enter into an assumption agreement from or with the Person to whom the related
Mortgage Loan has been or is about to be conveyed, and to release the original
Obligor from liability upon the Mortgage Loan and substitute the new Obligor as
obligor thereon, provided that the credit status of the prospective new Obligor
is in compliance with the Servicing Standard and criteria and the terms of the
related Asset Documents. In connection with each such assumption or substitution
entered into by the Special Servicer, the Special Servicer shall give prior
notice thereof to the Servicer, the Collateral Manager (or, with respect to a
Non-CLO Controlled Mortgage Asset, the holder of the related controlling
Companion Participation) and the Operating Advisor (but only after the
occurrence and during the continuance of a Special Servicer Consultaiton Event
with respect to the related Mortgage Asset). The Special Servicer shall notify
the Co-Issuers, the Servicer, the Collateral Manager and the Operating Advisor
(but only after the occurrence and during the continuance of a Special Servicer
Consultation Event with respect to the related Mortgage Asset) that any such
assumption or substitution agreement has been completed by forwarding to the
Issuer (with a copy to the Servicer and the Colalteral Manager) the original
copy of such agreement, which copies shall be added to the related Mortgage
Asset File and shall, for all purposes, be considered a part of such Mortgage
Asset File to the same extent as all other documents and instruments
constituting a part thereof. To the extent not precluded by the Asset Documents,
the Special Servicer shall not approve an assumption or substitution without
requiring the related Obligor to pay any fees owed to the Rating Agencies
associated with the approval of such assumption or substitution. However, in the
event that the related Obligor is required but fails to pay such fees, such fees
shall be treated as a Servicing Expense. The Special Servicer shall provide
copies of any waivers of any due-on-sale clause to the 17g-5 Information
Provider for posting on the 17g-5 Website.

(b) Subject to the terms of Section 2.03(c) hereof, if any Serviced Mortgage
Loan contains a provision in the nature of a “due-on-encumbrance” clause
(including, without limitation, any mezzanine financing of the related Obligor
or the related Mortgaged Property), which by its terms:

(i) provides that such Mortgage Loan shall (or may at the lender’s option)
become due and payable upon the creation of any lien or other encumbrance on the
related Mortgaged Property,

 

-45-



--------------------------------------------------------------------------------

(ii) requires the consent of the related lender to the creation of any such lien
or other encumbrance on the related Mortgaged Property or underlying Real
Property, or

(iii) provides that such Mortgaged Property may be further encumbered without
the consent of the lender, provided certain conditions set forth in the Asset
Documents are satisfied,

then, subject to the terms of Sections 3.09(e), 3.22 and 3.23 hereof, the
Special Servicer on behalf of the Issuer shall take such actions as directed by
the Collateral Manager pursuant to Section 2.03(c); provided that, the Special
Servicer shall not waive, without first satisfying the Rating Agency Condition,
any “due-on-encumbrance” clause (which the Special Servicer shall interpret, if
the related Asset Documents allow such interpretation, to include requests for
approval of mezzanine financing or preferred equity) with regard to any Mortgage
Loan for which the related Mortgage Asset (A) represents 2% or more of the
principal balance of all the Mortgage Assets owned by the Issuer, (B) has a
principal balance of over $20,000,000, (C) is one of the 10 largest Mortgage
Assets (based on principal balance) owned by the Issuer, (D) has an aggregate
loan-to-value ratio (including existing and proposed additional debt) that is
equal to or greater than 85%, or (E) has an aggregate debt service coverage
ratio (including the debt service on the existing and proposed additional debt)
that is less than 1.2x to 1.0x; and (subject to the rights, if any, exercisable
by the Trustee); provided, further that, the Special Servicer shall not be
required to enforce any such due-on-encumbrance clauses and in connection
therewith shall not be required to (x) accelerate Mortgage Loan thereon or
(y) withhold its consent to such encumbrance if the Special Servicer determines,
in accordance with the Servicing Standard (1) that such provision is not
enforceable under applicable law or the enforcement of such provision is
reasonably likely to result in meritorious legal action by the Obligor or
(2) that granting such consent would be likely to result in a greater recovery,
on a present value basis (discounting at the related interest rate), than would
enforcement of such clause.

If, notwithstanding any directions to the contrary from the Collateral Manager,
the Special Servicer determines in accordance with the Servicing Standard that
(A) granting such consent would be likely to result in a greater recovery,
(B) such provision is not legally enforceable, or (C) that the conditions
described in clause (iii) above relating to the further encumbrance have been
satisfied, the Special Servicer is authorized to grant such consent. To the
extent not precluded by the Asset Documents, the Special Servicer shall not
approve an additional encumbrance without requiring the related Obligor to pay
any fees owed to the Rating Agencies associated with the approval of such lien
or encumbrance. However, in the event that the related Obligor is required but
fails to pay such fees, such fees shall be reimbursable as a Servicing Expense.
The Special Servicer shall provide copies of any waivers of any due on
encumbrance clause to the 17g-5 Information Provider for posting on the 17g-5
Website.

(c) Both the Servicer and the Special Servicer may communicate directly with the
Obligors in connection with any Other Borrower Request or Major Decision. If the
Servicer receives any request for any assumption, transfer, further encumbrance
or other action contemplated by this Section 3.09, the Servicer shall forward
such request to the Special Servicer for analysis and processing and the
Servicer shall have no further liability or duty with respect thereto. If the
Special Servicer receives any such request from an Obligor (or from the
Servicer) the Special Servicer shall analyze and process the request, subject to
approval by the Collateral

 

-46-



--------------------------------------------------------------------------------

Manager (or, with respect to a Non-CLO Controlled Mortgage Asset, the holder of
the related controlling Companion Participation) with respect to any Major
Decision. Once the Special Servicer has approved the related Other Borrower
Request or Major Decision, the Special Servicer shall notify the Servicer of
such recommendation and when the related transaction closes the Special Servicer
shall promptly provide the Servicer with the information necessary for the
Servicer to update its records to reflect the terms of the transaction.

(d) In connection with the taking of, or the failure to take, any action
pursuant to this Section 3.09, the Special Servicer shall not agree to modify,
waive or amend, and no assumption or substitution agreement entered into
pursuant to Section 3.09(a) shall contain any terms that are different from, any
term of any Mortgage Loan, other than pursuant to Section 3.15 hereof.

Section 3.10 Appraisals; Realization upon Defaulted Mortgage Assets.
(a) Following (i) any acquisition by the Special Servicer of an REO Property on
behalf of the Issuer for the benefit of the Relevant Parties in Interest, or
(ii) an Appraisal Reduction Event, the Special Servicer shall notify the
Servicer thereof, and, upon delivery of such notice, the Special Servicer shall
(x) promptly, in the case of an acquisition of REO Property and (y) within 120
days, in the case of an Appraisal Reduction Event, use reasonable efforts to
obtain an updated Appraisal or a letter update for an existing Appraisal if such
existing Appraisal is less than twenty-four (24) months old, in order to
determine the fair market value of such REO Property or Mortgaged Property, as
applicable, and shall notify the Issuer, the Servicer and the Collateral Manager
of the results of such Appraisal; provided that the Special Servicer shall not
be required to obtain an updated Appraisal of any Mortgaged Property with
respect to which there exists an Appraisal that is less than twelve (12) months
old. Any such Appraisal shall be conducted by an Appraiser and the cost thereof
shall be a Servicing Advance. The Special Servicer shall obtain a new updated
Appraisal or a letter update every twelve (12) months thereafter for so long as
such Mortgage Loan is subject to an Appraisal Reduction Event or until the REO
Property is sold, as applicable.

(b) The Special Servicer shall monitor each Specially Serviced Mortgage Loan,
evaluate whether the causes of the Special Servicing Transfer Event can be
corrected over a reasonable period without significant impairment of the value
of the Mortgage Loan and, subject to the rights of the Collateral Manager (or,
with respect to a Non-CLO Controlled Mortgage Asset, the holder of the related
controlling Companion Participation) pursuant to Section 3.23 hereof, initiate
corrective action in cooperation with the Obligor if, in the Special Servicer’s
judgment, cure is likely, and take such other actions (including without
limitation, negotiating and accepting a discounted payoff of a Mortgage Loan) as
are consistent with the Servicing Standard. If, in the Special Servicer’s
judgment, such corrective action has been unsuccessful, no satisfactory
arrangement can be made for collection of delinquent payments, and the Specially
Serviced Mortgage Loan has not been released from the Issuer pursuant to any
provision hereof, and except as otherwise specifically provided in
Section 3.09(a) and 3.09(b), the Special Servicer may, to the extent consistent
with an Asset Status Report and with the Servicing Standard and, subject to the
rights of the Collateral Manager (or, with respect to a Non-CLO Controlled
Mortgage Asset, the holder of the related controlling Companion Participation)
pursuant to Section 3.23 hereof, accelerate such Specially Serviced Mortgage
Loan and commence a foreclosure or other acquisition with respect to the related
Mortgage Loan, provided that the Special Servicer determines in accordance with
the Servicing Standard that such acceleration and foreclosure are more likely to
produce a greater recovery to the Relevant Parties in Interest on a present
value basis (discounting at the related interest rate) than would a waiver of
such default or an extension or modification. The Special Servicer shall notify
the Advancing Agent of the need to advance the costs and expenses of any such
proceedings.

 

-47-



--------------------------------------------------------------------------------

(c) If the Special Servicer elects to proceed with a non-judicial foreclosure or
other similar proceeding related to personal property in accordance with the
laws of the state where a Mortgaged Property is located, the Special Servicer
shall not be required to pursue a deficiency judgment against the related
Obligor or any other liable party if the laws of the state do not permit such a
deficiency judgment after a non-judicial foreclosure or other similar proceeding
related to personal property or if the Special Servicer determines, in
accordance with the Servicing Standard, that the likely recovery if a deficiency
judgment is obtained will not be sufficient to warrant the cost, time, expense
and/or exposure of pursuing the deficiency judgment and such determination is
evidenced by an Officer’s Certificate delivered to the Issuer and the Collateral
Manager (or, with respect to a Non-CLO Controlled Mortgage Asset, the holder of
the related controlling Companion Participation).

(d) In the event that title to any Mortgaged Property is acquired in foreclosure
or by deed in lieu of foreclosure, the related Mortgage Loan shall be considered
to be an REO Loan until such time as the Issuer’s interest in the related REO
Property is sold and the REO Loan shall be reduced only by collections net of
expenses (which with respect to any Mortgage Loan, shall be allocated in
accordance with the related Participation Agreement). Consistent with the
foregoing, for purposes of all calculations hereunder, so long as such Mortgage
Loan shall be considered to be an outstanding Mortgage Loan and:

(i) it shall be assumed that, notwithstanding that the indebtedness evidenced by
the related Underlying Note shall have been discharged, such Underlying Note
and, for purposes of determining the stated principal balance thereof, the
related amortization schedule in effect at the time of any such acquisition of
title shall remain in effect; and

(ii) net REO Proceeds received in any month shall be applied to amounts that
would have been payable under the related Underlying Note(s) in accordance with
the terms of such Underlying Note(s). In the absence of such terms, net REO
Proceeds shall be deemed to have been received first, in reimbursement of
Servicing Advances related to such Mortgage Loan; second, in payment of Special
Servicing Fees, Liquidation Fees and Workout Fees related to such Mortgage Loan;
third, in payment of the unpaid accrued interest on such Mortgage Loan; fourth,
in payment of outstanding principal of such Mortgage Loan; and thereafter, net
proceeds received in any month shall be applied to the payment of installments
of principal and accrued interest deemed to be due and payable in accordance
with the terms of such Underlying Note(s) or related Asset Documents, net of any
withholding taxes, and such amortization schedule until such principal has been
paid in full and then to other amounts due under such Mortgage Loan; provided
that, with respect to any Mortgage Loan, REO Proceeds shall be allocated in
accordance with the related Participation Agreement).

 

-48-



--------------------------------------------------------------------------------

(e) Notwithstanding any provision to the contrary contained in this Agreement,
the Special Servicer shall not, on behalf of the Issuer, for the benefit of the
Relevant Parties in Interest, obtain title to any Mortgaged Property as a result
of or in lieu of foreclosure or otherwise, obtain title to any direct or
indirect equity interest in any Obligor pledged pursuant to a pledge agreement
and thereby be the beneficial owner of the related Mortgaged Property, have a
receiver of rents appointed with respect to, and shall not otherwise acquire
possession of, or take any other action with respect to, any Mortgaged Property
if, as a result of any such action, the Issuer, would be considered to hold
title to, to be a “mortgagee-in-possession” of, or to be an “owner” or
“operator” of, such Mortgaged Property within the meaning of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended from
time to time, or any comparable law, unless the Special Servicer has previously
determined in accordance with the Servicing Standard, based on an updated
environmental assessment report prepared by an Independent environmental
consultant who regularly conducts environmental audits, that:

(i) such Mortgaged Property is in compliance with applicable environmental laws
or, if not, after consultation with an environmental consultant, that it would
be in the best economic interest of the Issuer to take such actions as are
necessary to bring such Mortgaged Property in compliance therewith, and

(ii) there are no circumstances present at such Mortgaged Property relating to
the use, management or disposal of any hazardous materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any currently effective federal, state or local law or
regulation, or that, if any such hazardous materials are present for which such
action could be required, after consultation with an environmental consultant,
it would be in the best economic interest of the Issuer to take such actions
with respect to the affected Mortgaged Property.

In the event that the environmental assessment first obtained by the Special
Servicer with respect to the Mortgaged Property indicates that such Mortgaged
Property may not be in compliance with applicable environmental laws or that
hazardous materials may be present but does not definitively establish such
fact, the Special Servicer shall cause such further environmental tests to be
conducted by an Independent environmental consultant who regularly conducts such
tests as the Special Servicer shall deem prudent to protect the interests of the
Relevant Parties in Interest. Any such tests shall be deemed part of the
environmental assessment obtained by the Special Servicer for purposes of this
Section 3.10.

(f) The environmental assessment contemplated by Section 3.10(e) shall be
prepared within three (3) months (or as soon thereafter as practicable) of the
determination that such assessment is required by an Independent environmental
consultant who regularly conducts environmental audits for purchasers of
commercial property where the Mortgage Loan is located, as determined by the
Special Servicer in a manner consistent with the Servicing Standard. The Special
Servicer shall request (with a copy to the Servicer) that the Advancing Agent to
advance the cost of preparation of such environmental assessments.

(g) The Special Servicer shall take such action with respect to a Mortgaged
Property that is not in compliance with applicable environmental laws as is
directed by the Collateral Manager; provided, however, that if the Special
Servicer determines pursuant to Section 3.10(e)(i) that any Mortgaged Property
is not in compliance with applicable environmental laws but that it is in the
best economic interest of the Issuer to take such actions as are necessary

 

-49-



--------------------------------------------------------------------------------

to bring such Mortgaged Property in compliance therewith, or if the Special
Servicer determines pursuant to Section 3.10(e)(ii) that the circumstances
referred to therein relating to hazardous materials are present but that it is
in the best economic interest of the Issuer to take such action with respect to
the containment, clean-up or remediation of hazardous materials affecting such
Mortgaged Property as is required by law or regulation, the Special Servicer
shall take such action as it deems to be in the best economic interest of the
Issuer, but only if the Issuer (or the Note Administrator) has mailed notice to
the Noteholders of such proposed action, which notice shall be prepared by the
Special Servicer, and only if the Issuer (or the Note Administrator) does not
receive, within 30 days of such notification, instructions from the Noteholders
entitled to a majority of the voting rights directing the Special Servicer not
to take such action. Notwithstanding the foregoing, if the Special Servicer
reasonably determines that it is likely that within such 30-day period
irreparable environmental harm to such Mortgaged Property would result from the
presence of such hazardous materials and provides a prior written statement to
the Issuer setting forth the basis for such determination, then the Special
Servicer may take such action to remedy such condition as may be consistent with
the Servicing Standard. Neither the Issuer nor the Special Servicer shall be
obligated to take any action or not take any action pursuant to this
Section 3.10(g) at the direction of the Noteholders or the related Companion
Participation Holder, unless the Noteholders or such Companion Participation
Holder agree to indemnify the Issuer and the Special Servicer with respect to
such action or inaction. The Special Servicer shall notify the Advancing Agent
of the need to advance the costs of any such compliance, containment, clean-up
or remediation as a Servicing Advance.

(h) The Special Servicer shall notify the Servicer of any Mortgaged Property
securing a Serviced Mortgage Loan which is abandoned or foreclosed that requires
reporting to the IRS and shall provide the Servicer with all information
regarding forgiveness of indebtedness and required to be reported with respect
to any such Mortgaged Property which is abandoned or foreclosed, and the
Servicer shall report to the IRS and the related Obligor, in the manner required
by applicable law, such information, and the Servicer shall report, via IRS Form
1099C, all forgiveness of indebtedness to the extent such information has been
provided to the Servicer by the Special Servicer. The Servicer shall deliver a
copy of any such report to the Issuer and the Collateral Manager.

(i) The costs of any updated Appraisal obtained pursuant to this Section 3.10
shall be paid by the Advancing Agent as a Servicing Advance.

Section 3.11 Annual Statement as to Compliance. The Servicer and the Special
Servicer (each a “Reporting Person”) shall each deliver to the Issuer, the Note
Administrator, the Trustee, the Collateral Manager, the Operating Advisor (but
only with respect to a certificate relating to the Special Servicer) and the
17g-5 Information Provider on or before April 30 of each year, beginning with
April 30, 2019, an Officer’s Certificate stating, as to each signatory thereof,
(i) that a review of the activities of the Reporting Person during the preceding
calendar year and of its performance under this Agreement has been made under
such Officer’s supervision, and (ii) that, to the best of such Officer’s
knowledge, based on such review, the Reporting Person has fulfilled all of its
obligations under this Agreement in all material respects throughout such year
or, if there has been a default in the fulfillment of any such obligation,
specifying each such default known to such officer, the nature and status
thereof and what action it proposes to take with respect thereto.

 

-50-



--------------------------------------------------------------------------------

Section 3.12 Annual Independent Public Accountants’ Servicing Report. (a) On or
before April 30 of each year, beginning with April 30, 2019, the Servicer, at
its own expense, shall cause a registered public accounting firm (which may also
render other services to the Servicer) that is a member of the American
Institute of Certified Public Accountants to furnish a report to the Issuer, the
Note Administrator, the Trustee, the Collateral Manager and the 17g-5
Information Provider, regarding the Servicer’s compliance during the prior
calendar year with (a) the applicable servicing criteria in Item 1122 of
Regulation AB set forth on Exhibit B hereto or (b) the minimum servicing
standards identified in the Uniform Single Attestation Program for Mortgage
Bankers.

Section 3.13 Title and Management of REO Properties and REO Accounts. (a) In the
event that title to any Mortgaged Property is acquired on behalf of the Relevant
Parties in Interest in foreclosure, by deed in lieu of foreclosure or upon
abandonment or reclamation from bankruptcy, the deed or certificate of sale
shall be taken (x) in the name of a U.S. corporation (or a limited liability
company treated as a corporation for U.S. federal income tax purposes) wholly
owned by the Issuer or (y) in such manner as is required pursuant to the terms
of any related Participation Agreement. The Special Servicer, on behalf of the
Relevant Parties in Interest, shall dispose of any REO Property as soon after
acquiring it as is practicable and feasible in a manner consistent with the
Servicing Standard and as so advised by TRTX in accordance with the REIT
Provisions. The Special Servicer shall manage, conserve, protect and operate
each REO Property for the Relevant Parties in Interest solely for the purpose of
its prompt disposition and sale.

(b) The Special Servicer shall have full power and authority, subject only to
the Servicing Standard, the terms of Section 3.22 and Section 3.23 hereof, and
the other specific requirements and prohibitions of this Agreement, to do any
and all things in connection with any REO Property, all on such terms and for
such period as the Special Servicer deems to be in the best interests of the
Relevant Parties in Interest and, in connection therewith, the Special Servicer
shall agree to the payment of property management fees that are consistent with
general market standards. The Special Servicer shall request the Advancing Agent
to pay such fees as a Servicing Advance.

(c) The Special Servicer shall segregate and hold all revenues received by it
with respect to any REO Property separate and apart from its own funds and
general assets and shall establish and maintain with respect to any REO Property
a segregated custodial account (a “REO Account”), which shall be an Eligible
Account and shall be entitled “Situs Holdings, LLC, as special servicer, for the
benefit of Wilmington Trust, National Association, as trustee, for the benefit
of the Holders of TRTX 2018-FL2 Notes – REO Account” to be held for the benefit
of the Noteholders, the Preferred Shareholders and the related Companion
Participation Holder. The Special Servicer shall be entitled to withdraw for its
account any interest or investment income earned on funds deposited in the REO
Account to the extent provided in Section 3.04. The Special Servicer shall
deposit or cause to be deposited REO Proceeds in the REO Account within two
(2) Business Days after receipt of such REO Proceeds, and shall withdraw
therefrom funds necessary for the proper operation, management and maintenance
of such REO Property and for other Servicing Advances with respect to such REO
Property, including:

(i) all insurance premiums due and payable in respect of any REO Property;

 

-51-



--------------------------------------------------------------------------------

(ii) all real estate taxes and assessments in respect of any REO Property that
may result in the imposition of a lien thereon and all federal, state and local
income taxes payable by the owner of the REO Property; and

(iii) all costs and expenses reasonable and necessary to protect, maintain,
manage, operate, repair and restore any REO Property including, if applicable,
the payments of any ground rents in respect of such REO Property.

To the extent that such REO Proceeds are insufficient for the purposes set forth
in clauses (i) through (iii) above (other than income taxes), the Special
Servicer shall request the Advancing Agent to pay such amounts as Servicing
Advances. The Special Servicer may retain in each REO Account reasonable
reserves for repairs, replacements and necessary capital improvements and other
related expenses. The Special Servicer shall withdraw from each REO Account and
remit to the Servicer (i) for deposit into the Collection Account and (ii) for
transfer to the servicer of the Companion Participation in accordance with the
related Participation Agreement, on a monthly basis on or prior to the first
Business Day following each Servicer Determination Date, the aggregate of all
amounts received in respect of each REO Property as of such Servicer
Determination Date that are then on deposit in such REO Account, provided,
however, the Special Servicer may retain in each REO Account reasonable reserves
for repairs, replacements and necessary capital improvements and other related
expenses.

The Special Servicer shall be entitled to enter into an agreement with any
Independent Contractor performing services for it related to its duties and
obligations hereunder. Such agreement shall provide: (A) for indemnification of
the Special Servicer by such Independent Contractor, and nothing in this
Agreement shall be deemed to limit or modify such indemnification; and (B) that
the Independent Contractor’s fees be reasonable. The Special Servicer shall
provide oversight and supervision with regard to the performance of all
contracted services and any Independent Contractor agreement shall be consistent
with and subject to the provisions of this Agreement. Neither the existence of
any Independent Contractor agreement nor any of the provisions of this Agreement
relating to the Independent Contractor shall relieve the Special Servicer of its
obligations to the Issuer hereunder, including without limitation, the Special
Servicer’s obligation to service such REO Property in accordance with the
Servicing Standard.

(d) When and as necessary, the Special Servicer shall send to the Servicer and
the Issuer a statement prepared by the Special Servicer setting forth the amount
of net income or net loss, as determined for U.S. federal income tax purposes,
resulting from the REO Property. To perform its obligations hereunder, the
Special Servicer shall be entitled to retain an Independent accountant or
property manager on behalf of the Issuer for the benefit of the Relevant Parties
in Interest to prepare such statements and the cost of which shall be paid by
and reimbursed to the Advancing Agent as a Servicing Advance.

(e) The parties hereto acknowledge that for so long as the Issuer maintains its
status as a Qualified REIT Subsidiary, and unless otherwise directed by Sub-REIT
(or any subsequent REIT), the Special Servicer intends to conduct its activities
such that any REO Property will qualify as “foreclosure property” within the
meaning of Section 856(e) of the Code with respect to Sub-REIT. In connection
with the foregoing, and unless otherwise directed by Sub-REIT (or any subsequent
REIT), the Special Servicer shall not:

 

-52-



--------------------------------------------------------------------------------

(i) enter into, renew or extend any New Lease, if such New Lease by its terms
will give rise to any income that does not constitute Rents from Real Property;

(ii) permit any amount to be received or accrued under any New Lease, other than
amounts that will constitute Rents from Real Property;

(iii) authorize or permit any construction on any REO Property, other than the
completion of a building or other improvement thereon, and then only if more
than ten percent of the construction of such building or other improvement was
completed before default on the related Mortgage Loan became imminent, all
within the meaning of Section 856(e)(4)(B) of the Code; or

(iv) Directly Operate or allow any Person to Directly Operate any REO Property
on any date more than 90 days after the acquisition thereof unless such Person
is an Independent Contractor.

Section 3.14 Cash Collateral Accounts. In the event that any Asset Documents
(other than with respect to a Non-Serviced Mortgage Loan) permit or require the
related Obligor to deliver additional or substitute collateral in the form of
cash (“Cash Collateral”) to the holder of such Mortgage Loan and such Obligor
deposits such Cash Collateral with the Servicer, the Servicer shall segregate
and hold such Cash Collateral separate and apart from its own funds and general
assets and shall establish and maintain with respect to such Cash Collateral a
segregated custodial account, which may be a sub-account of the Collection
Account, to be held for the benefit of the Relevant Parties in Interest (each, a
“Cash Collateral Account”), each of which shall be an Eligible Account or a
sub-account of an Eligible Account and shall be entitled “Situs Asset Management
LLC, as Servicer, on behalf of Wilmington Trust, National Association, as
trustee, for the benefit of the Holders of the TRTX 2018-FL2 Notes, other
Secured Parties and the related Companion Participation Holder - Cash Collateral
Account” or such other name as may be required pursuant to the terms of the
related Asset Documents. The Servicer shall deposit or cause to be deposited any
such Cash Collateral in the Cash Collateral Account within two (2) Business Days
after receipt of properly identified funds such Cash Collateral, and shall hold
and disburse such Cash Collateral in accordance with the terms of the related
Asset Documents.

Section 3.15 Modification, Waiver, Amendment and Consents. (a) Subject to
Section 3.23(b), all modifications, waivers (other than waivers of late payment
charges on Mortgage Loans (which may be processed by the Servicer)) and consents
with respect to the Serviced Mortgage Loans shall be processed by the Special
Servicer; provided that, the right to approve future fundings under any Future
Funding Companion Participation shall be held by the related Companion
Participation Holder. Both the Servicer and the Special Servicer may communicate
directly with the Obligors in connection with any Other Borrower Request or
Major Decision. If the Servicer receives any request for such modification,
waiver (other than waivers of late payment charges and default interest on
Performing Mortgage Loans) or consent, the Servicer shall forward such request
to the Special Servicer for analysis and processing and the Servicer shall have
no further liability or duty with respect thereto. Subject to the terms of
Section 3.22 and Section 3.23 hereof and Section 10.10(f) of the Indenture, and
in accordance with the Servicing Standard, the Special Servicer may agree to any
modification, waiver or amendment of any term of, forgive or defer interest on
and principal of, capitalize interest on, permit the release,

 

-53-



--------------------------------------------------------------------------------

addition or substitution of collateral securing any such Mortgage Loan (but with
respect to substitution of collateral securing any such Mortgage Loan, subject
to satisfaction of the Rating Agency Condition), convert or exchange such
Mortgage Loan for any other type of consideration, and/or permit the release of
the related Obligor on or any guarantor of any such Mortgage Loan and/or permit
any change in the management company or franchise with respect to any such
Mortgage Loan without the consent of the Co-Issuers, the Trustee, any Noteholder
or any Companion Participation Holder (in each case, other than any consent that
is required pursuant to Section 3.22), subject, however, to each of the
following limitations, conditions and restrictions:

(i) the Special Servicer has determined that such modification, waiver or
amendment is reasonably likely to produce a greater recovery to the Relevant
Parties in Interest on a present value basis than would liquidation;

(ii) the Special Servicer shall not permit any Obligor to add or substitute any
collateral for an outstanding Mortgage Loan, which collateral constitutes real
property, unless the Special Servicer shall have first determined, in its
reasonable and good faith judgment, in accordance with the Servicing Standard,
based upon a Phase I environmental assessment (and such additional environmental
testing as the Special Servicer deems necessary and appropriate) prepared by an
Independent environmental consultant who regularly conducts environmental
assessments (and such additional environmental testing), at the expense of the
related Obligor, that such new real property is in compliance with applicable
environmental laws and regulations and that there are no circumstances or
conditions present with respect to such new real property relating to the use,
management or disposal of any hazardous materials for which investigation,
testing, monitoring, containment, clean-up or remediation would be required
under any then-applicable environmental laws and regulations;

(iii) unless a release or substitution is permissible under the related Asset
Document without the consent or approval of the lender, the Special Servicer
shall not release or substitute any Mortgaged Property securing an outstanding
Performing Mortgage Loan except in the case of a release where (A) the loss of
the use of the Mortgaged Property to be released will not, in the Special
Servicer’s good faith and reasonable judgment, materially and adversely affect
the net operating income being generated by or the use of the related Mortgaged
Property, (B) except in the case of the release of non-material parcels, there
is a corresponding principal paydown of the related Mortgage Loan in an amount
at least equal to the appraised value of the Mortgaged Property to be released
and (C) the remaining Mortgaged Property and any substitute mortgaged property
is, in the Special Servicer’s good faith and reasonable judgment, adequate
security for the related Mortgage Loan; and

(iv) the Special Servicer may not modify a Mortgage Loan to extend its maturity
date beyond the date that is five years prior to the Stated Maturity Date;

provided that notwithstanding clauses (i) through (iv) above, neither the
Servicer nor the Special Servicer shall be required to oppose the confirmation
of a plan in any bankruptcy or similar proceeding involving an Obligor if in its
reasonable and good faith judgment such opposition would not ultimately prevent
the confirmation of such plan or one substantially similar.

 

-54-



--------------------------------------------------------------------------------

(b) The Special Servicer shall not have any liability to the Issuer, the
Noteholders, any Companion Participation Holder or any other Person if its
analysis and determination that the modification, waiver, amendment or other
action contemplated in Section 3.15(a) is reasonably likely to produce a greater
recovery to the Issuer, the Noteholders, the Preferred Shareholders and, if
applicable, the related Companion Participation Holder on a net present value
basis than would liquidation, should prove to be wrong or incorrect, so long as
the analysis and determination were made on a reasonable basis in good faith and
in accordance with the Servicing Standard by the Special Servicer and the
Special Servicer was not negligent in ascertaining the pertinent facts.

(c) Any payment of interest, which is deferred pursuant to any modification,
waiver or amendment permitted hereunder, shall not, for purposes hereof
(including, without limitation, calculating monthly distributions to
Noteholders, Preferred Shareholders and Companion Participation Holders), be
added to the unpaid principal balance of the related Mortgage Loan,
notwithstanding that the terms of such Mortgage Loan or such modification,
waiver or amendment so permit.

(d) [Reserved].

(e) All material modifications, waivers and amendments of the Mortgage Loan
entered into pursuant to this Section 3.15 shall be in writing.

(f) The Special Servicer shall notify the Issuer, the Servicer, the Trustee, the
Note Administrator, the Operating Advisor, the Collateral Manager, the related
Companion Participation Holder and the 17g-5 Information Provider, in writing
(and to the 17g-5 Information Provider by email, which email shall contain the
information in the form of an electronic document suitable for posting on the
17g-5 Information Provider’s website), of any modification, waiver, material
consent or amendment of any term of any Mortgage Loan and the date thereof, and
shall deliver to the Custodian, on behalf of the Trustee for deposit in the
related Mortgage Asset File, an original counterpart of the agreement relating
to such modification, waiver, material consent or amendment, promptly (and in
any event within ten (10) Business Days) following the execution thereof.

(g) The Special Servicer may (subject to the Servicing Standard), as a condition
to granting any request by an Obligor for consent, modification, waiver or
indulgence or any other matter or thing, the granting of which is within its
discretion pursuant to the terms of the Asset Documents evidencing or securing
the related Mortgage Loan and is permitted by the terms of this Agreement and
applicable law, require that such Obligor pay to it, to the extent consistent
with applicable law and the Asset Documents, (i) a reasonable and customary fee
for the additional services performed in connection with such request (which fee
shall be deposited in the Collection Account), and (ii) any related costs and
expenses incurred by it.

(h) Any modification, waiver or amendment of or consents or approvals relating
to any Serviced Mortgage Loan shall be performed by the Special Servicer and not
the Servicer.

 

-55-



--------------------------------------------------------------------------------

(i) Notwithstanding the foregoing or any other provision herein, the Special
Servicer may take any action with respect to any Mortgage Loan requiring the
consent, direction or approval of the Issuer, the Collateral Manager (or, with
respect to a Non-CLO Controlled Mortgage Asset, the holder of the related
controlling Companion Participation), the Note Administrator or the Trustee at
any other time without such consent, direction or approval if the Special
Servicer determines in accordance with the Servicing Standard, that such action
is required by the Servicing Standard in order to avoid a material adverse
effect on the Relevant Parties in Interest or is in the nature of an emergency.

Section 3.16 Transfer of Servicing Between Servicer and Special Servicer; Record
Keeping; Asset Status Report. (a) Upon the occurrence of a Special Servicing
Transfer Event with respect to any Serviced Mortgage Loan of which the Servicer
has notice, the Servicer (or the Special Servicer, if such Special Servicing
Transfer Event occurs due to the Special Servicer’s receipt of notice pursuant
to clause (vii) or (viii) under the definition thereof) shall promptly give
notice thereof to the Special Servicer (or Servicer, as applicable), the Issuer,
the Trustee, the Note Administrator, the Seller, the Collateral Manager, any
related Companion Participation Holder and the Operating Advisor and the
Servicer shall use its reasonable efforts to provide the Special Servicer with
all information, documents (but excluding the original documents constituting
the Mortgage Asset File) and records (including records stored electronically on
computer tapes, magnetic discs and the like) relating to such Mortgage Loan, as
applicable, and reasonably requested by the Special Servicer to enable it to
assume its duties hereunder with respect thereto without acting through a
sub-servicer. The Servicer shall use its reasonable efforts to comply with the
preceding sentence within five (5) Business Days of the date such Mortgage Loan
becomes a Specially Serviced Mortgage Loan and in any event shall continue to
act as Servicer and administrator of such Mortgage Loan until the Special
Servicer has commenced the servicing of such Mortgage Loan, which shall occur
upon the receipt by the Special Servicer of the information, documents and
records referred to in the preceding sentence; provided, that the Servicer shall
continue to receive payments and make all calculations, and prepare, or cause to
be prepared, all reports, required hereunder with respect to the Specially
Serviced Mortgage Loans, except for the reports specified herein as prepared by
the Special Servicer, as if no Special Servicing Transfer Event had occurred and
with respect to the REO Properties as if no REO acquisition had occurred, and to
render such services with respect to such Specially Serviced Mortgage Loans and
REO Properties as are specifically provided for herein; provided, further,
however, that the Servicer shall not be liable for failure to comply with such
duties insofar as such failure results from a failure of the Special Servicer to
provide sufficient information to the Servicer to comply with such duties or
failure by the Special Servicer to otherwise comply with its obligations
hereunder. The Servicer, in its capacity as Servicer, will not have any
responsibility for performance by the Special Servicer, in its capacity as
Special Servicer, of its duties under this Agreement. The Special Servicer, in
its capacity as Special Servicer, will not have any responsibility for the
performance by the Servicer, in its capacity as Servicer, of its duties under
this Agreement. With respect to each such Mortgage Loan, the Servicer shall
instruct the related Obligor to continue to remit all payments in respect of
such Mortgage Loan to the Servicer. The Special Servicer shall remit to the
Servicer any such payments received by its pursuant to the preceding sentence
within two (2) Business Days of receipt. The Servicer shall forward any notices
it would otherwise send to the related Obligor of a Specially Serviced Mortgage
Loan to the Special Servicer who shall send such notice to the related Obligor.

 

-56-



--------------------------------------------------------------------------------

(b) Upon determining that a Specially Serviced Mortgage Loan has become a
Corrected Loan, the Special Servicer shall immediately give notice thereof to
the Servicer, the Issuer, the Operating Advisor, the Collateral Manager, any
related Companion Participation Holder and the Seller, and upon delivery of such
notice to the Servicer, such Mortgage Loan shall cease to be a Specially
Serviced Mortgage Loan in accordance with the definition of Specially Serviced
Mortgage Loan, the Special Servicer’s obligation to service such Mortgage Loan
shall terminate and the obligations of the Servicer to service and administer
such Mortgage Loan as a Performing Mortgage Loan shall resume. The Special
Servicer shall use its reasonable efforts to comply with the preceding sentence
within five (5) Business Days of the date such Specially Serviced Mortgage Loan
becomes a Corrected Loan.

(c) In servicing any Specially Serviced Mortgage Loan, the Special Servicer
shall provide to the Custodian on behalf of the Trustee originals of any
documents executed by the Special Servicer that are included within the
definition of “Mortgage Asset File” for inclusion in the related Mortgage Asset
File (to the extent such documents are in the possession of the Special
Servicer) and shall provide to the Servicer, copies of any additional related
Mortgage Loan information, including correspondence with the related Obligor, as
well as copies of any analysis or internal review prepared by or for the benefit
of the Special Servicer.

(d) Not later than two (2) Business Days preceding each date on which the
Servicer is required to furnish reports under Section 4.01 to the Issuer and the
Note Administrator, the Special Servicer shall deliver to the Servicer, with a
copy to the Issuer and the Collateral Manager, (i) the CREFC® Special Servicer
Loan File and (ii) such additional information relating to the Specially
Serviced Mortgage Loans as the Servicer or the Issuer (or the Collateral Manager
acting on behalf of the Issuer) reasonably requests to enable it to perform its
duties under this Agreement. Such statement and information shall be furnished
to the Servicer in writing and/or in such electronic media as is acceptable to
the Servicer.

(e) Notwithstanding the provisions of the preceding Section 3.16(d), the
Servicer shall maintain ongoing payment records with respect to each of the
Specially Serviced Mortgage Loans and shall provide the Special Servicer with
any information in its possession reasonably required by the Special Servicer to
perform its duties under this Agreement. The Special Servicer shall provide the
Servicer with any information reasonably required by the Servicer to perform its
duties under this Agreement.

(f) No later than sixty (60) days after a Serviced Mortgage Loan becomes a
Specially Serviced Mortgage Loan, the Special Servicer shall deliver to the
17g-5 Information Provider, the Servicer, the Issuer, the Collateral Manager
(or, with respect to a Non-CLO Controlled Mortgage Asset, a holder of the
related controlling Companion Participation), the Operating Advisor (but only
after the occurrence and during the continuance of a Special Servicer
Consultation Event with respect to the related Mortgage Asset), any related
Companion Participation Holder, the Note Administrator and the Trustee, a report
(the “Asset Status Report”) with respect to such Mortgage Loan. Such Asset
Status Report shall set forth the following information to the extent reasonably
determinable:

(i) the date of transfer of servicing of such Mortgage Loan to the Special
Servicer;

 

-57-



--------------------------------------------------------------------------------

(ii) a summary of the status of such Specially Serviced Mortgage Loan and any
negotiations with the related Obligor;

(iii) a discussion of the legal and environmental considerations reasonably
known to the Special Servicer, consistent with the Servicing Standard, that are
applicable to the exercise of remedies as aforesaid and to the enforcement of
any related guaranties or other collateral for the related Mortgage Loan and
whether outside legal counsel has been retained;

(iv) the most current rent roll and income or operating statement available for
the related Mortgaged Property or the related underlying real property, as
applicable;

(v) the Special Servicer’s recommendations on how such Specially Serviced
Mortgage Loan might be returned to performing status (including the modification
of a monetary term, and any work-out, restructure or debt forgiveness) and
returned to the Servicer for regular servicing or foreclosed or otherwise
realized upon (including any proposed sale of a Specially Serviced Mortgage Loan
or REO Property);

(vi) a copy of the last obtained Appraisal of the Mortgaged Property;

(vii) the status of any foreclosure actions or other proceedings undertaken with
respect thereto, any proposed workouts with respect thereto and the status of
any negotiations with respect to such workouts, and an assessment of the
likelihood of additional events of default;

(viii) a summary of any proposed actions and an analysis of whether or not
taking such action is reasonably likely to produce a greater recovery on a
present value basis than not taking such action, setting forth the basis on
which Special Servicer made such determination; and

(ix) such other information as the Special Servicer deems relevant in light of
the Servicing Standard.

If within ten (10) Business Days of receiving an Asset Status Report, the Issuer
(or the Collateral Manager acting on behalf of the Issuer) (or, with respect to
a Non-CLO Controlled Mortgage Asset, a holder of the related controlling
Companion Participation) does not disapprove of such Asset Status Report in
writing, the Special Servicer shall implement the recommended action as outlined
in such Asset Status Report; provided, however, that such Special Servicer may
not take any action that is contrary to applicable law, this Agreement, the
Servicing Standard (taking into consideration the best interests of the Relevant
Parties in Interest)) or the terms of the applicable Asset Documents. If the
Issuer (or the Collateral Manager acting on behalf of the Issuer) (or, with
respect to a Non-CLO Controlled Mortgage Asset, a holder of the related
controlling Companion Participation) disapproves such Asset Status Report within
such ten (10) Business Day period, the Special Servicer will revise such Asset
Status Report and deliver to the Issuer, the 17g-5 Information Provider, the
Collateral Manager (or, with respect to a Non-CLO Controlled Mortgage Asset, the
holder of the related controlling Companion Participation), the Trustee, the
Note Administrator and the Servicer a new Asset Status Report as soon as
practicable, but in no event later than twenty (20) Business Days after such
disapproval. The Special Servicer

 

-58-



--------------------------------------------------------------------------------

shall revise such Asset Status Report until the Issuer (or the Collateral
Manager acting on behalf of the Issuer) (or, with respect to a Non-CLO
Controlled Mortgage Asset, a holder of the related controlling Companion
Participation) fails to disapprove such revised Asset Status Report in writing
within ten (10) Business Days of receiving such revised Asset Status Report or
until the Special Servicer makes a determination consistent with the Servicing
Standard, that such objection is not in the best interests of the Relevant
Parties in Interest.

The Special Servicer may, from time to time, modify any Asset Status Report it
has previously delivered and implement such report, provided such report shall
have been prepared, reviewed and not rejected pursuant to the terms of this
Section, and in particular, shall modify and resubmit such Asset Status Report
to the Issuer and the Collateral Manager (or, with respect to a Non-CLO
Controlled Mortgage Asset, a holder of the related controlling Companion
Participation) if (i) the estimated sales proceeds, foreclosure proceeds,
work-out or restructure terms or anticipated debt forgiveness varies materially
from the amount on which the original report was based or (ii) the related
Obligor becomes the subject of bankruptcy proceedings.

Notwithstanding the foregoing, the Special Servicer (i) may, following the
occurrence of an extraordinary event with respect to the related Mortgage Loan,
take any action set forth in such Asset Status Report before the expiration of
the relevant approval period if the Special Servicer has determined, in
accordance with the Servicing Standard, that failure to take such action would
materially and adversely affect the interests of the Relevant Parties in
Interest and it has made a reasonable effort to contact the Issuer (or the
Collateral Manager acting on behalf of the Issuer) (or, with respect to a
Non-CLO Controlled Mortgage Asset, a holder of the related controlling Companion
Participation) and (ii) in any case, shall determine whether such affirmative
disapproval is not in the best interests of the Relevant Parties in Interest
pursuant to the Servicing Standard, and, upon making such determination, shall
implement the recommended action outlined in the Asset Status Report. The Asset
Status Report is not intended to replace or satisfy any specific consent or
approval right which the Issuer or the Collateral Manager (or, with respect to a
Non-CLO Controlled Mortgage Asset, the holder of the related controlling
Companion Participation) may have.

The Special Servicer shall have the authority to meet with the Obligor for any
Specially Serviced Mortgage Loan and take such actions consistent with the
Servicing Standard and the related Asset Status Report. The Special Servicer
shall not take any action inconsistent with the related Asset Status Report,
unless such action would be required in order to act in accordance with the
Servicing Standard, this Agreement, applicable law or the related Asset
Documents.

No direction of the Issuer (or the Collateral Manager acting on behalf of the
Issuer) (or, with respect to a Non-CLO Controlled Mortgage Asset, a holder of
the related controlling Companion Participation) shall (a) require, permit or
cause the Servicer or the Special Servicer to violate the terms of any Mortgage
Loan, the Servicing Standard, applicable law or any provision of this Agreement
or (b) materially expand the scope of the Special Servicer’s, Issuer’s or the
Servicer’s responsibilities under this Agreement.

 

-59-



--------------------------------------------------------------------------------

With respect to a Mortgage Asset, prior to the occurrence of a Special Servicer
Consultation Event with respect to such Mortgage Asset, the Special Servicer
shall be required to deliver only the Final Asset Status Reports to the
Operating Advisor.

Section 3.17 [Reserved.]

Section 3.18 [Reserved.]

Section 3.19 Repurchase Requests. If the Servicer or the Special Servicer
(i) receives a Repurchase Request, or such a Repurchase Request is forwarded to
the Servicer or Special Servicer by a party to the Indenture in accordance with
Section 7.17 of the Indenture (the Servicer or the Special Servicer, as
applicable, to the extent it receives a Repurchase Request, the “Repurchase
Request Recipient” with respect to such Repurchase Request); or (ii) receives
any withdrawal of a Repurchase Request by the Person making such Repurchase
Request, then the Repurchase Request Recipient shall deliver a notice (which may
be by electronic format so long as a “backup” hard copy of such notice is also
delivered on or prior to the next Business Day) of such Repurchase Request or
withdrawal of a Repurchase Request (each, a “15Ga-1 Notice”) to the Issuer and
the Seller, in each case within ten (10) Business Days from such Repurchase
Request Recipient’s receipt thereof.

Each 15Ga-1 Notice shall include (i) the identity of the related Mortgage Asset,
(ii) the date the Repurchase Request is received by the Repurchase Request
Recipient or the date any withdrawal of the Repurchase Request is received by
the Repurchase Request Recipient, as applicable, (iii) if known by the
Repurchase Request Recipient, the basis for the Repurchase Request (as asserted
in the Repurchase Request) and (iv) a statement from the Repurchase Request
Recipient as to whether it currently plans to pursue such Repurchase Request.

A Repurchase Request Recipient shall not be required to provide any information
in a 15Ga-1 Notice protected by the attorney client privilege or attorney work
product doctrines. The Mortgage Asset Purchase Agreement will provide that
(i) any 15Ga-1 Notice provided pursuant to this Section 3.19 is so provided only
to assist the Seller and Issuer or their respective Affiliates to comply with
Rule 15Ga-1 under the Exchange Act, Items 1104 and 1121 of Regulation AB and any
other requirement of law or regulation and (ii) (A) no action taken by, or
inaction of, a Repurchase Request Recipient and (B) no information provided
pursuant to this Section 3.19 by a Repurchase Request Recipient, shall be deemed
to constitute a waiver or defense to the exercise of any legal right the
Repurchase Request Recipient may have with respect to the Mortgage Asset
Purchase Agreement, including with respect to any Repurchase Request that is the
subject of a 15Ga-1 Notice.

Section 3.20 Investor Q&A Forum and Rating Agency Q&A Forum and Servicer
Document Request Tool. Following receipt of an inquiry submitted to the Investor
Q&A Forum and forwarded by the Note Administrator to the Collateral Manager, the
Servicer, the Special Servicer or the Operating Advisor, as applicable (based on
whether such Inquiry falls within the scope of such party’s responsibilities
hereunder), unless such party determines not to answer such Inquiry as provided
below, such party shall reply to the inquiry, which reply of the Collateral
Manager, the Servicer, the Special Servicer or the Operating Advisor, as
applicable, shall be delivered to the Note Administrator by electronic mail. If
the Collateral Manager, the Servicer, the

 

-60-



--------------------------------------------------------------------------------

Special Servicer or the Operating Advisor determines, in its respective sole
discretion, that (i) the Inquiry is not of a type described in Section 10.13(a)
of the Indenture, (ii) answering any Inquiry would not be in the best interests
of the Issuer or the Noteholders, (iii) answering any Inquiry would be in
violation of applicable law, the applicable Asset Documents or the Transaction
Documents, (iv) answering any Inquiry would materially increase the duties of,
or result in significant additional cost or expense to, the Note Administrator,
the Collateral Manager, the Servicer, the Special Servicer or the Operating
Advisor, as applicable, (v) answering any Inquiry would reasonably be expected
to result in the waiver of an attorney-client privilege or the disclosure of
attorney work product, or (vi) answering any Inquiry is otherwise, not
advisable, it shall not be required to answer such Inquiry and shall promptly
notify the Note Administrator of such determination.

Following receipt of an inquiry submitted to the Rating Agency Q&A Forum and
Servicer Document Request Tool, and forwarded by the 17g-5 Information Provider
to the Servicer or the Special Servicer, as applicable (based on whether such
Inquiry falls within the scope of such party’s responsibilities hereunder),
unless such party determines not to answer such Inquiry as provided below, such
party shall reply to the inquiry, which reply of the Servicer, or the Special
Servicer, as applicable, shall be delivered to the Note Administrator by
electronic mail. If the Servicer or the Special Servicer determines, in its
respective sole discretion, that (i) answering the inquiry would be in violation
of applicable law, Acceptable Servicing Practices, the Indenture, this Agreement
or the applicable Asset Documents, (ii) answering the inquiry would or is
reasonably expected to result in a waiver of an attorney-client privilege or the
disclosure of attorney work product, or (iii) answering the inquiry would
materially increase the duties of, or result in significant additional cost or
expense to, such party, and the performance of such additional duty or the
payment of such additional cost or expense is beyond the scope of its duties
under the Indenture or this Agreement, as applicable, it shall not be required
to answer such Inquiry and shall promptly notify the Note Administrator of such
determination.

Section 3.21 Duties under Indenture; Miscellaneous. (a) Each of the Servicer,
the Special Servicer and the Operating Advisor hereby acknowledge that the terms
of the Indenture reference certain duties and functions to be performed by each
of them. Notwithstanding any provision in the Indenture or herein to the
contrary, the Servicer shall not be required to take any enforcement action with
respect to the Mortgage Loans. To the extent not inconsistent with the express
terms of this Agreement, each of the Servicer, the Special Servicer and the
Operating Advisor hereby agree with respect to the Mortgage Loans to perform the
duties referenced for them in the Indenture.

(b) The Servicer (based on its own information and information received from the
Special Servicer with respect to any Specially Serviced Mortgage Loans) shall
promptly upon request forward to the Note Administrator any information in its
possession or reasonably available to it concerning the Mortgage Assets to
enable the Note Administrator to prepare any report or perform any duty or
function on its part to be performed under the terms of the Indenture.

(c) The Servicer or the Special Servicer shall return to the Custodian each
Asset Document released from custody pursuant to Section 3.3(h)(iii) of the
Indenture when its need for such documents is finished (except such Asset
Documents as are released in connection with a sale, exchange or other
disposition, in each case only as permitted under the Indenture, of the related
Mortgage Asset).

 

-61-



--------------------------------------------------------------------------------

(d) [Reserved.]

(e) Concurrently with the execution of this Agreement, each of the Servicer and
the Special Servicer shall provide the Participation Agent a list of individuals
designated by the Servicer or the Special Servicer, as applicable, as an
authorized representative thereof to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with the
Participation Custodial Agreement on behalf of the Servicer or the Special
Servicer, as applicable, and the specimen signature for each such authorized
representative and revise such information previously given from time to time as
necessary.

Section 3.22 Operating Advisor. (a) Park Bridge Lender Services LLC is hereby
appointed to serve as the initial Operating Advisor.

(b) The Operating Advisor, as an independent contractor, shall review the
Special Servicer’s performance of its duties under this Agreement on an asset
level basis with respect to the resolution and liquidation of CLO Controlled
Mortgage Assets that are Specially Serviced Mortgage Loans, consult in certain
circumstances with the Special Servicer and perform each other obligation of the
Operating Advisor as set forth in this Agreement solely in the best interest of,
and for the benefit of, the Noteholders and Preferred Shareholders (as a
collective whole), as determined by the Operating Advisor in the exercise of its
good faith and reasonable judgment (the “Operating Advisor Standard”). The
Operating Advisor shall not owe any fiduciary duty to the Servicer, the Special
Servicer, the Collateral Manager or any other Person in connection with this
Agreement. By purchasing a Note, Noteholders are deemed to acknowledge and agree
that there could be multiple strategies to resolve any Specially Serviced
Mortgage Loan and that the goal of the Operating Advisor’s participation is to
provide additional oversight relating to the Special Servicer’s compliance with
the Servicing Standard in making its determinations as to which strategy to
execute.

(c) The parties hereto acknowledge and agree that (i) the Operating Advisor
shall act solely as a contracting party to the extent set forth in this
Agreement, shall have no fiduciary duty, shall have no other duty except with
respect to its specific obligations under this Agreement, and shall have no duty
or liability to any of the Noteholders, (ii) the Operating Advisor is not a
servicer and will not be charged with changing the outcome on any particular
Specially Serviced Mortgage Loan, and (iii) the Operating Advisor has no control
or consent rights over actions by the Servicer or the Special Servicer at any
time.

(d) Except for its obligation to consult with the Collateral Manager with
respect to certain determinations by the Collateral Manager that a Mortgage
Asset is a Credit Risk Mortgage Asset, the Operating Advisor will only have
duties with respect to CLO Controlled Mortgage Assets and shall have no duties
with respect to Non-CLO Controlled Mortgage Assets. Until a Special Servicer
Consultation Event has occurred and is continuing, with respect to any CLO
Controlled Mortgage Asset, the Operating Advisor shall:

 

-62-



--------------------------------------------------------------------------------

(i) promptly review all information available to Privileged Persons on the Note
Administrator’s Website with respect to the CLO Controlled Mortgage Assets
(relating to the Special Servicer, the Specially Serviced Mortgage Loans and the
Mortgage Loans on the CREFC® Servicer Watch List) that is relevant to the
Operating Advisor’s obligations under this Agreement;

(ii) promptly review each Final Asset Status Report with respect to the CLO
Controlled Mortgage Assets; and

(iii) review any net present value calculations used in the Special Servicer’s
determination of what course of action to take in connection with the workout or
liquidation of a Specially Serviced Mortgage Loan (after such calculations have
been finalized); provided that the Operating Advisor may not opine on, or
otherwise call into question, such net present value calculations (except that
if the Operating Advisor discovers a mathematical error contained in such
calculations, then the Operating Advisor shall notify the Special Servicer of
such error).

(e) With respect to a CLO Controlled Mortgage Asset, while a Special Servicer
Consultation Event has occurred and is continuing, the Operating Advisor shall
(in addition to the duties set forth in clause (d) above):

(i) consult (on a non-binding basis) with the Special Servicer in accordance
with the Operating Advisor Standard with regard to Major Decisions and Asset
Status Reports with respect to such CLO Controlled Mortgage Asset that is a
Specially Serviced Mortgage Loan as set forth in Section 3.23 hereof;

(ii) in connection with the preparation of the Operating Advisor Annual Report,
review the Special Servicer’s performance of its duties under this Agreement on
an asset level basis with respect to the resolution or liquidation of such CLO
Controlled Mortgage Asset that is a Specially Serviced Mortgage Loan in order to
formulate an opinion as to whether or not the Special Servicer generally
satisfied the Servicing Standard with respect to the resolution and/or
liquidation of any Specially Serviced Mortgage Loan or REO Property;

(iii) promptly recalculate and verify the accuracy of the mathematical
calculations and the corresponding application of the non-discretionary portion
of the applicable formulas required to be utilized in connection with net
present value calculations used in the Special Servicer’s determination of the
course of action to be taken in connection with the workout or liquidation of
such CLO Controlled Mortgage Asset that is a Specially Serviced Mortgage Loan
prior to utilization by the Special Servicer. In connection with the foregoing:

(A) after the calculation but prior to the utilization by the Special Servicer,
the Special Servicer shall deliver the foregoing calculations together with
information and support materials (including such additional information
reasonably requested by the Operating Advisor to confirm the mathematical
accuracy of such calculations, but not including any Privileged Information) to
the Operating Advisor;

 

-63-



--------------------------------------------------------------------------------

(B) if the Operating Advisor does not agree with the mathematical calculations
or the application of the applicable non-discretionary portions of the formulas
required to be utilized for such calculation, the Operating Advisor and Special
Servicer shall consult with each other in order to resolve any inaccuracy in the
mathematical calculations or the application of the non-discretionary portions
of the related formulas in arriving at those mathematical calculations or any
disagreement; and

(C) if the Operating Advisor and Special Servicer are not able to resolve such
matters, the Operating Advisor shall notify the Trustee and the Trustee will be
required to examine the calculations and supporting materials provided by the
Special Servicer and the Operating Advisor and determine which calculation is to
apply (and the Trustee may hire an independent party to perform such examination
and calculation pursuant to the terms of the Indenture; provided that the
Trustee shall not be responsible for any such determination).

(iv) If during the prior calendar year a Final Asset Status Report was prepared
by the Special Servicer in connection with any Specially Serviced Mortgage Loan
or REO Property, the Operating Advisor shall prepare an Operating Advisor Annual
Report as set forth in Section 4.01(g) to be provided to the Note Administrator
and, upon request, to the Trustee.

(f) The Operating Advisor shall keep all Privileged Information labeled as
“Privileged Information” confidential and may not disclose such Privileged
Information to any Person (including Noteholders), other than (1) to the extent
expressly required by this Agreement, to the other parties to this Agreement
with a notice indicating that such information is Privileged Information or
(2) pursuant to a Privileged Information Exception. Each party to this Agreement
that receives Privileged Information from the Operating Advisor with a notice
stating that such information is Privileged Information may not disclose such
Privileged Information to any Person without the prior written consent of the
Special Servicer; provided, however, that the Note Administrator and the 17g-5
Information Provider shall not be responsible for any information posted to
their respective internet websites, and the Operating Advisor shall not deliver
any Privileged Information to the Note Administrator or to the 17g-5 Information
Provider for posting to their respective internet websites.

(g) After the occurrence and during the continuance of a Special Servicer Review
Event with respect to a CLO Controlled Mortgage Asset, if the Operating Advisor
determines that the Special Servicer is not performing its duties with respect
to any Mortgage Asset as required under this Agreement or is otherwise not
acting in accordance with the Servicing Standard, the Operating Advisor may
recommend the replacement of the Special Servicer with respect to the CLO
Controlled Mortgage Assets in the manner set forth in Section 7.05.

 

-64-



--------------------------------------------------------------------------------

(h) In connection with each Major Decision for which the Operating Advisor has
consultation rights under this Agreement, the Servicer or the Special Servicer,
as applicable, shall use commercially reasonable efforts consistent with the
Servicing Standard to collect the applicable Operating Advisor Consulting Fee
from the related borrower, in each case only to the extent that such collection
is not prohibited by the related Asset Documents. In no event may the Servicer
or Special Servicer, as applicable, take any enforcement action in connection
with the collection of the Operating Advisor Consulting Fee, except that such
restrictions shall not be construed to prohibit requests for payment of the
Operating Advisor Consulting Fee.

(i) In connection with the Collateral Manager’s proposed sale or exchange of any
Credit Risk Mortgage Asset, the Collateral Manager shall consult, on a
non-binding basis, with the Operating Advisor prior to any such sale or exchange
solely with respect to the Collateral Manager’s determination that such Mortgage
Asset is a Credit Risk Mortgage Asset (each such consultation, a “Credit Risk
Mortgage Asset Consultation”). The Collateral Manager shall (i) promptly send to
the Operating Advisor an asset summary report (the “Credit Risk Mortgage Asset
Package”), which asset summary report shall include (a) a certification that the
Collateral Manager has determined that the Mortgage Asset is a Credit Risk
Mortgage Asset and (b) the Collateral Manager’s analysis and any supporting
information related to its determination that such Mortgage Asset is a Credit
Risk Mortgage Asset and (ii) consult, on a non-binding basis, with the Operating
Advisor prior to the sale or exchange of any Credit Risk Mortgage Asset solely
with respect to the Collateral Manager’s determination that such Mortgage Asset
is a Credit Risk Mortgage Asset. The Operating Advisor shall consult with the
Collateral Manager with respect to any such determination. If the Operating
Advisor recommends, based on its review of the Credit Risk Mortgage Asset
Package, that the related Mortgage Asset not be considered a Credit Risk
Mortgage Asset, the Operating Advisor shall notify the Collateral Manager of
such recommendation within 10 Business Days of receipt of the Credit Risk
Mortgage Asset Package, and the Collateral Manager may treat such Mortgage Asset
as a Credit Risk Mortgage Asset. If the Operating Advisor recommends, based on
its review of the Credit Risk Mortgage Asset Package, that the related Mortgage
Asset not be considered a Credit Risk Mortgage Asset by the Collateral Manager,
the Operating Advisor shall notify the Collateral Manager of such recommendation
within 10 Business Days of receipt of the Credit Risk Mortgage Asset Package,
and the Collateral Manager will be required to consider any such analysis or
recommendation from the Operating Advisor and determine whether any changes to
its determination that a Mortgage Asset is a Credit Risk Mortgage Asset should
be made, such determination being made in accordance with the terms of the
Transaction Documents. The Collateral Manager shall provide KBRA written notice
of any such consultation with the Operating Advisor, including the Operating
Advisor’s recommendation, the Credit Risk Mortgage Asset Package and any written
analysis provided by the Operating Advisor, within 10 Business Days of receipt
of any such recommendation from the Operating Advisor. The Operating Advisor
shall conclusively rely (without further investigation, inquiry, verification,
or otherwise) on any information, reports, memorandum, documents, statements, or
other materials provided to the Operating Advisor, including any Credit Risk
Mortgage Asset Package, in connection with any Credit Risk Mortgage Asset
Consultation. In connection with each Credit Risk Mortgage Asset Consultation,
the Operating Advisor shall be entitled to receive a Credit Risk Mortgage Asset
Consultation Fee, which will be payable from the Collection Account promptly
after the Operating Advisor’s invoice therefore.

 

-65-



--------------------------------------------------------------------------------

(j) Although this Agreement generally prohibits the Operating Advisor from
making a principal investment in any Class of Notes, that prohibition shall not
be construed to have been violated in connection with riskless principal
transactions effected by a broker-dealer affiliate of the Operating Advisor
pursuant to investments by an affiliate of the Operating Advisor if the
Operating Advisor and such affiliate maintain policies and procedures designed
to segregate personnel involved in the activities of the Operating Advisor under
this Agreement from personnel involved in such affiliate’s investment activities
and to prevent such affiliate and its personnel from gaining access to
information regarding the Issuer and to prevent the Operating Advisor and its
personnel from gaining access to such affiliate’s information regarding its
investment activities.

Section 3.23 Control and Consultation. (a) The Collateral Manager (or, with
respect to a Non-CLO Controlled Mortgage Asset, the holder of the related
controlling Participation Holder) shall have the right to consent to any Major
Decisions with respect to such Mortgage Asset and the related underlying
Mortgage Loan, as the Collateral Manager (or, with respect to a Non-CLO
Controlled Mortgage Asset, the holder of the related controlling Participation
Holder) may deem advisable or as to which provision is otherwise made herein,
consult with and direct the Servicer and the Special Servicer with respect to
any other actions to be taken or not taken with respect to such Mortgage Asset
and the related underlying Mortgage Loan, in each case subject to the Servicer’s
or Special Servicer’s, as applicable, compliance with the Servicing Standard.

(b) Both the Servicer and the Special Servicer may communicate directly with the
Obligors in connection with any Major Decision or Other Borrower Request. If the
Servicer receives any request for a Major Decision or Other Borrower Request
(other than waivers of late payment charges and default interest on Performing
Mortgage Loans) on the Mortgage Loans, the Servicer shall promptly forward such
request to the Special Servicer for analysis and processing and the Servicer
shall have no further liability or duty with respect thereto. If the Special
Servicer receives any such request from an Obligor (or from the Servicer) the
Special Servicer shall analyze and process the request subject to the terms of
Section 3.22 and this Section 3.23. After a Major Decision or Other Borrower
Request (other than waivers of late payment charges and default interest on
Performing Mortgage Loans) is approved, the Special Servicer shall notify the
Servicer of such approval and when the related transaction closes the Special
Servicer shall promptly provide the Servicer with the information necessary for
the Servicer to update its records to reflect the terms of the transaction. The
Special Servicer (i) shall promptly send the Collateral Manager (or, with
respect to a Non-CLO Controlled Mortgage Asset, the holder of the related
controlling Participation Holder) a copy of its written recommendation and
analysis of any proposed Major Decision, together with all information
reasonably necessary to make an informed decision with respect thereto, and
(ii) shall obtain the consent of the Collateral Manager (or, with respect to a
Non-CLO Controlled Mortgage Asset, the holder of the related controlling
Participation Holder) prior to making or refraining from making any Major
Decision or providing or denying any waiver or consent with regard to a Major
Decision. If the Collateral Manager (or, with respect to a Non-CLO Controlled
Mortgage Asset, the holder of the related controlling Participation Holder)
objects to such proposed Major Decision, it must object in writing to the
Special Servicer and propose an alternative course of action within ten
(10) Business Days after receipt of the written recommendation and analysis
described above. In the event that the Special Servicer has requested consent
for Major Decisions from the Collateral Manager (or, with respect to a Non-CLO
Controlled Mortgage Asset, the holder of the related controlling Participation
Holder) and the Collateral Manager (or, with respect to a Non-CLO Controlled
Mortgage Asset, the holder of the related controlling Participation Holder)
fails to object to the Special Servicer within such ten (10)

 

-66-



--------------------------------------------------------------------------------

Business Day period then the Special Servicer shall take such action as it deems
appropriate in accordance with the Servicing Standard. In the event that the
Special Servicer determines that the Collateral Manager’s (or, with respect to a
Non-CLO Controlled Mortgage Asset, the holder of the related controlling
Participation Holder) alternative proposal is in accordance with the Servicing
Standard, then the Special Servicer shall take such actions as proposed by the
Collateral Manager (or, with respect to a Non-CLO Controlled Mortgage Asset, the
holder of the related controlling Participation Holder). In the event that the
Special Servicer determines that the Collateral Manager’s (or, with respect to a
Non-CLO Controlled Mortgage Asset, the holder of the related controlling
Participation Holder) alternative proposal is not in accordance with the
Servicing Standard, or if the Collateral Manager (or, with respect to a Non-CLO
Controlled Mortgage Asset, the holder of the related controlling Participation
Holder) fails to give notice of the actions to be taken within such ten
(10) Business Day period, then the Special Servicer shall not be bound the
Collateral Manager’s (or, with respect to a Non-CLO Controlled Mortgage Asset,
the holder of the related controlling Participation Holder) determination with
respect to such action and shall take such action or refrain from taking such
action, as applicable, as the Special Servicer determines is in accordance with
the Servicing Standard.

(c) Following the occurrence of and during the continuation of a Special
Servicer Consultation Event with respect to a Mortgage Asset (other than in case
of any Non-CLO Controlled Mortgage Asset), the Operating Advisor shall consult
with Special Servicer, with respect to making or refraining from making any
Major Decision. The Special Servicer (i) shall promptly send the Operating
Advisor a copy of its written recommendation and analysis for each Major
Decision, together with all information reasonably necessary to make an informed
decision with respect thereto in a timely manner, including without limitation,
any related Asset Status Report required to be delivered pursuant to
Section 3.16(f) hereof (collectively, “Decision Information”), and (ii) shall
consult, on a non-binding basis, with the Operating Advisor prior to taking or
refraining from making any Major Decision or denying any waiver or consent with
regard to a Major Decision. The Operating Advisor shall consult with Special
Servicer with respect to such decision and, if it determines that an alternative
course of action should be considered by the Special Servicer, propose such
alternative course(s) of action within ten (10) Business Days of receipt of the
Decision Information from the Special Servicer. The Special Servicer shall
consider any recommendations or proposals from the Operating Advisor and
determine whether any changes to its proposed course of action with respect to a
decision should be made, such determination being made in accordance with the
Servicing Standard and the other terms of this Agreement. In the event that the
Operating Advisor does not propose alternative courses of action or otherwise
does not consult with Special Servicer within ten (10) Business Days after
receipt of the Decision Information, the Special Servicer shall take the
proposed course of action with respect to such decision.

(d) [Reserved.]

(e) [Reserved.]

(f) Subject to Section 3.23(j), the Special Servicer shall recognize the consent
and consultation rights of any Companion Participation Holder in accordance with
applicable Participation Agreement.

 

-67-



--------------------------------------------------------------------------------

(g) With respect to a Non-CLO Controlled Mortgage Asset, no holder of the
related controlling Participation Holder shall owe any fiduciary duty to the
Note Administrator, the Trustee, the Operating Advisor, the Servicer, the
Special Servicer or any Noteholder and no such holder shall have any duty or
liability to any Noteholder for any action taken, or for refraining from the
taking of any action or the giving of any consent or failure to give any consent
in good faith pursuant to this Agreement or any such error in judgment. By its
acceptance of a Note, each Noteholder shall be deemed to have confirmed its
agreement that with respect to a Non-CLO Controlled Mortgage Asset (i) the
holder of the related controlling Participation Holder may take or refrain from
taking actions, or give or refrain from giving any consents or consult and make
recommendations or refrain from consulting or making recommendations with
respect to the Mortgage Loans, that favor the interests of any Noteholder (or
holder of a Companion Participation, as applicable) over any other Noteholder,
(ii) the holder of the related controlling Participation Holder may have special
relationships and interests that conflict with the interests of any Noteholder,
(iii) it shall take no action against the holder of the related controlling
Participation Holder or any of its respective officers, directors, employees,
principals or agents as a result of such special relationships or interests, and
(iv) no holder of the related controlling Participation Holder shall be deemed
to have been negligent or reckless, or to have acted in bad faith or engaged in
willful misconduct or to have recklessly disregarded any exercise of its rights
or obligations by reason of its having acted or refrained from acting, or having
given any consent or having failed to give any consent, solely in the interests
of the Noteholders.

(h) The Note Administrator shall: (i) upon receipt of notice of any change in
the Collateral Manager (or, with respect to a Non-CLO Controlled Mortgage Asset,
the holder of the related controlling Participation Holder) or upon request,
provide the name of the Collateral Manager (or, with respect to a Non-CLO
Controlled Mortgage Asset, the holder of the related controlling Participation
Holder) to the Operating Advisor, the Trustee, the Servicer and the Special
Servicer, and (ii) upon receipt of notice of any change in the Operating Advisor
or upon request, provide the name of any successor Operating Advisor to the
Collateral Manager (or, with respect to a Non-CLO Controlled Mortgage Asset, the
holder of the related controlling Participation Holder), the Servicer and the
Special Servicer.

(i) [Reserved.]

(j) For the avoidance of doubt, in the event the Servicer or the Special
Servicer, as applicable, determines, in accordance with the Servicing Standard,
that any direction or refusal to consent by the Collateral Manager (or, with
respect to a Non-CLO Controlled Mortgage Asset, the holder of the related
controlling Participation Holder) or any advice from the Collateral Manager (or,
with respect to a Non-CLO Controlled Mortgage Asset, the holder of the related
controlling Participation Holder), the Operating Advisor or any Companion
Participation Holder would cause the Servicer or the Special Servicer, as
applicable, to violate applicable law, the terms of the applicable Asset
Documents, or the terms of this Agreement, including without limitation, the
Servicing Standard, the Servicer or the Special Servicer, as applicable, shall
disregard such direction or refusal to consent or advice, as the case may be,
and notify the Collateral Manager (or, with respect to a Non-CLO Controlled
Mortgage Asset, the holder of the related controlling Participation Holder), the
Operating Advisor or the applicable Companion Participation Holder of its
determination, along with a reasonably detailed explanation of the basis
therefor.

 

-68-



--------------------------------------------------------------------------------

(k) To the extent that the Collateral Manager (or, with respect to a Non-CLO
Controlled Mortgage Asset, the holder of the related controlling Participation
Holder) has the right hereunder to give its consent or make a decision with
respect to any servicing matter, in the event that the Servicer or the Special
Servicer, as applicable, determines in accordance with the Servicing Standard
that immediate action is necessary to protect the interests of the Issuer, the
Servicer or the Special Servicer, as applicable, may take such action without
waiting for the Collateral Manager’s (or, with respect to a Non-CLO Controlled
Mortgage Asset, the holder of the related controlling Participation Holder)’s
response.

Section 3.24 [Reserved.]

Section 3.25 Certain Matters Related to the Participated Mortgage Loans.
(a) Allocation of Servicing Advances, Servicing Expenses, and Indemnification
Amounts. Any Servicing Advance, Servicing Expense or indemnification amount with
respect to a Participated Mortgage Loan shall be reimbursed, subject to the
related Participation Agreement, on a pro rata and pari passu basis (based on
the outstanding principal balance thereof) from amounts allocable to each
related Participation. To the extent that the Issuer bears more than its
allocable share of Servicing Advances, Servicing Expenses or indemnification
amounts with respect to any Mortgage Loan, the Servicer shall (i) promptly
notify the related Companion Participation Holder and (ii) use commercially
reasonable efforts in accordance with the Servicing Standard to exercise on
behalf of the Issuer any rights under the related Participation Agreement to
obtain reimbursement from the related Companion Participation Holder for the
portion of such amount allocable to such holder’s Companion Participation.
Notwithstanding the foregoing, any Servicing Advance, Servicing Expense or
indemnification amount that the Servicer or the Special Servicer determines in
its reasonable judgment to only relate to the Pari Passu Participation and not
to any related Companion Participation, shall not be allocated to such Companion
Participation.

(b) Participation Holder Register. The Servicer shall maintain the register of
participants in accordance with the terms of each Participation Agreement (each,
a “Participation Holder Register”). The Servicer shall record on the applicable
Participation Holder Register the names and contact information (including
addresses, email addresses and telephone numbers) of the holders of the related
Participations, the outstanding balances and/or Future Funding Amounts held by
such holders and the wire transfer instructions for such holders, to the extent
such information is provided in writing to the Servicer by the applicable holder
in accordance with the related Participation Agreement. The initial
Participation Holder Register is set forth on Exhibit F attached hereto. The
Servicer shall update each Participation Holder Register upon any transfer or
reallocation in accordance with the terms of the related Participation Agreement
or upon written notice from any holder of record on the Participation Holder
Register with any change applicable to such holder (including name, contact
information and wire transfer instructions). Each Companion Participation Holder
has agreed to inform the Servicer of its name, address, taxpayer identification
number and wiring instructions (to the extent the foregoing information is not
already contained in the related Participation Agreement) and of any transfer
thereof (together with any instruments of transfer). Each Companion
Participation Holder is required pursuant to the terms of the related
Participation Agreement to inform the Servicer of any future funding with
respect to its Future Funding Companion Participation. Promptly upon receipt of
notice from the Special Servicer of a reallocation in accordance with the
related Participation Agreement, the Servicer shall reflect any such increase on
the Participation Holder Register and shall provide a copy of such updated
register to the Participation Agent, the Issuer, the Collateral Manager and the
related Companion Participation Holder.

 

-69-



--------------------------------------------------------------------------------

In no event shall the Servicer be obligated to pay any party the amounts payable
to a Companion Participation Holder hereunder other than the Person listed as
the applicable Companion Participation Holder on the applicable Participation
Holder Register. In the event that a Companion Participation Holder transfers
its Companion Participation without notice to the Servicer, the Servicer shall
have no liability whatsoever for any misdirected payment on such Companion
Participation and shall have no obligation to recover and redirect such payment.

Each Participation Holder Register shall be made available by the Servicer to
the Note Administrator, the Trustee, the Seller and any related Companion
Participation Holder upon request by any such Person. The Servicer shall
promptly provide the names and addresses of any Companion Participation Holder
to any party hereto, any related Companion Participation Holder or any successor
thereto upon written request, and any such party or successor may, without
further investigation, conclusively rely upon such information. The Servicer
shall have no liability to any Person for the provision of any such names and
addresses.

(c) Payments to Companion Participation Holders. With respect to each Companion
Participation, any amounts payable to the related Companion Participation Holder
shall be transferred to the servicer of the Companion Participation (as
specified in a written notice from Companion Participation Holder to the
Servicer) in accordance with the related Participation Agreement within two
(2) Business Days after receipt of properly identified funds.

(d) The Special Servicer (with respect to any Specially Serviced Mortgage Loan
or REO Loan and with respect to matters it is processing with respect to any
Performing Mortgage Loan) or the Servicer (with respect to any Performing
Mortgage Loan other than matters being processed by the Special Servicer), as
applicable, shall take all actions relating to the servicing and/or
administration of, the preparation and delivery of reports and other information
with respect to, the Mortgage Loan or any related REO Property required to be
performed by the Issuer (as holder of a Pari Passu Participation) or
contemplated to be performed by a servicer, in any case pursuant to and as
contemplated by the related Participation Agreement and/or any related mezzanine
intercreditor agreement. In addition, notwithstanding anything herein to the
contrary, the following considerations shall apply with respect to the servicing
of a Serviced Mortgage Loan:

(i) none of the Servicer, the Special Servicer, the Collateral Manager, the
Trustee, the Note Administrator or the Advancing Agent shall make any Interest
Advance with respect to any Companion Participation; and

(ii) the Servicer and the Special Servicer shall each consult with and obtain
the consent of the related Companion Participation Holder to the extent required
by the related Participation Agreement.

The Special Servicer (with respect to any Specially Serviced Mortgage Loan or
REO Loan and with respect to matters it is processing with respect to any
Performing Mortgage Loan) or the Servicer (with respect to any Performing
Mortgage Loan other than matters being processed by the Special Servicer), as
applicable, shall timely provide to each applicable

 

-70-



--------------------------------------------------------------------------------

Companion Participation Holder any reports or notices required to be delivered
to such Companion Participation Holder pursuant to the related Participation
Agreement, and the Special Servicer shall cooperate with the Servicer in
preparing/delivering any such report or notice with respect to special servicing
matters.

The parties hereto recognize and acknowledge the respective rights of each
Companion Participation Holder under the related Participation Agreement.

Any reference to servicing any of the Mortgage Loans in accordance with any of
the related Asset Documents shall also mean in accordance with the related
Participation Agreement.

(e) Notwithstanding anything herein to the contrary, with respect to any
Mortgage Loan, the Companion Participation Holder shall be entitled to exercise
any of its rights to the extent expressly set forth in the applicable
Participation Agreement, in accordance with the terms of such Participation
Agreement and this Agreement.

(f) [Reserved.]

(g) Notices, Reports and Information. With respect to each Serviced Mortgage
Loan, the Servicer or the Special Servicer, as applicable, shall provide each
Companion Participation Holder (or its designee or representative), any reports,
notices or information required to be delivered to such Companion Participation
Holder pursuant to the related Participation Agreement and otherwise provided by
the Servicer or the Special Servicer, as applicable, hereunder within the same
time frame and to the same extent it is required to provide such reports,
notices or information and materials to the Note Administrator or the Collateral
Manager, as applicable, hereunder.

Section 3.26 Ongoing Future Advance Estimates.

(a) Pursuant to the Indenture, the Note Administrator and the Trustee, on behalf
of the Noteholders and the Holders of the Preferred Shares, will be directed by
the Issuer to (i) enter into the Future Funding Agreement and the Future Funding
Account Control Agreement, pursuant to which the Seller will agree to pledge
certain collateral described therein in order to secure certain future funding
obligations of the Affiliated Future Funding Companion Participation Holders as
holders of the Future Funding Companion Participations under the Participation
Agreements and (ii) administer the rights of the Note Administrator and the
secured party, as applicable, under the Future Funding Agreement and the Future
Funding Account Control Agreement. In the event an Access Termination Notice (as
defined in the Future Funding Agreement) has been sent by the Note Administrator
to the related account bank and for so long as such Access Termination Notice is
not withdrawn by the Note Administrator, the Note Administrator will be
required, pursuant to the direction of the Issuer or the Special Servicer on its
behalf, to direct the use of funds on deposit in the Future Funding Controlled
Reserve Account pursuant to the terms of the Future Funding Agreement. Neither
the Trustee nor the Note Administrator will have any obligation to ensure that
the Seller is depositing or causing to be deposited all amounts into the Future
Funding Controlled Reserve Account that are required to be deposited therein
pursuant to the Future Funding Agreement.

 

-71-



--------------------------------------------------------------------------------

(b) Pursuant to the Future Funding Agreement, on the Closing Date, (i) TRTX
shall deliver its Largest One Quarter Future Advance Estimate to the Collateral
Manager, the Special Servicer, the Servicer, the Operating Advisor and the Note
Administrator and (ii) the Future Funding Indemnitor shall deliver to the
Collateral Manager, the Special Servicer, the Servicer, the Operating Advisor,
the Note Administrator and the 17g-5 Information Provider a certification of a
responsible financial officer of the Future Funding Indemnitor that the Future
Funding Indemnitor has Segregated Liquidity at least equal to the Largest One
Quarter Future Advance Estimate. Thereafter, so long as any Future Funding
Companion Participation is held by an Affiliated Future Funding Companion
Participation Holder and any future advance obligations remain outstanding under
such Future Funding Companion Participation, no later than the 18th day (or, if
such day is not a Business Day, the next succeeding Business Day) of the
calendar-month preceding the beginning of each calendar quarter, the Future
Funding Indemnitor shall deliver (which may be by email) to the Collateral
Manager, the Special Servicer, the Servicer, the Operating Advisor, the Note
Administrator and the 17g-5 Information Provider a certification of a
responsible financial officer of the Future Funding Indemnitor that the Future
Funding Indemnitor has Segregated Liquidity equal to the greater of (i) the
Largest One Quarter Future Advance Estimate or (ii) the controlling Two Quarter
Future Advance Estimate for the immediately following two calendar quarters.

(c) Pursuant to the Future Funding Agreement, for so long as any Future Funding
Companion Participation is held by an Affiliated Future Funding Companion
Participation Holder and so long as any future advance obligations remain
outstanding under such Future Funding Companion Participation and, except as
otherwise provided in clause (a) above, by (x) no earlier than thirty-five
(35) days prior to, and (y) no later than the fifth (5th) day of, the
calendar-month preceding the beginning of each calendar quarter, the Seller is
required to deliver to the Collateral Manager, the Operating Advisor, the Note
Administrator and the Future Funding Indemnitor (i) a Two Quarter Future Advance
Estimate for the immediately following two calendar quarters and (ii) such
supporting documentation and other information (including any relevant
calculations) as is reasonably necessary for the Operating Advisor to perform
its obligations described below. The Operating Advisor shall, within ten
(10) days after receipt of the Two Quarter Future Advance Estimate and
supporting documentation from the Seller, (A) review Seller’s Two Quarter Future
Advance Estimate and such supporting documentation and other information
provided by the Seller in connection therewith, (B) consult with the Seller with
respect thereto and make such inquiry, and request such additional information
(and the Seller shall promptly respond to each such request for consultation,
inquiry or request for information), in each case as is commercially reasonable
for the Operating Advisor to perform its obligations described in the following
subclause (C), and (C) by written notice to the Note Administrator, the Seller
and the Future Funding Indemnitor substantially in the form of Exhibit E hereto,
either (1) confirm that nothing has come to the attention of the Operating
Advisor in the documentation provided by the Seller that in the reasonable
opinion of the Operating Advisor would support a determination of a Two Quarter
Future Advance Estimate that is at least 25% higher than Seller’s Two Quarter
Future Advance Estimate for such period and shall state that Seller’s Two
Quarter Future Advance Estimate for such period shall control or (2) deliver its
own Two Quarter Future Advance Estimate for such period. If the Operating
Advisor’s Two Quarter Future Advance Estimate is at least 25% higher than
Seller’s Two Quarter Future Advance Estimate for any period, then the Operating
Advisor’s Two Quarter Future Advance Estimate for such period shall control;
otherwise, Seller’s Two Quarter Future Advance Estimate for such period shall
control.

 

-72-



--------------------------------------------------------------------------------

(d) The Seller shall provide the Operating Advisor with the current operating
budget for the Mortgaged Property securing each Mortgage Loan for which the
related Future Funding Companion Participation is held by an Affiliated Future
Funding Companion Participation Holder within 30 days following the Closing
Date, and shall provide the Operating Advisor with copies of any updates to such
budgets, and shall provide the Operating Advisor with any other documentation
and information reasonably requested by the Operating Advisor with respect to
any such Future Funding Companion Participation from time to time.

The Operating Advisor may conclusively rely on any and all documents and
information provided to the Operating Advisor with respect to any Future Funding
Companion Participation, including the supporting documentation (including any
accretive costs, expenditures or other amounts provided by the Seller) and
additional information provided by the Seller pursuant to this Section 3.26,
without any further investigation or inquiry obligation (except for any
investigation or inquiry in subclause (B) of clause (c) above necessary to
perform its obligations under subclause (C) of clause (c) above). The Operating
Advisor shall not, under any circumstances, be required or permitted (w) to
perform site inspections, (x) consult with parties other than the Seller
(including, any borrowers or property managers), (y) confirm or otherwise
investigate any accretive costs, expenditures or other similar amounts provided
by the Seller, or (z) request information not reasonably available to the
Seller.

(e) No Two Quarter Future Advance Estimate will be required to be made by the
Seller or the Operating Advisor for a calendar quarter if, by the fifth (5th)
day of the calendar-month preceding the beginning of such calendar quarter, the
Future Funding Indemnitor delivers (which may be by email) to the Collateral
Manager, the Special Servicer, the Servicer, the Operating Advisor, the Note
Administrator and the 17g-5 Information Provider a certificate of a responsible
financial officer of the Future Funding Indemnitor certifying that (i) the
Future Funding Indemnitor has Segregated Liquidity equal to at least 100% of the
aggregate amount of outstanding future advance obligations (subject to the same
exclusions as the calculation of the Two Quarter Future Advance Estimate) under
the Future Funding Companion Participations held by Affiliated Future Funding
Companion Participation Holders or (ii) no such future funding obligations
remain outstanding under the Future Funding Companion Participations held by
Affiliated Future Funding Companion Participation Holders. All certifications
regarding Segregated Liquidity, any Two Quarter Future Advance Estimates, or any
notices from the Operating Advisor described in clauses (b) and (c) above shall
be emailed to the Note Administrator at trustadministrationgroup@wellsfargo.com
and cts.cmbs.bond.admin@wellsfargo.com or such other email address as provided
by the Note Administrator.

(f) Notwithstanding the provisions of Section 9.03, all estimates,
certifications, documents and other information to be provided to the Operating
Advisor pursuant to this Section 3.26, shall be provided to the Operating
Advisor electronically by email addressed to
cmbs.notices@parkbridgefinancial.com with a subject reference to “TRTX 2018-FL2”
(or similar reference). Further, any budgets, calculations or other numeric
information delivered to the Operating Advisor shall be delivered in Microsoft
Excel format or in a format as the parties may agree upon from time to time.

 

-73-



--------------------------------------------------------------------------------

ARTICLE IV

STATEMENTS AND REPORTS

Section 4.01 Reporting by the Servicer, the Special Servicer and the Operating
Advisor. (a) On or before 2:00 p.m., one (1) Business Day before the Remittance
Date, the Servicer shall deliver to the Issuer, the Collateral Manager and the
Note Administrator the CREFC® Loan Periodic Update File.

(b) The Servicer will provide the Issuer and the Collateral Manager with on-line
telephone access to all information with respect to the Mortgage Loans via
CMSView or any successor facility or system, as applicable, subject to such
reasonable policies, procedures and limitations as the parties may agree upon
from time to time.

(c) Each year, beginning in the calendar year of this Agreement, to the extent
the Servicer has the information necessary to prepare such reports and returns,
the Servicer shall prepare and file the reports of foreclosures and abandonments
of any Mortgaged Property and the annual information returns with respect to
each Obligor’s debt service payments under the Mortgage Loans as required by
Sections 6050J and 6050H, respectively, of the Code.

(d) One (1) Business Day after each Servicer Determination Date, the Special
Servicer shall provide the Servicer with the CREFC® Special Servicer Loan File
and any CREFC® Investor Reporting Package reports customarily prepared by the
Special Servicer. On or before 2:00 p.m. on the Remittance Date, the Servicer
shall forward such CREFC® Special Servicer Loan File and such other reports
prepared by the Special Servicer, together with the reports and files in the
CREFC® Investor Reporting Packet (other than the CREFC® Comparative Financial
Status Report, CREFC® NOI Adjustment Worksheet and CREFC® Operating Statement
Analysis Report) customarily prepared by the Servicer, to the Note
Administrator, the Collateral Manager and any related Companion Participation
Holder. The Note Administrator shall complete the CREFC® Investor Reporting
Package and, to the extent such items have been delivered to the Note
Administrator by the Servicer, make the CREFC® Investor Reporting Package (and
any underlying operating statements and rent rolls) available to Noteholders
pursuant to Section 10.12(a) of the Indenture.

(e) Commencing with respect to the calendar year ending December 31, 2018 (as to
annual information) and the calendar quarter ending on March 31, 2019 (as to
quarterly information), the Servicer, in the case of any Performing Mortgage
Loan, and the Special Servicer, in the case of any Specially Serviced Mortgage
Loan or REO Property, shall (i) make reasonable efforts to collect promptly from
the related Obligor quarterly and annual operating statements and rent rolls of
the related real property, financial statements of such Obligor and any other
documents or reports required to be delivered under the terms of the related
Asset Documents, if delivery of such items is required pursuant to the terms of
the related Asset Documents and (ii) promptly (A) review and analyze such items
as may be collected; (B) prepare or update, on a quarterly and annual basis,
CREFC NOI Adjustment Worksheets, CREFC Operating Statement Analysis Reports and
CREFC® Comparative Financial Status Reports based on such analysis; and (C) in
the case of the Special Servicer, deliver copies of such prepared written
reports and collected operating statements and rent rolls to the Servicer. The
Servicer, with respect to each Performing

 

-74-



--------------------------------------------------------------------------------

Mortgage Loan (and with respect to Specially Serviced Mortgage Loans and REO
Properties, if the Special Servicer has delivered the related CREFC® Operating
Statement Analysis Report, CREFC® NOI Adjustment Worksheet, CREFC® Comparative
Financial Status Reports and operating statements to the Servicer), shall
deliver or make available copies (in electronic format) of each CREFC® Operating
Statement Analysis Report, CREFC® NOI Adjustment Worksheet, CREFC® Comparative
Financial Status Reports and, upon request, the related operating statements (in
each case, promptly following the initial preparation and each material revision
thereof) to the Note Administrator.

(f) Unless otherwise specifically stated herein, if the Servicer is required to
deliver any statement, report or information under any provisions of this
Agreement, the Servicer may satisfy such obligation by (i) physically delivering
a paper copy of such statement, report or information, (ii) delivering such
statement, report or information in a commonly used electronic format, or
(iii) subject to such reasonable policies, procedures and limitations as the
parties may agree upon from time to time, making such statement, report or
information available on the Servicer’s Internet website, unless this Agreement
expressly specifies a particular method of delivery; except that delivery of the
reports provided in Section 4.01(d) above and any other reports that are
required to be posted by the Note Administrator to its internet website pursuant
to the terms of the Indenture shall be delivered electronically to the Note
Administrator in a method acceptable to the Servicer and the Note Administrator.

(g) With respect to each Mortgage Asset, if (i) a Special Servicer Consultation
Event has occurred and is continuing with respect to such Mortgage Asset and
(ii) during the prior calendar year a Final Asset Status Report was prepared by
the Special Servicer in connection with any Specially Serviced Mortgage Loan or
REO Property, then, based on the Operating Advisor’s review of any annual
compliance statement or related report, Asset Status Report and other
information (other than any communications between the Collateral Manager (or,
with respect to a Non-CLO Controlled Mortgage Asset, the holder of the related
controlling Participation Holder) and the Special Servicer that would be
Privileged Information) delivered to the Operating Advisor by the Special
Servicer, the Operating Advisor shall, within 120 days of the end of the prior
calendar year, deliver an annual report setting forth the Operating Advisor’s
assessment of the Special Servicer’s performance of its duties with respect to
such Mortgage Asset under this Agreement on an asset level basis with respect to
the resolution and/or liquidation of any Specially Serviced Mortgage Loan and
REO Property during the prior calendar year (the “Operating Advisor Annual
Report”) to the Note Administrator and the 17g-5 Information Provider (and made
available to the Trustee, the Special Servicer and the Rating Agencies through
the 17g-5 Website). Each Operating Advisor Annual Report shall be substantially
in the form of Exhibit D of this Agreement (which form may be modified or
altered as to either its organization or content by the Operating Advisor,
subject to compliance of such form with the terms and provisions of this
Agreement) and shall be based on the Operating Advisor’s review of any annual
compliance statement and any assessment of compliance delivered to the Operating
Advisor pursuant to Section 3.11 of this Agreement, as applicable, any
attestation report delivered to the Operating Advisor pursuant to Section 3.12
of this Agreement, any Asset Status Report, other information delivered to the
Operating Advisor by the Special Servicer and oral communications with the
Special Servicer; provided that in no event shall the information or any other
content included in the Operating Advisor Annual Report contravene any provision
of this Agreement. Subject to the restrictions in this Agreement, each such
Operating Advisor Annual Report shall, with respect to

 

-75-



--------------------------------------------------------------------------------

the Mortgage Assets (A) identify any material deviations (i) from the Servicing
Standard and (ii) from the Special Servicer’s obligations under this Agreement
with respect to the resolution and/or liquidation of any Specially Serviced
Mortgage Loan and REO Property and (B) comply with all of the confidentiality
requirements applicable to the Operating Advisor set forth in this Agreement.
The Special Servicer shall be given an opportunity to review any Operating
Advisor Annual Report at least ten (10) calendar days prior to its delivery to
the Note Administrator; provided, that the Operating Advisor shall have no
obligation to consider any comments to such Operating Advisor Annual Report that
are provided by the Special Servicer. As used in connection with the Operating
Advisor Annual Report, the term “asset level basis” refers to the Special
Servicer’s performance of its duties as they relate to the resolution and/or
liquidation of Specially Serviced Mortgage Loans and REO Properties, taking into
account the Special Servicer’s specific duties in this Agreement as well as the
extent to which those duties were performed in accordance with the Servicing
Standard, with reasonable consideration by the Operating Advisor of the items
required to be reviewed by it pursuant to this Agreement.

(h) Except as provided in this Section 4.01 or elsewhere in this Agreement,
neither the Servicer, the Operating Advisor nor the Special Servicer, as the
case may be, shall be required to provide any other report without its prior
written consent, which will not be unreasonably withheld.

ARTICLE V

SERVICER AND SPECIAL SERVICER COMPENSATION AND EXPENSES;

OPERATING ADVISOR COMPENSATION

Section 5.01 Servicing Compensation. (a) As consideration for servicing the
Mortgage Loans subject to this Agreement, the Servicer shall be entitled to a
Servicing Fee for each Mortgage Asset and Companion Participation (including any
Specially Serviced Mortgage Loan or REO Loan) remaining subject to this
Agreement during any calendar month or part thereof; provided that any Servicing
Fee allocable to a Companion Participation shall be payable only in respect of
the principal balance of such Companion Participation and only from collections
in respect of the Mortgage Loan that are allocated to such Companion
Participation; provided, further, that for so long as the Servicer or an
affiliate of the Servicer is servicing the Companion Participation pursuant to
another servicing agreement (other than this Agreement) with the holder of such
Companion Participation or the Servicer has entered into a sub-servicing
agreement with a sub-servicer, which sub-servicer or an affiliate of such
sub-servicer is also servicing such Companion Participation pursuant to another
servicing agreement with the holder of such Companion Participation, the
Servicer hereby waives any Servicing Fee payable on such Companion Participation
under this Agreement and such Servicing Fee on such Companion Participation
shall not be due and payable hereunder. For purposes of the foregoing proviso,
the Servicer shall be entitled to conclusively rely on a certification or
representation by a sub-servicer as to whether or not such sub-servicer or an
affiliate of such sub-servicer is also servicing such Companion Participation
pursuant to another servicing agreement with the holder of such Companion
Participation. The Servicing Fee shall be payable monthly on the Remittance Date
(or earlier pursuant to the related Participation Agreement) of each month and
shall be computed on the basis of the same outstanding principal balance and for
the period with respect to which any

 

-76-



--------------------------------------------------------------------------------

related interest payment on the related Mortgage Asset or, unless waived as set
forth above, on the Companion Participation or distribution on the related
Mortgage Asset or, unless waived as set forth above, on the Companion
Participation is computed. The Servicer may pay itself the Servicing Fee on the
Remittance Date (or earlier pursuant to the related Participation Agreement) of
each month from amounts on deposit in the Collection Account or such other funds
permitted under the related Participation Agreement. To the extent that amounts
on deposit in the Collection Account on the Remittance Date are insufficient to
pay the Servicing Fee allocated to any Serviced Mortgage Asset or related REO
Loan, the Issuer shall pay any such shortfall to the Servicer within ten
(10) Business Days after the Issuer’s receipt of an itemized invoice therefor.
The right to receive the Servicing Fee may not be transferred in whole or in
part except in connection with (i) delegation in respect of servicing of a
Mortgage Loan in respect of which there is a Companion Participation to a
sub-servicer, which sub-servicer or an affiliate of such sub-servicer is also
the servicer under the related servicing agreement (if any), or (ii) the
transfer of all of the Servicer’s responsibilities and obligations under and as
permitted pursuant to this Agreement.

(b) As further compensation for its activities hereunder, the Servicer shall be
entitled to retain, and shall not be required to deposit in the Collection
Account pursuant to Section 3.03, amounts constituting Additional Servicer
Compensation with respect to the Mortgage Loans.

(c) The Servicer shall be required to pay all expenses related to the Servicer’s
internal costs, consisting of overhead and employee costs and expenses incurred
by it in connection with its servicing activities hereunder and shall not be
entitled to reimbursement thereof except as specifically provided for herein.

Section 5.02 Servicing Advances; Servicer Expenses. (a) The Special Servicer or
the Servicer shall, in the first instance, have the right to determine, in
accordance with the Servicing Standard, the necessity for all Servicing
Advances. With respect to the Serviced Mortgage Loans only, the Advancing Agent
at the direction of the Special Servicer or the Servicer, as applicable, shall
advance all such funds as are necessary for the purpose of effecting the payment
of (i) real estate taxes, assessments and other similar items that are or may
become a lien on a Mortgaged Property or REO Property, (ii) ground rents (if
applicable), (iii) premiums on Insurance Policies, in each instance if and to
the extent Escrow Payments collected from the related Obligor (or related REO
Proceeds, if applicable) are insufficient to pay such item when due and the
related Obligor has failed to pay such item on a timely basis and (iv) all other
customary, reasonable and necessary out-of-pocket expenses paid or incurred by
the Servicer or the Special Servicer in connection with the servicing (or
special servicing, as applicable) and administering of the Serviced Mortgage
Loans; and provided, however, that the particular advance would not, if made,
constitute a Nonrecoverable Servicing Advance; and provided, further, however,
that with respect to the payment of real estate taxes, assessments and similar
items, the Advancing Agent shall not be required to make such advance until the
later of (x) five (5) Business Days after the Special Servicer or the Servicer
has received confirmation that such item has not been paid or (y) the date prior
to the date after which any penalty or interest would accrue in respect of such
taxes or assessments.

 

-77-



--------------------------------------------------------------------------------

(b) The Special Servicer and the Collateral Manager shall give the Advancing
Agent, the Servicer and the Issuer no less than five (5) Business Days’ written
(facsimile or electronic) notice before the date on which the Advancing Agent is
requested to make any Servicing Advance with respect to a given Specially
Serviced Mortgage Loan; provided, however, that only two (2) Business Days’
written (facsimile or electronic) notice shall be required in respect of
Servicing Advances required to be made on an emergency or urgent basis;
provided, further, that the Special Servicer shall not be entitled to make such
a request (other than for Servicing Advances required to be made on an urgent or
emergency basis) more frequently than twice per calendar month (although such
request may relate to more than one Servicing Advance). The Advancing Agent or
the Servicer, as applicable, may pay to the Special Servicer the aggregate
amount of such Servicing Advances listed on a monthly request, in which case the
Special Servicer shall provide the Servicer with such information in its
possession as the Servicer may reasonably request to enable the Servicer to
determine whether a requested Servicing Advance would constitute a
Nonrecoverable Servicing Advance. Any request by the Special Servicer that the
Advancing Agent or the Servicer make a Servicing Advance shall be deemed to be a
determination by the Special Servicer that such requested Servicing Advance is
not a Nonrecoverable Servicing Advance, and the Advancing Agent and the Servicer
shall be entitled to conclusively rely on such determination; provided that the
determination that such requested Servicing Advance is not a Nonrecoverable
Servicing Advance shall not be binding on the Servicer and the Special
Servicer’s determination that a Servicing Advance is required to be made in
accordance with the Servicing Standard shall not be binding on the Advancing
Agent.

The Servicer shall give the Advancing Agent, the Issuer and the Collateral
Manager no less than five (5) Business Days’ written (facsimile or electronic)
notice before the date on which the Advancing Agent is requested to make any
Servicing Advance with respect to a given Performing Mortgage Loan; provided,
however, that only two (2) Business Days’ written (facsimile or electronic)
notice shall be required in respect of Servicing Advances required to be made on
an emergency or urgent basis; provided, further, that the Servicer shall not be
entitled to make such a request (other than for Servicing Advances required to
be made on an urgent or emergency basis) more frequently than twice per calendar
month (although such request may relate to more than one Servicing Advance). The
Advancing Agent may pay to the Servicer the aggregate amount of such Servicing
Advances listed on a monthly request, in which case the Servicer shall provide
the Advancing Agent with such information in its possession as the Advancing
Agent may reasonably request to enable the Advancing Agent to determine whether
a requested Servicing Advance would constitute a Nonrecoverable Servicing
Advance. Any request by the Servicer that the Advancing Agent make a Servicing
Advance shall be deemed to be a determination by the Servicer that such
requested Servicing Advance is not a Nonrecoverable Servicing Advance, and the
Advancing Agent shall be entitled to conclusively rely on such determination;
provided, that the determination that such requested Servicing Advance is not a
Nonrecoverable Servicing Advance shall not be binding on the Advancing Agent but
the Servicer’s determination that a Servicing Advance is required to be made in
accordance with the Servicing Standard is binding on the Advancing Agent.

(c) Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Advancing Agent fails to make in a timely manner any Servicing
Advance that the Servicer or the Special Servicer has determined is required in
accordance with the Servicing Standard, and the Advancing Agent has not
determined that such Servicing Advance would be a Nonrecoverable Servicing
Advance:

 

-78-



--------------------------------------------------------------------------------

(i) the Note Administrator shall (x) terminate the Advancing Agent hereunder and
under the Indenture and, if the Special Servicer is an Affiliate of, or the same
entity as, the Advancing Agent, terminate the Special Servicer pursuant to
Section 7.02, (y) use reasonable efforts for 90 days after such termination to
replace the Advancing Agent hereunder and under the Indenture in accordance with
the applicable procedures set forth in the Indenture, subject to satisfaction of
the Rating Agency Condition, and (z) if the Special Servicer is an Affiliate of,
or the same entity as, the Advancing Agent, terminate the Special Servicer and
replace the Special Servicer in accordance with the procedures set forth in
Section 6.03 of this Agreement (but, for the avoidance of doubt, the Note
Administrator shall not be responsible for making any Servicing Advance); and

(ii) within five (5) Business Days of the Servicer’s receipt of written notice
of the Advancing Agent’s failure to make a required Servicing Advance that the
Advancing Agent has not determined to be a Nonrecoverable Servicing Advance, the
Servicer shall promptly make such Servicing Advance, but subject to the
Servicer’s determination that such Servicing Advance is not a Nonrecoverable
Servicing Advance; provided that the Servicer shall be required to make
Servicing Advances pursuant to this Section 5.02(c)(ii) only until a successor
Advancing Agent is appointed, subject to satisfaction of the Rating Agency
Condition. After the Advancing Agent has been removed pursuant to this
Section 5.02(c), the Servicer shall be primarily responsible for making
Servicing Advances hereunder, in the manner set forth in this Section 5.02 until
a successor Advancing Agent is appointed, subject to satisfaction of the Rating
Agency Condition. Any successor Advancing Agent’s long-term unsecured debt shall
be rated at least “A2” by Moody’s and a rating by KBRA (if rated by KBRA)
equivalent to at least a “A2” rating by Moody’s and short-term unsecured debt
shall be rated at least “P-1” by Moody’s (and a rating by KBRA (if rated by
KBRA) equivalent to at least a “P-1” rating by Moody’s).

(d) The Advancing Agent or the Servicer, as applicable, each at its own option
and in its sole discretion, as applicable, instead of obtaining reimbursement
for any Nonrecoverable Servicing Advance immediately, may elect to refrain from
obtaining such reimbursement for such portion of the Nonrecoverable Servicing
Advance during the period ending on the then-current Servicer Determination Date
for successive one-month periods for a total period not to exceed 12 months
(with the consent of the Collateral Manager). If the Advancing Agent or
Servicer, as applicable, makes such an election at its sole option to defer
reimbursement with respect to all or a portion of a Nonrecoverable Servicing
Advance (and interest thereon), then such Nonrecoverable Servicing Advance (and
interest thereon) or portion thereof shall continue to be fully reimbursable in
any subsequent one-month period.

(e) On the first Business Day after the Servicer Determination Date for the
related Remittance Date, the Advancing Agent or the Special Servicer shall
report to the Servicer if the Advancing Agent or the Special Servicer determines
that any Servicing Advance previously made by the Advancing Agent or the
Servicer is a Nonrecoverable Servicing Advance. The Servicer shall be entitled
to conclusively rely on such a determination, and such determination shall be
binding upon the Servicer, but shall in no way limit the ability of the Servicer
in the absence of such determination to make its own determination that any
Servicing Advance is a Nonrecoverable Servicing Advance. All such Servicing
Advances shall be reimbursable in the first instance from related collections
from the Obligors and further as provided in Section 3.03(b) and
Section 3.03(d).

 

-79-



--------------------------------------------------------------------------------

(f) Notwithstanding anything herein to the contrary, no Servicing Advance shall
be required hereunder if such Servicing Advance would, if made, constitute a
Nonrecoverable Servicing Advance. Except as set forth in Section 5.02(c)(ii),
the Servicer shall have no obligation under this Agreement to make any Servicing
Advances. Notwithstanding anything to the contrary contained in this
Section 5.02, the Servicer may in its reasonable judgment elect (but shall not
be required) to make a payment from amounts on deposit in the Collection Account
(which shall be deemed first made from amounts distributable as interest
collections and then from all other amounts comprising principal collections) to
pay for certain expenses set forth below notwithstanding that the Servicer (or
Special Servicer, as applicable) has determined that a Servicing Advance with
respect to such expenditure would be a Nonrecoverable Servicing Advance (unless,
with respect to Specially Serviced Mortgage Loans or REO Loans, the Special
Servicer has notified the Servicer to not make such expenditure), where making
such expenditure would prevent (i) the related Mortgaged Property (or REO
Property) from being uninsured or being sold at a tax sale or (ii) any event
that would cause a loss of the priority of the lien of the related Mortgage or
security instrument, or the loss of any security for the related Mortgage Loan;
provided that in each instance, the Servicer or the Special Servicer, as
applicable, determines in accordance with the Servicing Standard (as evidenced
by an Officer’s Certificate delivered to the Issuer) that making such
expenditure is in the best interest of the Relevant Parties in Interest.

(g) At such time as it is reimbursed for any Servicing Advance out of the
Collection Account pursuant to Section 3.03(b), the Advancing Agent and the
Servicer, as the case may be, shall be entitled to receive, out of any amounts
then on deposit in the Collection Account in accordance with the provisions of
Section 3.03(b) interest at the Advance Rate in effect from time to time,
accrued on the amount of such Servicing Advance from the date made to, but not
including, the date of reimbursement. The Servicer shall reimburse the Advancing
Agent or itself, as the case may be, for any outstanding Servicing Advance as
soon as practically possible after receipt of payments from the related Obligor
that represent reimbursement of such Servicing Advances, Liquidation Proceeds,
Insurance and Condemnation Proceeds and REO Proceeds of the Mortgage Loan,
Mortgaged Property or REO Property for which such Servicing Advance was made or
if such Servicing Advance has been determined to be a Nonrecoverable Servicing
Advance, from general collections in respect of all of the Mortgage Loans as
reimbursement for such Servicing Advance.

(h) Neither the Servicer nor the Advancing Agent shall have any liability to the
Issuer, the Noteholders, any Companion Participation Holder or any other Person
if its determination that a Servicing Advance made or to be made is a
Nonrecoverable Servicing Advance should prove to be wrong or incorrect, so long
as such determination in the case of the Advancing Agent was made on a
reasonable basis in good faith or, in the case of the Servicer was made in
accordance with the Servicing Standard.

(i) The Servicer shall not be obligated to make Interest Advances.

 

-80-



--------------------------------------------------------------------------------

Section 5.03 Special Servicing Compensation. (a) As compensation for its
activities hereunder, the Special Servicer shall be entitled to receive the
Special Servicing Fee with respect to each Specially Serviced Mortgage Loan and
REO Loan; provided that any Special Servicing Fee allocable to a Companion
Participation shall be paid only from amounts allocated to such Companion
Participation in accordance with the related Participation Agreement. As to each
Specially Serviced Mortgage Loan and REO Loan, the Special Servicing Fee shall
accrue from time to time at the Special Servicing Fee Rate and shall be computed
on the basis of the stated principal balance of such Specially Serviced Mortgage
Loan and in the same manner as interest is calculated on the Specially Serviced
Mortgage Loans and, in connection with any partial month interest payment, for
the same period respecting which any related interest payment due on such
Specially Serviced Mortgage Loan or deemed to be due on such REO Loan is
computed. The Special Servicing Fee with respect to any Specially Serviced
Mortgage Loan or REO Loan shall cease to accrue if a Liquidation Event occurs in
respect thereof. The Special Servicing Fee shall be payable monthly, on an
asset-by-asset basis, in accordance with the provisions of Section 3.03(b). The
right to receive the Special Servicing Fee may not be transferred in whole or in
part except in connection with the transfer of all of the Special Servicer’s
responsibilities and obligations under this Agreement. The Special Servicer
shall be required to pay all expenses related to the Special Servicer’s internal
costs consisting as overhead and employees expenses incurred by it in connection
with its servicing activities hereunder and shall not be entitled to
reimbursement thereof except as specifically provided for herein.

(b) The Special Servicer shall be entitled to a Workout Fee with respect to each
Corrected Loan at the Workout Fee Rate on such Mortgage Loan for so long as it
remains a Corrected Loan; provided that any Workout Fee allocable to a Companion
Participation shall be paid only from amounts allocated to such Companion
Participation in accordance with the related Participation Agreement. The
Workout Fee with respect to any Corrected Loan will cease to be payable if such
Mortgage Loan again becomes a Specially Serviced Mortgage Loan; provided that a
new Workout Fee will become payable if and when such Specially Serviced Mortgage
Loan again becomes a Corrected Loan. If the Special Servicer is terminated or
resigns, it shall retain the right to receive any and all Workout Fees payable
in respect of Mortgage Loans that became Corrected Loans prior to the time of
such termination or resignation, except the Workout Fees will no longer be
payable if the Mortgage Loan subsequently becomes a Specially Serviced Mortgage
Loan. If the Special Servicer resigns or is terminated (other than for cause),
it will receive any Workout Fees payable on Specially Serviced Mortgage Loans
for which the resigning or terminated Special Servicer had cured the event of
default through a modification, restructuring or workout negotiated by the
Special Servicer and evidenced by a signed writing with respect to which one
(1) scheduled payment has been made, but which had not as of the time the
Special Servicer resigned or was terminated become a Corrected Loan solely
because the Obligor had not had sufficient time to make three (3) consecutive
timely Monthly Payments and which subsequently becomes a Corrected Loan as a
result of the Obligor making such three (3) consecutive timely Monthly Payments.
The successor Special Servicer will not be entitled to any portion of such
Workout Fees to which the predecessor Special Servicer is entitled pursuant to
the preceding sentence. The Special Servicer shall be entitled to a Liquidation
Fee with respect to each Specially Serviced Mortgage Loan as to which the
Special Servicer receives any Liquidation Proceeds or Insurance and Condemnation
Proceeds subject to the exceptions set forth in the definition of Liquidation
Fee (such Liquidation Fee to be paid out of such Liquidation Proceeds, Insurance
and Condemnation Proceeds); provided that any Liquidation Fee allocable to a
Companion Participation shall be paid only from amounts allocated to such
Companion Participation in accordance with the related Participation Agreement.
Notwithstanding anything

 

-81-



--------------------------------------------------------------------------------

to the contrary described above, no Liquidation Fee will be payable based on, or
out of, Liquidation Proceeds received in connection with (w) the repurchase of
any Mortgage Loan by the Seller for a breach of representation or warranty or
for defective or deficient Mortgage Loan documentation so long as such
repurchase is completed within the period (including any extension thereof)
provided for such repurchase in the Mortgage Asset Purchase Agreement (x) the
purchase of any Defaulted Mortgage Loan or Credit Risk Mortgage Asset by the
Collateral Manager pursuant to Section 12.1(b) of the Indenture, (y) the sale of
Mortgage Loans pursuant to Section 12.1 of the Indenture, or (z) the purchase of
a Specially Serviced Mortgage Loan or REO Property by any lender or Companion
Participation Holder pursuant to any purchase option. If, however, Liquidation
Proceeds or Insurance and Condemnation Proceeds are received with respect to any
Corrected Loan and the Special Servicer is properly entitled to a Workout Fee,
such Workout Fee will be payable based on and out of the portion of such
Liquidation Proceeds and Insurance and Condemnation Proceeds that constitute
principal and/or interest on such Mortgage Loan. Notwithstanding anything herein
to the contrary, the Special Servicer shall be entitled to receive only a
Liquidation Fee or a Workout Fee, but not both, with respect to proceeds on any
Mortgage Loan.

(c) As further compensation for its activities hereunder, the Special Servicer
shall be entitled to retain, and shall not be required to deposit in the
Collection Account pursuant to Section 3.03 or any REO Account pursuant to
Section 3.13, amounts constituting Additional Special Servicer Compensation with
respect to the Mortgage Loans.

Section 5.04 Operating Advisor Compensation. As consideration for the
performance of its duties with respect to the Mortgage Loans subject to this
Agreement, the Operating Advisor shall be entitled to the Operating Advisor Fees
for each Mortgage Loan remaining subject to this Agreement during any calendar
month or part thereof. The Operating Advisor Fees shall be payable monthly on
the Remittance Date. The Servicer shall pay to the Operating Advisor the
Operating Advisor Fees on the Remittance Date of each month from amounts on
deposit in the Collection Account in accordance with Section 3.03(b)(iv) hereof.
The right to receive the Operating Advisor Fees may not be transferred in whole
or in part except in connection with the transfer of all of the Operating
Advisor’s responsibilities and obligations under this Agreement. Except with
respect to the Monthly Operating Advisor Fee (for which no invoice from the
Operating Advisor shall be required), the Operating Advisor shall provide to the
Servicer an invoice with respect to the Operating Advisor Review Fee for payment
of such amount. The Servicer shall be obligated to pay any such Operating
Advisor Review Fee out of the Collection Account pursuant to Section 3.03(b)
only after receipt of such invoice (except that no invoice shall be required for
the Monthly Operating Advisor Fee), and the Servicer shall be entitled to
conclusively rely on such invoice.

ARTICLE VI

THE SERVICER AND THE ISSUER

Section 6.01 No Assignment; Merger or Consolidation. Except as otherwise
provided for in this Section or in Section 2.02 or 6.03(c), neither the Servicer
nor the Special Servicer may assign this Agreement or any of its rights, powers,
duties or obligations hereunder; provided, however, that the Servicer or the
Special Servicer may assign this Agreement to a Qualified Affiliate upon
satisfaction of the Rating Agency Condition and the written consent of the
Issuer (or the Collateral Manager acting on behalf of the Issuer).

 

-82-



--------------------------------------------------------------------------------

The Servicer or the Special Servicer may be merged or consolidated with or into
any Person, or transfer all or substantially all of its assets to any Person, in
which case any Person resulting from any merger or consolidation to which it
shall be a party, or any Person succeeding to its business, shall be the
successor of the Servicer or the Special Servicer hereunder, and shall be deemed
to have assumed all of the liabilities of the Servicer or the Special Servicer
hereunder.

Section 6.02 Liability and Indemnification. None of the Servicer, the Special
Servicer, the Trustee, the Note Administrator, the Collateral Manager, the
Operating Advisor nor their Affiliates nor any of the managers, members,
directors, officers, employees or agents thereof shall be under any liability to
either the Issuer or the Co-Issuer or any third party (including the
Noteholders) for taking or refraining from taking any action, in good faith
pursuant to or in connection with this Agreement, or for errors in judgment;
provided, however, that none of the Servicer, the Special Servicer, the Note
Administrator, the Collateral Manager, the Trustee or the Operating Advisor or
any such Person will be protected against any breach of its representations or
warranties (if any) made in this Agreement or any liability that would otherwise
be imposed by reason of willful misfeasance, bad faith or negligence in the
performance of its duties hereunder. The Servicer, the Special Servicer, the
Note Administrator, the Collateral Manager, the Trustee or the Operating
Advisor, as the case may be, and any director, officer, manager, member,
employee or agent thereof may rely in good faith on any document of any kind
which, prima facie, is properly executed and submitted by any appropriate Person
respecting any matters arising hereunder. The Servicer, the Special Servicer,
the Note Administrator, the Collateral Manager, the Trustee or the Operating
Advisor, as the case may be, and any member, manager, director, officer,
employee or agent thereof shall be indemnified and held harmless by the Issuer
and the Co-Issuer against any loss, liability or expense incurred, including
reasonable attorneys’ fees, including in connection with the enforcement of such
indemnity, in connection with any claim, legal action, investigation or
proceeding relating to this Agreement, the performance hereunder by, or any
specific action which the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Note Administrator, the Collateral Manager, the Trustee or the
Operating Advisor authorized, requested or advised the Servicer, the Special
Servicer, the Note Administrator, the Collateral Manager, the Trustee or the
Operating Advisor, as the case may be, to perform pursuant to this Agreement, as
such are incurred, except for any loss, liability or expense incurred by reason
of the willful misfeasance, bad faith, or negligence in the performance of the
duties of the Servicer, the Special Servicer, the Note Administrator, the
Collateral Manager, the Trustee or the Operating Advisor, as the case may be, or
breach of the Servicer’s, the Special Servicer’s, the Note Administrator’s, the
Collateral Manager’s, the Trustee’s or the Operating Advisor’s, as the case may
be, representations and warranties set forth in Section 7.01. Any such
indemnification shall be payable from any amounts on deposit in the Collection
Account (other than in the case of the Note Administrator and the Trustee) and
pursuant to the Priority of Payments under the Indenture.

In the event that the Servicer, the Special Servicer, the Note Administrator,
the Collateral Manager, the Trustee or the Operating Advisor, as the case may
be, sustains any loss, liability or expense which results from any overcharges
to Obligors under the Mortgage Loans, to the extent that such overcharges were
collected by the Servicer or the Special Servicer, as the case may be, and
remitted to the Issuer, the Issuer (or the Collateral Manager acting on behalf
of the Issuer) shall promptly remit such overcharge to the related Obligor or
other Obligors after the Issuer’s receipt of written notice from the Servicer or
the Special Servicer, as the case may be, regarding such overcharge.

 

-83-



--------------------------------------------------------------------------------

The Issuer and any director, officer, employee or agent thereof shall be
indemnified and held harmless by the Servicer, the Special Servicer, the Note
Administrator, the Collateral Manager, the Trustee or the Operating Advisor, as
the case may be, against any loss, liability or expense incurred, including
reasonable attorneys’ fees, including in connection with the enforcement of this
indemnity, by reason of (i) the willful misfeasance, bad faith or negligence in
the performance of the duties of the Servicer, the Special Servicer, the Note
Administrator, the Collateral Manager, the Trustee or the Operating Advisor, as
applicable, hereunder or (ii) a breach of the representations and warranties of
the Servicer, the Special Servicer or the Operating Advisor set forth in
Section 7.01.

Each of the Servicer and the Special Servicer, severally and not jointly, shall
indemnify and hold harmless each of the Trustee and the Note Administrator from
and against any claims, losses, damages, penalties, fines, forfeitures,
reasonable legal fees and expenses, including the costs of enforcing this
indemnity, and related costs, judgments and other costs and expenses incurred by
the Trustee or the Note Administrator, as the case may be, that arise out of or
are based upon the negligence, bad faith, fraud or willful misconduct on the
part of the Servicer or the Special Servicer, as the case may be, in the
performance of its obligations under this Agreement or its negligent disregard
of its obligations and duties under this Agreement.

Each of the Trustee and the Note Administrator, severally and not jointly, shall
indemnify and hold harmless each of the Servicer and the Special Servicer from
and against any claims, losses, damages, penalties, fines, forfeitures,
reasonable legal fees and expenses, including the costs of enforcing this
indemnity, and related costs, judgments and other costs and expenses incurred by
the Servicer or the Special Servicer, as the case may be, that arise out of or
are based upon the negligence, bad faith, fraud or willful misconduct on the
part of the Trustee or the Note Administrator, as the case may be, in the
performance of its obligations under this Agreement or the Indenture or its
negligent disregard of its obligations and duties under this Agreement or the
Indenture.

Each of the Servicer, the Special Servicer and the Operating Advisor shall be
entitled to the same rights, protections, immunities and indemnities afforded to
each herein in connection with any matter contained in the Indenture.

Neither the Servicer nor the Special Servicer shall be responsible for any delay
or failure in performance resulting from acts beyond its control (such acts
include but are not limited to acts of God, strikes, lockouts, riots and acts of
war); provided that such delay or failure is not also a result of its own
negligence, bad faith or willful misconduct. Additionally, neither the Servicer
nor the Special Servicer shall be liable for the actions or omissions of the
Issuer, the Co-Issuer, the Collateral Manager (or, with respect to a Non-CLO
Controlled Mortgage Asset, the holder of the related controlling Participation
Holder), the Trustee, the Note Administrator, the Servicer (in the case of the
Special Servicer), the Special Servicer (in the case of the Servicer), and
without limiting the foregoing, neither the Servicer nor the Special Servicer
shall be under any obligation to verify compliance by any party hereto with the
terms of the Indenture (other than itself) or to verify or independently
determine the accuracy of information received by it from the Trustee or Note
Administrator (or from any selling institution, agent bank, trustee or similar
source) with respect to the Mortgage Loans or Mortgage Assets.

 

-84-



--------------------------------------------------------------------------------

The provisions of this Section shall survive any termination of the rights and
obligations of the Servicer, the Special Servicer, the Note Administrator, the
Trustee or the Operating Advisor hereunder.

Section 6.03 Eligibility; Successor, the Servicer, the Special Servicer or the
Operating Advisor. (a) The Issuer, the Collateral Manager, the Servicer, the
Special Servicer and the Operating Advisor shall each be liable in accordance
herewith only to the extent of the obligations specifically and respectively
imposed upon and undertaken by the Issuer, the Collateral Manager, the Servicer,
the Special Servicer and the Operating Advisor herein.

(b) (i) Subject to the provisions of Sections 6.03(f) and 7.03, within thirty
(30) days of the Servicer or the Special Servicer receiving a notice of
termination pursuant to Section 7.02, the Issuer (or the Collateral Manager
acting on behalf of the Issuer) shall retain a successor servicer or special
servicer, as applicable (subject to the satisfaction of the Rating Agency
Condition), or (ii) on or after the date the Issuer receives the resignation of
the Servicer or the Special Servicer in accordance with Section 8.01(a), the
resigning Servicer or Special Servicer, as the case may be, shall identify and
retain a successor servicer or special servicer who shall assume the Servicer’s
or Special Servicer’s duties pursuant to Section 6.03(c), subject to
satisfaction of the Rating Agency Condition. Such successor servicer or special
servicer, as the case may be, shall be collectively referred to herein as
“Successor.” The Successor shall be the successor in all respects to the
Servicer or Special Servicer, as the case may be, in its capacity as Servicer or
Special Servicer under this Agreement and the transactions set forth or provided
for herein and shall have all the rights and powers and be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
or Special Servicer, as the case may be, accruing after such termination or
resignation; provided, however, that any failure to perform such duties or
responsibilities caused by the Servicer’s or Special Servicer’s failure to
comply with Section 7.01 shall not be considered a default by the Successor
hereunder. In its capacity as Successor, the Successor shall have the same
limitation of liability herein granted to the Servicer or Special Servicer, as
the case may be. In connection with any such appointment and assumption, the
Issuer (or the Collateral Manager acting on behalf of the Issuer) may make such
arrangements for the compensation of such Successor as it and such Successor
shall agree; provided, however, that no compensation shall be in excess of that
permitted the Servicer or Special Servicer, as the case may be, hereunder. If no
Successor servicer or special servicer, as the case may be, shall have been so
appointed and have accepted appointment within thirty (30) days after the
Servicer or Special Servicer receives notice of termination in accordance with
Section 8.01, the Issuer (or the Collateral Manager acting on behalf of the
Issuer) may petition any court of competent jurisdiction for the appointment of
a Successor servicer or special servicer, as the case may be. Except as provided
in Section 6.03(c) herein, until the Successor is appointed and has accepted
such appointment, the Servicer or the Special Servicer shall continue to serve
as Servicer or Special Servicer hereunder, as applicable, and shall have all the
rights, benefits and powers and be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer or Special Servicer, as
the case may be, hereunder. Once appointed, the Servicer or the Special
Servicer, as the case may be, shall cooperate with the Successor to take such
reasonable action, consistent with this Agreement, to effectuate any such
succession.

 

-85-



--------------------------------------------------------------------------------

(c) Subject to the provisions of Section 6.01, neither the Servicer nor the
Special Servicer shall resign from the obligations and duties hereby imposed on
it, except in the event that (i) its duties hereunder are no longer permissible
under applicable law or are in material conflict by reason of applicable law
with any other activities carried on by it or (ii) a successor servicer or
special servicer that is a Qualified Servicer, as applicable, has assumed the
Servicer’s or the Special Servicer’s, as applicable, responsibilities and
obligations, and the Rating Agency Condition has been satisfied with respect to
appointment of a successor servicer or special servicer. Any determination under
clause (i) of the immediately preceding sentence permitting the resignation of
the Servicer shall be evidenced by an opinion of counsel to such effect
delivered to the Issuer, the Note Administrator and the Trustee and the 17g-5
Information Provider. Except for a resignation described above in
Section 6.03(c)(i), no resignation by the Servicer or the Special Servicer under
this Agreement shall become effective until the Successor, in accordance with
Section 6.03(b), shall have assumed the Servicer’s or Special Servicer’s, as the
case may be, responsibilities and obligations. Resignation under
Section 6.03(c)(i) shall be effective within thirty (30) days of such notice.

(d) The Operating Advisor may resign from its obligations and duties hereby
imposed on it (a) upon thirty (30) days prior written notice to the Issuer, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator
and the Trustee and (b) upon the appointment of, and the acceptance of such
appointment by, a successor operating advisor meeting the requirements for an
Eligible Operating Advisor and the Rating Agency Condition has been satisfied
with respect to appointment of a successor operating advisor. No such
resignation by the Operating Advisor shall become effective until the
replacement Operating Advisor shall have assumed the Operating Advisor’s
responsibilities and obligations. The resigning party shall pay all costs and
expenses (including costs and expenses incurred by the Trustee and the Note
Administrator) associated with a transfer of its duties pursuant to this
Section 6.03(d).

(e) In addition to the foregoing, the Operating Advisor will be automatically
terminated from its obligations and duties hereunder, without payment of any
penalty, at any time when the Aggregate Outstanding Amounts of the Class A, the
Class A-S, the Class B, the Class C and the Class D Notes (but excluding any
Deferred Interest added to the Aggregate Outstanding Amount thereof) have been
reduced to zero. No successor operating advisor shall be required to be
appointed in connection with, or as a condition to, such resignation.

(f) The Collateral Manager will have the right to designate any successor
Servicer appointed under this Agreement; provided, however, that if the
Collateral Manager does not appoint a successor Servicer (including that the
assumption by such successor Servicer becomes effective) within 60 days from
notice of termination or resignation, as applicable, the Servicer may appoint
such successor Servicer.

 

-86-



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES; TERMINATION EVENTS

Section 7.01 Representations and Warranties. (a) The Servicer hereby makes the
following representations and warranties to each of the other parties hereto:

(i) Due Organization, Qualification and Authority. The Servicer is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Texas, and is licensed in each state to the extent
necessary to ensure the enforceability of each Mortgage Loan and to perform its
duties and obligations under this Agreement in accordance with the terms of this
Agreement; the Servicer has the full power, authority and legal right to execute
and deliver this Agreement and to perform in accordance herewith; the Servicer
has duly authorized the execution, delivery and performance of this Agreement
and has duly executed and delivered this Agreement; this Agreement constitutes
the valid, legal, binding obligation of the Servicer, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium or other laws relating to or affecting the rights of creditors
generally and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law);

(ii) No Conflicts. Neither the execution and delivery of this Agreement, nor the
fulfillment of or compliance with the terms and conditions of this Agreement by
the Servicer, (v) conflicts with or results in a breach of any of the terms,
conditions or provisions of the Servicer’s certificate of formation, as amended,
or limited liability company agreement, as amended; (w) conflicts with or
results in a breach of any agreement or instrument to which the Servicer is now
a party or by which it (or any of its properties) is bound, or constitutes a
default or results in an acceleration under any of the foregoing if compliance
therewith is necessary (1) to ensure the enforceability of any Mortgage Loan, or
(2) for the Servicer to perform its obligations under this Agreement in
accordance with the terms hereof; (x) conflicts with or results in a breach of
any legal restriction if compliance therewith is necessary (1) to ensure the
enforceability of any Mortgage Loan, or (2) for the Servicer to perform its
obligations under this Agreement in accordance with the terms hereof;
(y) results in the violation of any law, rule, regulation, order, judgment or
decree to which the Servicer or its property is subject if compliance therewith
is necessary (1) to ensure the enforceability of any Mortgage Loan, or (2) for
the Servicer to perform its obligations under this Agreement in accordance with
the terms hereof; or (z) results in the creation or imposition of any lien,
charge or encumbrance that would have a material adverse effect upon any of its
properties pursuant to the terms of any mortgage, contract, deed of trust or
other instrument, or materially impairs the ability of (1) the Issuer and the
Companion Participation Holder to realize on the Mortgage Loans, or (2) the
Servicer to perform its obligations hereunder;

(iii) No Litigation Pending. There is no action, suit, or proceeding pending or,
to Servicer’s knowledge, threatened against the Servicer which, either in any
one instance or in the aggregate, would draw into question the validity of this
Agreement or the Mortgage Loans, or would be likely to impair materially the
ability of the Servicer to perform its duties and obligations under the terms of
this Agreement;

 

-87-



--------------------------------------------------------------------------------

(iv) No Consent Required. No consent, approval, authorization or order of, or
registration or filing with, or notice to, any court or governmental agency or
body having jurisdiction or regulatory authority over the Servicer is required
for (x) the Servicer’s execution and delivery of this Agreement, or (y) the
consummation of the transactions of the Servicer contemplated by this Agreement,
or, to the extent required, such consent, approval, authorization, order,
registration, filing or notice has been obtained, made or given (as applicable),
except that the Servicer may not be duly qualified to transact business as a
foreign limited liability company or licensed in one or more states if such
qualification or licensing is not necessary (1) to ensure the enforceability of
any Mortgage Loan, or (2) for the Servicer to perform its obligations under this
Agreement in accordance with the terms hereof;

(v) No Default/Violation. The Servicer is not in default with respect to any
order or decree of any court or any order, regulation or demand of any federal,
state, municipal or governmental agency, which, in the judgment of the Servicer,
will have consequences that would materially and adversely affect the financial
condition or operations of the Servicer or its properties taken as a whole or
its performance hereunder;

(vi) E&O Insurance. The Servicer currently maintains a fidelity bond and errors
and omissions insurance or self-insures, in either case meeting the requirements
of Section 3.05(c);

(b) The Special Servicer hereby makes the following representations and
warranties to the each of the other parties hereto:

(i) Due Organization, Qualification and Authority. The Special Servicer is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is duly qualified to transact
business as a foreign limited liability company, in good standing and licensed
in each state to the extent necessary to ensure the enforceability of each
Mortgage Loan and to perform its duties and obligations under this Agreement in
accordance with the terms of this Agreement; the Special Servicer has the full
power, authority and legal right to execute and deliver this Agreement and to
perform in accordance herewith; the Special Servicer has duly authorized the
execution, delivery and performance of this Agreement and has duly executed and
delivered this Agreement; this Agreement constitutes the valid, legal, binding
obligation of the Special Servicer, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other laws
relating to or affecting the rights of creditors generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law);

(ii) No Conflicts. Neither the execution and delivery of this Agreement, nor the
fulfillment of or compliance with the terms and conditions of this Agreement by
the Special Servicer, (v) conflicts with or results in a breach of any of the
terms, conditions or provisions of the Special Servicer’s certificate of
formation, as amended, or limited liability

 

-88-



--------------------------------------------------------------------------------

company agreement, as amended; (w) conflicts with or results in a breach of any
agreement or instrument to which the Special Servicer is now a party or by which
it (or any of its properties) is bound, or constitutes a default or results in
an acceleration under any of the foregoing if compliance therewith is necessary
(1) to ensure the enforceability of any Mortgage Loan, or (2) for the Special
Servicer to perform its obligations under this Agreement in accordance with the
terms hereof; (x) conflicts with or results in a breach of any legal restriction
if compliance therewith is necessary (1) to ensure the enforceability of any
Mortgage Loan, or (2) for the Special Servicer to perform its obligations under
this Agreement in accordance with the terms hereof; (y) results in the violation
of any law, rule, regulation, order, judgment or decree to which the Special
Servicer or its property is subject if compliance therewith is necessary (1) to
ensure the enforceability of any Mortgage Loan, or (2) for the Special Servicer
to perform its obligations under this Agreement in accordance with the terms
hereof; or (z) results in the creation or imposition of any lien, charge or
encumbrance that would have a material adverse effect upon any of its properties
pursuant to the terms of any mortgage, contract, deed of trust or other
instrument, or materially impairs the ability of (1) the Issuer and the
Companion Participation Holder to realize on the Mortgage Loans, or (2) the
Special Servicer to perform its obligations hereunder;

(iii) No Litigation Pending. There is no action, suit, or proceeding pending or,
to Special Servicer’s knowledge, threatened against the Special Servicer which,
either in any one instance or in the aggregate, would draw into question the
validity of this Agreement or the Mortgage Loans, or would be likely to impair
materially the ability of the Special Servicer to perform its duties and
obligations under the terms of this Agreement;

(iv) No Consent Required. No consent, approval, authorization or order of, or
registration or filing with, or notice to, any court or governmental agency or
body having jurisdiction or regulatory authority over the Special Servicer is
required for (x) the Special Servicer’s execution and delivery of this
Agreement, or (y) the consummation of the transactions of the Special Servicer
contemplated by this Agreement, or, to the extent required, such consent,
approval, authorization, order, registration, filing or notice has been
obtained, made or given (as applicable), except that the Special Servicer may
not be duly qualified to transact business as a foreign limited liability
company or licensed in one or more states if such qualification or licensing is
not necessary (1) to ensure the enforceability of any Mortgage Loan, or (2) for
the Special Servicer to perform its obligations under this Agreement in
accordance with the terms hereof.

(v) No Default/Violation. The Special Servicer is not in default with respect to
any order or decree of any court or any order, regulation or demand of any
federal, state, municipal or governmental agency, which, in the judgment of the
Special Servicer, will have consequences that would materially and adversely
affect the financial condition or operations of the Special Servicer or its
properties taken as a whole or its performance hereunder;

 

-89-



--------------------------------------------------------------------------------

(vi) E&O Insurance. The Special Servicer currently maintains a fidelity bond and
errors and omissions insurance or self-insures, in either case meeting the
requirements of Section 3.05(c) hereof.

(c) The Issuer hereby makes the following representations and warranties to the
each of the other parties hereto:

(i) Due Authority. The Issuer has the full power, authority and legal right to
execute and deliver this Agreement and to perform in accordance herewith; the
Issuer has duly authorized the execution, delivery and performance of this
Agreement and has duly executed and delivered this Agreement; the Issuer has the
right to authorize the Servicer to perform the actions contemplated herein; this
Agreement constitutes the valid, legal, binding obligation of the Issuer, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws relating to or affecting the rights of
creditors generally and by general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law).

(ii) Non-Exempt Person. The Issuer is a Non-Exempt Person.

(iii) Anti-Money Laundering/International Trade Law Compliance. As of the date
of this Agreement, each Remittance Date or payment date under Section 3.02 or
Section 3.03, and at all times until the Agreement has been terminated and all
amounts hereunder have been paid in full, that: (A) no Covered Entity (1) is a
Sanctioned Person; (2) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (3) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (4) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law; (B) the proceeds of this
Agreement will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Law; (C) the funds used to pay the Servicer are not
derived from any unlawful activity; and (D) each Covered Entity is in compliance
with, and no Covered Entity engages in any dealings or transactions prohibited
by, any Laws, including but not limited to any Anti-Terrorism Laws. The Issuer
covenants and agrees that it shall immediately notify the Servicer in writing
upon the occurrence of a Reportable Compliance Event.

(iv) Ownership of Mortgage Assets. The Issuer is the beneficial owner of the
Mortgage Assets and has the right to perform the actions contemplated herein.

(v) No Conflicts. Neither the execution and delivery of this Agreement, nor the
fulfillment of or compliance with the terms and conditions of this Agreement by
the Issuer: (v) conflicts with or results in a breach of any of the terms,
conditions or provisions of the Issuer’s Governing Documents; (w) conflicts with
or results in a breach of any agreement or instrument to which the Issuer is now
a party or by which it (or any of its properties) is bound, or constitutes a
default or results in an acceleration under any of the foregoing if compliance
therewith is necessary (1) to ensure the enforceability of any Mortgage Loan,

 

-90-



--------------------------------------------------------------------------------

or (2) for the Issuer to perform its obligations under this Agreement in
accordance with the terms hereof; (x) conflicts with or results in a breach of
any legal restriction if compliance therewith is necessary (1) to ensure the
enforceability of any Mortgage Loan, or (2) for the Issuer to perform its
obligations under this Agreement in accordance with the terms hereof;
(y) results in the violation of any law, rule, regulation, order, judgment or
decree to which the Issuer or its property is subject if compliance therewith is
necessary (1) to ensure the enforceability of any Mortgage Loan, or (2) for the
Issuer to perform its obligations under this Agreement in accordance with the
terms hereof; or (z) results in the creation or imposition of any lien, charge
or encumbrance that would have a material adverse effect upon any of its
properties pursuant to the terms of any mortgage, contract, deed of trust or
other instrument, or materially impairs the ability of (1) the Issuer and the
Companion Participation Holder to realize on the Mortgage Loans, or (2) the
Issuer to perform its obligations hereunder.

(vi) No Litigation Pending. There is no action, suit, or proceeding pending or,
to Issuer’s knowledge, threatened against the Issuer which, either in any one
instance or in the aggregate, would draw into question the validity of this
Agreement or the Mortgage Loans, or would be likely to impair materially the
ability of the Issuer to perform its duties and obligations under the terms of
this Agreement.

(vii) No Consent Required. No consent, approval, authorization or order of, or
registration or filing with, or notice to, any court or governmental agency or
body having jurisdiction or regulatory authority over the Issuer is required for
(x) the Issuer’s execution and delivery of this Agreement, or (y) the
consummation of the transactions of the Issuer contemplated by this Agreement,
or, to the extent required, such consent, approval, authorization, order,
registration, filing or notice has been obtained, made or given (as applicable),
except that the Issuer may not be duly qualified to transact business as a
foreign company or licensed in one or more states if such qualification or
licensing is not necessary (1) to ensure the enforceability of any Mortgage
Loan, or (2) for the Issuer to perform its obligations under this Agreement in
accordance with the terms hereof.

(viii) No Default/Violation. The Issuer is not in default with respect to any
order or decree of any court or any order, regulation or demand of any federal,
state, municipal or governmental agency, which default would materially and
adversely affect the ability of the Issuer to perform its obligations hereunder.

(ix) Commercial or Multifamily Loans. The Mortgage Loans relate to or are
comprised of only commercial or multifamily loans, the proceeds of which loans
were used primarily for commercial or multifamily purposes and not for personal,
single family or single household purposes.

(d) The Operating Advisor hereby makes the following representations and
warranties to each of the other parties hereto:

 

-91-



--------------------------------------------------------------------------------

(i) Due Organization, Qualifications and Authority. The Operating Advisor has
the full power, authority and legal right to execute and deliver this Agreement
and to perform in accordance herewith; the Operating Advisor has duly authorized
the execution, delivery and performance of this Agreement and has duly executed
and delivered this Agreement; this Agreement constitutes the valid, legal,
binding obligation of the Operating Advisor, except as enforceability may be
limited by: (A) bankruptcy, insolvency, reorganization, receivership, moratorium
or other laws relating to or affecting the rights of creditors generally; (B) by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law); and (C) public policy
considerations regarding the enforceability of provisions providing or
purporting to provide indemnification or contribution with respect to violations
of securities laws.

(ii) No Conflicts. Neither the execution and delivery of this Agreement, nor the
fulfillment of or compliance with the terms and conditions of this Agreement by
the Operating Advisor, (v) conflicts with or results in a breach of any of the
terms, conditions or provisions of the Operating Advisor’s certificate of
formation, as amended, or limited liability company agreement, as amended;
(w) conflicts with or results in a breach of any agreement or instrument to
which the Operating Advisor is now a party or by which it (or any of its
properties) is bound, or constitutes a default or results in an acceleration
under any of the foregoing if compliance therewith is necessary for the
Operating Advisor to perform its obligations under this Agreement in accordance
with the terms hereof; (x) conflicts with or results in a breach of any legal
restriction if compliance therewith is necessary for the Operating Advisor to
perform its obligations under this Agreement in accordance with the terms
hereof; or (y) results in the violation of any law, rule, regulation, order,
judgment or decree to which the Operating Advisor or its property is subject if
compliance therewith is necessary for the Operating Advisor to perform its
obligations under this Agreement in accordance with the terms hereof.

(iii) No Litigation Pending. There is no action, suit, or proceeding pending or,
to the Operating Advisor’s knowledge, threatened against the Operating Advisor
which, either in any one instance or in the aggregate, would draw into question
the validity of this Agreement or the Mortgage Loans, or would be likely to
impair materially the ability of the Operating Advisor to perform its duties and
obligations under the terms of this Agreement.

(iv) No Consent Required. No consent, approval, authorization or order of, or
registration or filing with, or notice to, any court or governmental agency or
body having jurisdiction or regulatory authority over the Operating Advisor is
required for (x) the Operating Advisor’s execution and delivery of this
Agreement, or (y) the consummation of the transactions of the Operating Advisor
contemplated by this Agreement, or, to the extent required, such consent,
approval, authorization, order, registration, filing or notice has been
obtained, made or given (as applicable), except that the Operating Advisor may
not be duly qualified to transact business as a foreign limited liability
company or licensed in one or more states if such qualification or licensing is
not necessary (1) to ensure the enforceability of any Mortgage Loan, or (2) for
the Operating Advisor to perform its obligations under this Agreement in
accordance with the terms hereof.

(v) No Default/Violation. The Operating Advisor is not in default with respect
to any order or decree of any court or any order, regulation or demand of any
federal, state, municipal or governmental agency, which default would materially
and adversely affect the ability of the Operating Advisor to perform its
obligations hereunder.

 

-92-



--------------------------------------------------------------------------------

(e) The Collateral Manager hereby makes the following representations and
warranties to each of the other parties hereto:

(i) Due Organization and Authority. The Collateral Manager is a limited
liability company, during organized validly existing and in good standing under
the laws of Delaware. The Collateral Manager has the full power, authority and
legal right to execute and deliver this Agreement and to perform in accordance
herewith; the Collateral Manager has duly authorized the execution, delivery and
performance of this Agreement and has duly executed and delivered this
Agreement; this Agreement constitutes the valid, legal, binding obligation of
the Collateral Manager, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other laws relating to
or affecting the rights of creditors generally and by general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law).

(ii) No Conflicts. Neither the execution and delivery of this Agreement, nor the
fulfillment of or compliance with the terms and conditions of this Agreement by
the Collateral Manager, (a) conflicts with or results in a breach of any of the
terms, conditions or provisions of the Collateral Manager’s certificate of
formation, as amended, or limited liability company agreement, as amended;
(b) conflicts with or results in a breach of any agreement or instrument to
which the Collateral Manager is now a party or by which it (or any of its
properties) is bound, or constitutes a default or results in an acceleration
under any of the foregoing if compliance therewith is necessary (1) to ensure
the enforceability of any Mortgage Loan, or (2) for the Collateral Manager to
perform its obligations under this Agreement in accordance with the terms
hereof; (c) conflicts with or results in a breach of any legal restriction if
compliance therewith is necessary (1) to ensure the enforceability of any
Mortgage Loan, or (2) for the Collateral Manager to perform its obligations
under this Agreement in accordance with the terms hereof; (d) results in the
violation of any law, rule, regulation, order, judgment or decree to which the
Collateral Manager or its property is subject if compliance therewith is
necessary (1) to ensure the enforceability of any Mortgage Loan, or (2) for the
Collateral Manager to perform its obligations under this Agreement in accordance
with the terms hereof; or (e) results in the creation or imposition of any lien,
charge or encumbrance that would have a material adverse effect upon any of its
properties pursuant to the terms of any mortgage, contract, deed of trust or
other instrument, or materially impairs the ability of (1) the Issuer to realize
on the Mortgage Loans, or (2) the Collateral Manager to perform its obligations
hereunder.

(iii) No Litigation Pending. There is no action, suit, or proceeding pending or,
to Collateral Manager’s knowledge, threatened against the Collateral Manager
which, either in any one instance or in the aggregate, would draw into question
the validity of this Agreement or the Mortgage Loans, or would be likely to
impair materially the ability of the Collateral Manager to perform its duties
and obligations under the terms of this Agreement.

 

-93-



--------------------------------------------------------------------------------

(iv) No Consent Required. No consent, approval, authorization or order of, or
registration or filing with, or notice to, any court or governmental agency or
body having jurisdiction or regulatory authority over the Collateral Manager is
required for (x) the Collateral Manager’s execution and delivery of this
Agreement, or (y) the consummation of the transactions of the Collateral Manager
contemplated by this Agreement, or, to the extent required, such consent,
approval, authorization, order, registration, filing or notice has been
obtained, made or given (as applicable), except that the Collateral Manager may
not be duly qualified to transact business as a foreign limited liability
company or licensed in one or more states if such qualification or licensing is
not necessary (1) to ensure the enforceability of any Mortgage Loan, or (2) for
the Collateral Manager to perform its obligations under this Agreement in
accordance with the terms hereof.

(v) No Default/Violation. The Collateral Manager is not in default with respect
to any order or decree of any court or any order, regulation or demand of any
federal, state, municipal or governmental agency, which default would materially
and adversely affect the ability of the Collateral Manager to perform its
obligations hereunder.

(f) The representations and warranties of the Servicer, the Special Servicer,
the Operating Advisor and the Issuer set forth in this Section 7.01 shall
survive until the termination of this Agreement.

Section 7.02 Servicer Termination Event. Any one of the following events shall
be a “Servicer Termination Event”:

(a) any failure (i) by the Servicer to remit to the Note Administrator the
amount required to be so remitted by the Servicer on any Remittance Date
pursuant to Section 3.03(b)(x) of this Agreement, which continues unremedied by
the Servicer by 11:00 a.m. on the following Business Day, (ii) by the Special
Servicer to remit to the Issuer or its nominee any payment required to be so
remitted by the Servicer or the Special Servicer, as the case may be, under the
terms of this Agreement, when and as due which continues unremedied by the
Servicer or the Special Servicer, as the case may be, for a period of two
(2) Business Days after the date on which such remittance was due, or (iii) by
the Servicer to remit to the Seller or a Companion Participation Holder any
payment required to be so remitted by the Servicer under the terms of this
Agreement, when and as due which continues unremedied by the Servicer for a
period of two (2) Business Days after the date on which such remittance was due;
or

(b) any failure by the Advancing Agent to make a Servicing Advance in a
circumstance that Section 5.02(c) of this Agreement requires termination of the
Special Servicer;

(c) any failure on the part of the Servicer or the Special Servicer, as the case
may be, duly to observe or perform in any material respect any other of the
covenants or agreements on the part of the Servicer or the Special Servicer, as
the case may be, contained in this Agreement, or any representation or warranty
set forth by the Servicer or the Special Servicer, as the case may be, in
Section 7.01 shall be untrue or incorrect in any material respect, and, in
either case, such failure or breach materially and adversely affects the value
of any Mortgage Loan or the priority of the lien on any Mortgage Loans or the
interest of the Issuer therein, which in either case continues unremedied for a
period of thirty (30) days after the date on which written

 

-94-



--------------------------------------------------------------------------------

notice of such failure or breach, requiring the same to be remedied, shall have
been given to the Servicer or the Special Servicer, as the case may be, by the
Issuer (or the Collateral Manager acting on behalf of the Issuer) (or such
extended period of time approved by the Issuer (or the Collateral Manager acting
on behalf of the Issuer) provided that the Servicer or the Special Servicer, as
the case may be, is diligently proceeding in good faith to cure such failure or
breach); or

(d) a decree or order of a court or agency or supervisory authority having
jurisdiction in respect of the Servicer or the Special Servicer, as the case may
be, for the commencement of an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law, for the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs shall have been entered against the
Servicer or the Special Servicer, as the case may be, and such decree or order
shall remain in force undischarged or unstayed for a period of sixty (60) days;
or

(e) the Servicer or the Special Servicer, as the case may be, shall consent to
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to the Servicer or the Special Servicer, as the case
may be, or relating to all or substantially all of such entity’s property; or

(f) the Servicer or the Special Servicer, as the case may be, shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable federal or state bankruptcy,
insolvency or similar law, make an assignment for the benefit of its creditors
or voluntarily suspend payment of its obligations; or

(g) the Servicer or the Special Servicer, as the case may be, receives actual
knowledge that any Rating Agency has (A) qualified, downgraded or withdrawn its
rating or ratings of one or more Classes of Notes, or (B) placed one or more
Classes of Notes on “watch status” in contemplation of a rating downgrade or
withdrawal (and such qualification, downgrade, withdrawal or “watch status”
placement has not been withdrawn by such Rating Agency within sixty (60) days of
the date that the Servicer or the Special Servicer, as the case may be, obtained
such actual knowledge) and, in the case of either of clauses (A) or (B) above,
publicly citing servicing concerns with the Servicer or the Special Servicer, as
the case may be, as the sole or material factor in such rating action; or

(h) the Servicer or, following removal or resignation of the Special Servicer,
any successor to the Special Servicer, ceases to be a Qualified Servicer,

then, and in each and every case, so long as the applicable Servicer Termination
Event has not been remedied, (i) the Issuer (or the Trustee acting on behalf of
the Issuer) may, or (ii) in the case of a Servicer Termination Event with
respect to the Special Servicer that materially and adversely affects any
Companion Participation Holder, the Issuer shall, at the direction of such
Companion Participation Holder, or (iii) in the case of a Servicer Termination
Event with respect to the Special Servicer under clause (b) above, the Note
Administrator shall, by notice in writing to the Servicer (if such Servicer
Termination Event is with respect to the Servicer) or the Special Servicer (if
such Servicer Termination Event is with respect to the Special Servicer), as the
case may be, in addition

 

-95-



--------------------------------------------------------------------------------

to whatever rights the Issuer may have at law or in equity, including injunctive
relief and specific performance, terminate all of the rights and obligations of
the Servicer or the Special Servicer, as the case may be, under this Agreement
and in and to the Mortgage Loans and the proceeds thereof, without the Issuer
(or the Collateral Manager acting on behalf of the Issuer) incurring any penalty
or fee of any kind whatsoever in connection therewith; provided, however, that
such termination shall be without prejudice to any rights of the Servicer or the
Special Servicer, as the case may be, relating to the payment of its Servicing
Fees, Special Servicing Fees, Additional Servicing Compensation and the
reimbursement of any Servicing Advance or Servicing Expense which have been made
by it under the terms of this Agreement through and including the date of such
termination. Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default. On or after
the receipt by the Servicer or the Special Servicer, as the case may be, of such
written notice of termination from the Issuer (or the Collateral Manager acting
on behalf of the Issuer), all authority and power of the Servicer or the Special
Servicer, as the case may be, under this Agreement, whether with respect to the
Mortgage Loans, any Participations or otherwise, shall pass to and be vested in
the Trustee, and the Servicer or the Special Servicer, as applicable, agrees to
cooperate with the Trustee in effecting the termination of the responsibilities
and rights hereunder of the Servicer or the Special Servicer, including, without
limitation, the transfer of the Servicing Files and the funds held in the
Accounts as set forth in Section 8.01.

The Issuer (or the Collateral Manager acting on behalf of the Issuer) may waive
any Servicer Termination Event (other than a Servicer Termination Event under
clause (b), (g), or (h) above), as the case may be, in the performance of its
obligations hereunder and its consequences provided that no waiver shall be
effective without the consent of the Note Administrator, which may be withheld
in its sole discretion. Upon any such waiver of a past default, such default
shall cease to exist, and any Servicer Termination Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived.

Section 7.03 Termination of the Special Servicer by the Collateral Manager. The
Collateral Manager (or, with respect to a Non-CLO Controlled Mortgage Asset, the
holder of the related controlling Companion Participation) shall be entitled to
terminate the rights and obligations of the Special Servicer under this
Agreement with respect to such Serviced Mortgage Asset, with or without cause,
upon ten (10) Business Days’ notice to the Issuer, Special Servicer, the
Servicer, the Operating Advisor, the Note Administrator and the Trustee;
provided that (a) such removal is subject to Section 5.03 and Section 6.02
hereof, (b) all applicable costs and expenses of any such termination made by
the Collateral Manager (or, with respect to a Non-CLO Controlled Mortgage Asset,
the holder of the related controlling Companion Participation) without cause
shall be paid by the Collateral Manager (or, with respect to a Non-CLO
Controlled Mortgage Asset, the holder of the related controlling Companion
Participation), (c) all applicable accrued and unpaid Special Servicing Fees or
Additional Servicing Compensation and Servicing Expenses owed to the Special
Servicer are paid in full, (d) the terminated Special Servicer shall retain the
right to receive any applicable Liquidation Fees or Workout Fees earned by it
and payable to it in accordance with the terms hereof and (e) satisfaction of
the Rating Agency Condition with respect to the appointment of any successor
thereto; provided, however, that, if a Mortgage Loan was being administered by
the Special Servicer at the time of termination, the terminated Special Servicer
and the successor Special Servicer shall agree to apportion the applicable
Liquidation Fee, if any, between themselves in a manner that reflects their
relative contributions in earning the fee.

 

-96-



--------------------------------------------------------------------------------

Section 7.04 [Reserved.]

Section 7.05 Termination of the Special Servicer Upon Operating Advisor’s
Recommendation. After the occurrence and during the continuance of a Special
Servicer Review Event with respect to any CLO Controlled Mortgage Asset, if the
Operating Advisor determines that the Special Servicer is not performing its
duties with respect to such Mortgage Asset, as required hereunder or is
otherwise not acting in accordance with the Servicing Standard with respect to
any CLO Controlled Mortgage Asset, the Operating Advisor shall deliver to the
Trustee, the Note Administrator, with a copy to the Special Servicer, a written
recommendation detailing the reasons supporting its position (along with
relevant information justifying its recommendation) and recommending a suggested
replacement special servicer with respect to any CLO Controlled Mortgage Asset,
which shall be a Qualified Servicer. In such event, pursuant to the terms of the
Indenture, the Note Administrator shall promptly post notice of such
recommendation on the Note Administrator’s Website, and conduct the solicitation
of votes of all Noteholders in such regard. Upon (i) the written direction of
holders of greater than 75% of the aggregate Voting Rights of the Notes, voting
as a single Class within 180 days from the time of recommendation and posting
and (ii) satisfaction of the Rating Agency Condition with respect to the
appointment of such successor Special Servicer, the Note Administrator shall
notify the Trustee and the Trustee shall (x) terminate all of the rights and
obligations of the Special Servicer with respect to the applicable Mortgage
Assets under this Agreement and appoint a successor special servicer with
respect to such Mortgage Assets as recommended by the Operating Advisor and
designated or approved by the Noteholders and (y) promptly notify such outgoing
Special Servicer of the effective date of such termination. Prior to the
appointment of any replacement special servicer, such replacement special
servicer shall have agreed to succeed to the obligations of the Special Servicer
under this Agreement and to act as the Special Servicer’s successor hereunder
and the Rating Agency Condition with respect to such appointment shall have been
satisfied. The Note Administrator shall, upon request, deliver the results of
any such votes to the Trustee, and shall provide the Trustee with any additional
information in its possession reasonably necessary for the Trustee to determine
the requisite percentage of Noteholders required to effectuate such termination.

In the event that such vote to replace the Special Servicer does not take place
within 180 days of notice from the Note Administrator of the request for such
vote, such initial request for replacement of the Special Servicer (and the
related subsequent vote to replace the Special Servicer) shall be of no force
and effect.

The reasonable costs and expenses associated with administering the vote of the
Noteholders, if applicable, will be an Issuer expense.

In no event may a successor Special Servicer be a current or former Operating
Advisor or any affiliate of a current or former Operating Advisor.

 

-97-



--------------------------------------------------------------------------------

Section 7.06 Termination of the Operating Advisor. (a) Upon (i) the written
direction of holders of Notes evidencing not less than 15% of the Voting Rights
of the Notes (voting as a single Class) requesting a vote to terminate and
replace the Operating Advisor with a proposed successor Operating Advisor that
is an Eligible Operating Advisor and (ii) payment by such Noteholders to the
Note Administrator of the reasonable fees and expenses to be incurred by the
Note Administrator in connection with administering such vote, the Note
Administrator shall promptly provide written notice of such request to the
Operating Advisor and to all Noteholders (by posting such notice on its internet
website and by mailing such notice to all Noteholders). Upon receipt by the Note
Administrator and the Trustee of the written direction of holders of more than
50% of the Voting Rights of the Notes that exercise their right to vote (voting
as a single Class), and satisfaction of the Rating Agency Condition, the Trustee
shall terminate all of the rights and obligations of the Operating Advisor under
this Agreement by written notice to the Operating Advisor, other than any rights
and obligations that accrued prior to the date of such termination (including
accrued and unpaid Operating Advisor compensation and indemnification rights
arising out of events occurring prior to the date of such termination). In the
event that less than 50% of the Voting Rights of the Notes exercise their right
to vote, the Trustee shall not remove the Operating Advisor. The Note
Administrator shall include on each Monthly Report a statement that each
Noteholder and beneficial owner of Notes may access such notices on the Note
Administrator’s website and each Noteholder and beneficial owner of Notes may
register to receive email notifications when such notices are posted on the
website. The Note Administrator shall be entitled to reimbursement from the
requesting Noteholders for the reasonable expenses of posting such notices. In
connection with any appointment of and assumption by a successor Operating
Advisor, the Trustee may make such arrangements for the compensation of such
successor Operating Advisor as it and such successor Operating Advisor shall
agree. In the event the Trustee is unable to identify a successor Operating
Advisor at the rate of compensation provided hereunder, the Trustee is hereby
authorized to make arrangements for payment of increased compensation at
whatever market rate is reasonably necessary to identify and retain a successor
Operating Advisor. Any such increased compensation (including in the event that
the Trustee or the Note Administrator or an affiliate of the Trustee or the Note
Administrator is the successor Operating Advisor) shall be an expense of the
Issuer.

(b) As soon as practicable, but in no event later than 15 Business Days after
the Trustee notifies the Noteholders that an Operating Advisor Termination Event
has occurred and has not been cured, the Trustee on behalf of the Issuer shall,
upon the written direction of the holders evidencing at least 25% of the Voting
Rights of the Notes (voting as a single Class), terminate all of the rights and
obligations of the Operating Advisor under this Agreement, other than any rights
and obligations that accrued prior to the date of such termination (including
accrued and unpaid Operating Advisor compensation and indemnification rights
arising out of events occurring prior to the date of such termination), by
written notice to the Operating Advisor. The terminated party shall pay all
costs and expenses (including without limitation all costs and expenses incurred
by the Trustee) related to a transfer of its duties pursuant to this
Section 7.06(b) (and if such terminated party does not pay such costs and
expenses, then such costs and expenses shall be an expense of the Issuer).
Following such termination of the Operating Advisor, the Trustee shall appoint a
successor Operating Advisor that is an Eligible Operating Advisor, subject to
satisfaction of the Rating Agency Condition, which successor Operating Advisor
may be an affiliate of the Note Administrator or the Trustee; however, if the
Note Administrator or the Trustee, as applicable, is acting as the successor
Servicer or the successor Special Servicer, neither

 

-98-



--------------------------------------------------------------------------------

the Note Administrator nor the Trustee, as the case may be, nor any of such
party’s affiliates may be the successor Operating Advisor. The Trustee shall
provide written notice of the appointment of a successor Operating Advisor to
the Servicer, the Special Servicer, the Note Administrator and the Preferred
Share Paying Agent, within one business day of such appointment. The Operating
Advisor may not at any time be the Servicer, the Special Servicer, the
Collateral Manager or an affiliate of any of them. The appointment of the
successor Operating Advisor shall not be subject to the vote, consent or
approval of the Noteholders. Upon any termination of the Operating Advisor and
appointment of a successor Operating Advisor, the Trustee shall, as soon as
possible, give written notice of the termination and appointment to the 17g-5
Information Provider, the Note Administrator, the Special Servicer, the Servicer
and the Preferred Share Paying Agent.

For purposes of this Section 7.06(b), “Operating Advisor Termination Event”
shall mean:

(i) any failure by the Operating Advisor to observe or perform in any material
respect any of its covenants or agreements or the material breach of its
representations or warranties under this Agreement, which failure continues
unremedied for a period of 30 days after the date on which written notice of
such failure is given to the Operating Advisor by any party to this Agreement or
to the Operating Advisor and the Trustee by the holders of more than 25% of the
Notes; provided, that with respect to any such failure which is not curable
within such 30 day period, the Operating Advisor shall have an additional cure
period of 30 days to effect such cure so long as it has commenced to cure such
failure within the initial 30 day period and has provided the Trustee with an
Officer’s Certificate certifying that it has diligently pursued, and is
continuing to pursue, such cure;

(ii) any failure by the Operating Advisor to perform in accordance with the
Operating Advisor Standard which failure continues unremedied for a period of 30
days after the date on which written notice of such failure is given to the
Operating Advisor by any party to this Agreement;

(iii) any failure by the Operating Advisor to be an Eligible Operating Advisor,
which failure continues unremedied for a period of 30 days after the date on
which written notice of such failure is given to the Operating Advisor by any
party to this Agreement;

(iv) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law for the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the winding
up or liquidation of its affairs, shall have been entered against the Operating
Advisor, and such decree or order shall have remained in force undischarged or
unstayed for a period of 60 days;

(v) the Operating Advisor consents to the appointment of a conservator or
receiver or liquidator or liquidation committee in any insolvency, readjustment
of debt, marshaling of assets and liabilities, voluntary liquidation, or similar
proceedings of or relating to the Operating Advisor or of or relating to all or
substantially all of its property; and

 

-99-



--------------------------------------------------------------------------------

(vi) the Operating Advisor admits in writing its inability to pay its debts
generally as they become due, files a petition to take advantage of any
applicable insolvency or reorganization statute, makes an assignment for the
benefit of its creditors, or voluntarily suspends payment of its obligations.

As soon as practicable, upon a Responsible Officer of the Trustee obtaining
actual knowledge that an Operating Advisor Termination Event has occurred, the
Trustee shall provide written notice to the Note Administrator, and the Note
Administrator shall promptly provide written notice to all Noteholders
electronically by posting such notice the 17g-5 Website and by mail, unless such
Operating Advisor Termination Event has been remedied or waived. The Trustee at
the direction of the Controlling Class may waive any default by the Operating
Advisor in the performance of its obligations hereunder and its consequences.
Upon any such waiver of a past default, such default shall cease to exist, and
any Operating Advisor Termination Event arising therefrom shall be deemed to
have been remedied for every purpose of this Agreement. No such waiver shall
extend to any subsequent or other default or impair any right consequent thereon
except to the extent expressly so waived.

Section 7.07 Note Administrator/Trustee Termination Event. As used herein, a
“Note Administrator/Trustee Termination Event” means any one of the following:

(a) any failure on the part of the Note Administrator or the Trustee, as
applicable, duly to observe or perform in any material respect any of the
covenants or agreements on the part of the Note Administrator or Trustee, as
applicable, contained in this Agreement, or any representation or warranty set
forth by the Trustee in Section 7.01 shall be untrue or incorrect in any
material respect, and, in either case, such failure or breach materially and
adversely affects the value of any Mortgage Loan or the priority of the lien on
any Mortgage Loans or the interest of the Issuer therein, which in either case
continues unremedied for a period of thirty (30) days after the date on which
written notice of such failure or breach, requiring the same to be remedied,
shall have been given to the Note Administrator or the Trustee, as applicable,
by the Issuer (or the Collateral Manager acting on behalf of the Issuer) (or
such extended period of time approved by the Issuer (or the Collateral Manager
acting on behalf of the Issuer) provided that the Note Administrator or the
Trustee, as applicable, is diligently proceeding in good faith to cure such
failure or breach); or

(b) a decree or order of a court or agency or supervisory authority having
jurisdiction in respect of the Note Administrator or the Trustee, as applicable,
for the commencement of an involuntary case under any present or future federal
or state bankruptcy, insolvency or similar law, for the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs shall have been entered against the
Note Administrator or the Trustee, as applicable, and such decree or order shall
remain in force undischarged or unstayed for a period of sixty (60) days; or

(c) the Note Administrator or the Trustee, as applicable, shall consent to the
appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to the Note Administrator or the Trustee, as
applicable, or relating to all or substantially all of its property; or

 

100



--------------------------------------------------------------------------------

(d) the Note Administrator or the Trustee, as applicable, shall admit in writing
its inability to pay its debts generally as they become due, file a petition to
take advantage of any applicable federal or state bankruptcy, insolvency or
similar law, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations; or

(e) the Trustee no longer qualifies as a Qualified Trustee or the Note
Administrator no longer satisfies the standards set forth in the definition of
Qualified Trustee.

then, and in each and every case, so long as an Event of Default with respect to
the Note Administrator or the Trustee, as applicable, shall not have been
remedied, the Issuer (or the Collateral Manager acting on behalf of the Issuer)
may, by notice in writing to the Note Administrator or the Trustee, as
applicable, in addition to whatever rights the Issuer may have at law or in
equity, including injunctive relief and specific performance, terminate all of
the rights and obligations of the Note Administrator or the Trustee, as
applicable, under this Agreement and in and to the Mortgage Loans and the
proceeds thereof, without the Issuer (or the Collateral Manager acting on behalf
of the Issuer) incurring any penalty or fee of any kind whatsoever in connection
therewith; provided, however, that such termination shall be without prejudice
to any rights of the Note Administrator or the Trustee, as applicable, relating
to the payment of any compensation due hereunder or the reimbursement of any
Servicing Advance or Servicing Expense which have been made by it under the
terms of this Agreement through and including the date of such termination.
Except as otherwise expressly provided in this Agreement, no remedy provided for
by this Agreement shall be exclusive of any other remedy, and each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Event of Default. On or after the
receipt by the Note Administrator or the Trustee, as applicable, of such written
notice of termination from the Issuer (or the Collateral Manager acting on
behalf of the Issuer), all authority and power of the Note Administrator or the
Trustee, as applicable, under this Agreement, whether with respect to the
Mortgage Loans or otherwise, shall pass to and be vested in the Issuer, and the
Note Administrator or the Trustee, as applicable, agrees to cooperate with the
Issuer (or the Collateral Manager acting on behalf of the Issuer) in effecting
the termination of the responsibilities and rights hereunder of the Note
Administrator or the Trustee, as applicable.

The Issuer (or the Collateral Manager acting on behalf of the Issuer) may waive
any default by the Note Administrator or the Trustee, as applicable, in the
performance of its obligations hereunder and its consequences. Upon any such
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

Section 7.08 Trustee to Act; Appointment of Successor. (a) No appointment of a
successor to the Servicer or the Special Servicer hereunder shall be effective
until the assumption by such successor of all the Servicer’s or Special
Servicer’s responsibilities, duties and liabilities hereunder.

 

101



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, the Trustee may, if it
shall be unwilling to so act, or shall, if it is unable to so act or if the
Noteholders entitled to a majority of the voting rights so request in writing to
the Trustee or if the Trustee is not a Qualified Servicer, promptly appoint a
Qualified Servicer as the successor to the Servicer or Special Servicer, as the
case may be, of all of the responsibilities, duties and liabilities of the
Servicer or the Special Servicer, as the case may be, hereunder. Pending
appointment of a successor to the Servicer or the Special Servicer, as the case
may be, hereunder, unless the Trustee shall be prohibited by law from so acting
or is unable to act, the Trustee shall act in such capacity as hereinabove
provided. In connection with any such appointment and assumption described
herein, the Trustee may make such arrangements for the compensation of such
successor out of payments on the Mortgage Loans or otherwise as it and such
successor shall agree; provided, however, the Trustee is hereby authorized to
make arrangements for payment of increased compensation (including in the event
that the Trustee or an affiliate of the Trustee is the successor Servicer or
Special Servicer) at whatever market rate is reasonably necessary to identify
and retain an acceptable successor Servicer or Special Servicer, as the case may
be. Any such increased compensation shall be an expense of the Issuer.

Section 7.09 Closing Conditions; Issuer Covenants.

(a) Contemporaneously with the execution of this Agreement and from time to time
as necessary during the term of the Agreement, the Issuer and any Companion
Participation Holder shall deliver to each of the Servicer and the Special
Servicer, with a copy to the Note Administrator, evidence satisfactory to each
of the Servicer and the Special Servicer substantiating that it is not a
Non-Exempt Person and that the Servicer and the Special Servicer is not
obligated under applicable law to withhold Taxes on sums paid to it with respect
to the Mortgage Loans or otherwise under this Agreement. Without limiting the
effect of the foregoing, provided it is a Qualified REIT Subsidiary at the time
of the execution of this Agreement, (A) the Issuer shall satisfy the
requirements of the preceding sentence by furnishing to each of the Servicer and
the Special Servicer, with a copy to the Note Administrator, an Internal Revenue
Service Form W-9 and (B) if the Issuer ceases to be a Qualified REIT Subsidiary
or entity disregarded as separate from a REIT (for U.S. federal income tax
purpose), then the Issuer shall satisfy the requirements of the preceding
sentence by furnishing to each of the Servicer and the Special Servicer, with a
copy to the Note Administrator, an Internal Revenue Service Form W-8ECI, Form
W-8EXP, Form W-8IMY (with appropriate statements), Form W-8BEN-E or successor
forms, as may be required from time to time, duly executed by the Issuer, as
evidence of such Issuer’s exemption from the withholding of United States tax
with respect thereto. Each of the Servicer and the Special Servicer shall not be
obligated to make any payments hereunder to the Issuer or any Companion
Participation Holder until the Issuer or such Companion Participation Holder, as
the case may be, shall have furnished to each of the Servicer and the Special
Servicer the requested forms, certificates, statements or documents.

(b) The obligations of each of the Servicer and the Special Servicer under this
Agreement or any transaction contemplated hereby shall be subject to Issuer’s
compliance with all Laws, including Anti-Terrorism Laws, and the continued
truthfulness and completeness of Issuer’s representations and warranties found
in Section 7.01(c)(ii) and (iii).

Section 7.10 Collateral Manager Termination Event.

 

102



--------------------------------------------------------------------------------

As used herein, a “Collateral Manager Termination Event” means any one of the
following:

(a) any failure by the Collateral Manager to timely make any payment or
reimbursement, as the case may be, under the terms of this Agreement when and as
due, which continues unremedied by the Collateral Manager for a period of
two (2) Business Days after the date on which such payment or reimbursement was
due.

(b) any failure on the part of the Collateral Manager duly to observe or perform
in any material respect any of the covenants or agreements on the part of the
Collateral Manager contained in this Agreement, or any representation or
warranty set forth by the Collateral Manager in Section 7.01 shall be untrue or
incorrect in any material respect, and, in either case, such failure or breach
materially and adversely affects the value of any Mortgage Loan or the priority
of the lien on any Mortgage Loans or the interest of the Issuer therein, which
in either case continues unremedied for a period of thirty (30) days after the
date on which written notice of such failure or breach, requiring the same to be
remedied, shall have been given to the Collateral Manager by the Issuer (or such
extended period of time approved by the Issuer; provided that the Collateral
Manager is diligently proceeding in good faith to cure such failure or breach);
or

(c) a decree or order of a court or agency or supervisory authority having
jurisdiction in respect of the Collateral Manager for the commencement of an
involuntary case under any present or future federal or state bankruptcy,
insolvency or similar law, for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs shall have been entered against Collateral Manager and such decree or
order shall remain in force undischarged or unstayed for a period of sixty (60)
days; or

(d) the Collateral Manager shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to the Collateral
Manager or relating to all or substantially all of its property; or

(e) the Collateral Manager shall admit in writing its inability to pay its debts
generally as they become due, files a petition to take advantage of any
applicable federal or state bankruptcy, insolvency or similar law, make an
assignment for the benefit of its creditors or voluntarily suspends payment of
its obligations,

(f) the Collateral Manager receives actual knowledge that any Rating Agency has
(A) qualified, downgraded or withdrawn its rating or ratings of one or more
Classes of Notes, or (B) placed one or more Classes of Notes on “watch status”
in contemplation of a rating downgrade or withdrawal (and such “watch status”
placement has not been withdrawn by such Rating Agency within sixty days of the
date that the Collateral Manager obtained such actual knowledge) and, in the
case of either of clauses (A) or (B) above, citing servicing concerns with the
Collateral Manager or the Collateral Manager, as the case may be, as the sole or
material factor in such rating action,

 

103



--------------------------------------------------------------------------------

then, and in each and every case, so long as a Collateral Manager Termination
Event shall not have been remedied, the Issuer may, by notice in writing to the
Collateral Manager in addition to whatever rights the Issuer may have at law or
in equity, including injunctive relief and specific performance, terminate all
of the rights and obligations of the Collateral Manager under this Agreement and
in and to the Mortgage Loans and the proceeds thereof, without the Issuer
incurring any penalty or fee of any kind whatsoever in connection therewith;
provided, however, that such termination shall be without prejudice to any
rights of the Collateral Manager relating to the reimbursement of any Servicing
Expense which have been made by it under the terms of this Agreement through and
including the date of such termination. Except as otherwise expressly provided
in this Agreement, no remedy provided for by this Agreement shall be exclusive
of any other remedy, and each and every remedy shall be cumulative and in
addition to any other remedy, and no delay or omission to exercise any right or
remedy shall impair any such right or remedy or shall be deemed to be a waiver
of any Event of Default. On or after the receipt by the Collateral Manager of
such written notice of termination from the Issuer, all authority and power of
the Collateral Manager under this Agreement, whether with respect to the
Mortgage Loans or otherwise, shall pass to and be vested in the Issuer, and the
Collateral Manager agrees to cooperate with the Issuer in effecting the
termination of the responsibilities and rights hereunder of the Collateral
Manager.

(g) The Issuer may waive any Collateral Manager Termination Event. Upon any such
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

Section 7.11 Post-Closing Performance Conditions.

The Servicer, the Special Servicer and the Issuer agree to cooperate with
reasonable requests made by the Servicer or the Special Servicer or the Issuer,
as applicable, after signing this Agreement to the extent reasonably necessary
for the other to comply with laws and regulations applicable to financial
institutions in connection with this transaction (e.g., the USA PATRIOT Act,
OFAC and related regulations).

ARTICLE VIII

TERMINATION; TRANSFER OF MORTGAGE ASSETS

Section 8.01 Termination of Agreement. (a) Subject to the appointment of a
Successor and the acceptance of such appointment by such Successor pursuant to
Section 6.03(b), this Agreement may be terminated by the Issuer, at the
direction of the Collateral Manager, with respect to any or all of the Mortgage
Loans only (i) upon thirty (30) days written notice to the Servicer or without
cause upon thirty (30) days written notice to the Special Servicer or the
Operating Advisor, as applicable, or (ii) in connection with a transfer
described in Section 8.02 upon thirty (30) days prior written notice. Subject to
the appointment of a Successor and the acceptance of such appointment by such
Successor pursuant to Section 6.03(c), the Servicer or the Special Servicer, as
the case may be, may resign from its duties and obligations hereunder with
respect to any Mortgage Loans, without cause, upon thirty (30) days written
notice to the Issuer.

 

104



--------------------------------------------------------------------------------

(b) Termination pursuant to this Section or as otherwise provided herein shall
be without prejudice to any rights of the Issuer, the Note Administrator, the
Trustee, the Servicer, the Special Servicer, the Operating Advisor or any
Companion Participation Holder, as the case may be, which may have accrued
through the date of termination hereunder. Upon such termination, the Servicer
shall (i) remit all funds in the related Accounts to the Issuer or such other
Person designated by the Issuer, net of accrued Servicing Fees, Additional
Servicing Compensation, Special Servicing Fees, Workout Fees or Liquidation
Fees, Monthly Operating Advisor Fees, Operating Advisor Review Fees, Operating
Advisor Consulting Fees (to the extent paid by the related Obligor), and
Servicing Advances or Servicing Expenses through the termination date to which
the Servicer, Special Servicer and/or Operating Advisor would be entitled to
payment or reimbursement hereunder; (ii) deliver all related Servicing Files to
the successor servicer or to Persons designated by the Trustee; and (iii) fully
cooperate with the Trustee, the Note Administrator and any new servicer or
special servicer to effectuate an orderly transition of Servicing or Special
Servicing of the related Mortgage Loans. Upon such termination, any Servicing
Fees, Special Servicing Fees, Workout Fees, Liquidation Fees, Additional
Servicing Compensation, Monthly Operating Advisor Fees, Operating Advisor Review
Fees, Operating Advisor Consulting Fees (to the extent paid by the related
Obligor), Servicing Advances (with interest thereon at the Advance Rate),
Servicing Expenses (with interest thereon at the Advance Rate) which remain
unpaid or unreimbursed after the Servicer or the Special Servicer, as the case
may be, has netted out such amounts pursuant to the preceding sentence, shall be
remitted by the Issuer to the Servicer, the Special Servicer or the Operating
Advisor, as the case may be, within ten (10) Business Days after the Issuer’s
receipt of an itemized invoice therefor to the extent the Servicer, the Special
Servicer or the Operating Advisor is terminated without cause.

Section 8.02 Transfer of Mortgage Assets. (a) The Servicer or the Special
Servicer, as the case may be, acknowledges that any or all of the Mortgage
Assets may be sold, transferred, assigned or otherwise conveyed by the Issuer to
any third party pursuant to the terms and conditions of this Agreement and the
Indenture without the consent or approval of the Servicer or the Special
Servicer, as the case may be. Any such transfer shall constitute a termination
of this Agreement with respect to such Mortgage Loan and any Companion
Participation, subject to the Issuer’s notice requirements under
Section 8.01(a). The Issuer acknowledges that the Servicer or the Special
Servicer, as the case may be, shall not be obligated to perform Servicing or
Special Servicing, as applicable, with respect to such transferred Mortgage
Assets (or the related Mortgage Loans) for any such third party unless and until
the Servicer or the Special Servicer, as applicable, and such third party
execute a servicing agreement having terms which are mutually agreeable to the
Servicer or the Special Servicer, as applicable, and such third party; provided,
however, no such third party shall be obligated to engage the Servicer or the
Special Servicer, as the case may be, to perform Servicing or Special Servicing
with respect to the transferred Mortgage Assets (or the related Mortgage Loans)
(or be liable for any of the obligations of Issuer hereunder).

(b) Until the Servicer, the Special Servicer or the Operating Advisor, as the
case may be, receives written notice from the Issuer of the sale, transfer,
assignment or conveyance of one or more Mortgage Assets, the Issuer shall be
presumed to be the owner and holder of such Mortgage Assets, the Servicer, the
Special Servicer or the Operating Advisor, as the case may be, shall continue to
earn Servicing Fees, Special Servicing Fees, Workout Fees or Liquidation Fees,
Additional Servicing Compensation, Monthly Operating Advisor Fees, Operating
Advisor Review Fees, Operating Advisor Consulting Fees and any other
compensation hereunder with respect to such Mortgage Assets (or any related
Companion Participations as provided herein) and the Servicer shall continue to
remit payments and other collections in respect of such Mortgage Assets to the
Issuer or the Note Administrator, as applicable, pursuant to the terms and
provisions hereof.

 

105



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.01 Amendment; Waiver. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof, and no term or
provision hereof may be amended or waived except from time to time by:

(a) The mutual agreement of the Issuer, the Collateral Manager, the Note
Administrator, the Trustee, the Advancing Agent, the Servicer, the Operating
Advisor and the Special Servicer, without the consent of any of the Noteholders
or the Rating Agencies, (i) to cure any ambiguity, (ii) to correct or supplement
any provision herein which may be inconsistent with any other provision herein
or in the Offering Memorandum, (iii) to add any other provisions with respect to
matters or questions arising under this Agreement or (iv) for any other purpose
provided, that such action shall not adversely affect in any material respect
the interests of any Noteholder without the consent of such Noteholder.

(b) The Issuer, the Collateral Manager, the Note Administrator, the Trustee, the
Operating Advisor, the Servicer and the Special Servicer, and with the written
consent of the Noteholders evidencing, in the aggregate, not less than a
majority of the Voting Rights of the Noteholders for the purpose of adding any
provisions to or changing in any manner or eliminating any provisions of this
Agreement that materially and adversely affect the rights of the Noteholders;
provided, however, that no such amendment shall (i) reduce in any manner the
amount of, delay the timing of or change the manner in which payments received
on or with respect to the Mortgage Loans are required to be distributed with
respect to any Underlying Note without the consent of the Noteholders,
(ii) adversely affect in any material respect the interests of the holders of a
Class of Notes in a manner other than as set forth in (i) above without the
consent of the holders of such Class of Notes evidencing, in the aggregate, not
less than 51% of the Voting Rights of such Class of Notes; (iii) reduce the
aforesaid percentages of Voting Rights of the Notes, the holders of which are
required to consent to any such amendment without the consent of 51% of the
holders of any affected Class of Notes of then outstanding or, (iv) alter the
obligations of the Issuer to make an advance or to alter the Servicing Standard
set forth herein.

(c) It shall not be necessary for the consent of Noteholders under this Section
to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent shall approve the substance thereof. The manner of
obtaining such consents and of evidencing the authorization of the execution
thereof by Noteholders shall be subject to such reasonable regulations as the
Issuer may prescribe.

(d) In connection with any proposed amendment hereto, the Trustee, the Note
Administrator, the Servicer and the Special Servicer (i) shall each be entitled
to receive such officer’s certificates as required for amendments to and
pursuant to this Agreement, and (ii) shall not be required to enter into any
amendment that affects its obligations, rights, or indemnities hereunder.

 

106



--------------------------------------------------------------------------------

(e) No amendment of this Agreement shall adversely affect in any material
respect the interests of any Companion Participation Holder without the consent
of such Companion Participation Holder.

(f) Promptly after the execution of any amendment to this Agreement, the Issuer
or the Note Administrator shall furnish a copy of such amendment to each
Noteholder and the 17g-5 Information Provider pursuant to the terms of the
Indenture.

(g) The parties to this Agreement shall be entitled to rely upon an Officer’s
Certificate of the Issuer in determining whether or not the Securityholders
would be materially or adversely affected by such change (after giving notice of
such change to the Securityholders). Such determination shall be conclusive and
binding on all present and future Securityholders. None of the parties to this
Agreement shall be liable for any such determination made in good faith.

Section 9.02 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws, without giving effect to principles of conflicts of laws.

Section 9.03 Notices. All demands, notices and communications hereunder shall be
in writing and addressed in each case as follows:

 

  (a)

if to the Issuer, at:

TRTX 2018-FL2 Issuer, Ltd.

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

Email: dginsberg@tpg.com;

with a copy to:

TRTX 2018-FL2 Issuer, Ltd.

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Jason Ruckman

Facsimile number: (212) 430-7525

Email: jruckman@tpg.com;

 

107



--------------------------------------------------------------------------------

  (b)

if to the Servicer, at

Situs Asset Management LLC

5065 Westheimer Road, Suite 700E

Houston, Texas 77056

Attention: Managing Director

Telecopy No.: 713-328-4497

Email address: samnotice@situs.com

With copies to:

Situs Asset Management LLC

101 Montgomery Street, Suite 2250

San Francisco, California 94104

Attention: George Wisniewski

Email Address: George.Wisniewski@situs.com

 

  (c)

if to the Collateral Manager, at

TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

Email: dginsberg@tpg.com;

with a copy to:

TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Jason Ruckman

Facsimile number: (212) 430-7525

Email: jruckman@tpg.com

 

  (d)

if to the Note Administrator, at

Wells Fargo Bank, National Association

Corporate Trust Services

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

Attention: Corporate Trust Services – TRTX 2018-FL2

with a copy by email to:

trustadmistrationgroup@wellsfargo.com and

cts.cmbs.bond.admin@wellsfargo.com

 

108



--------------------------------------------------------------------------------

  (e)

if to the Trustee, at

Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Attention: CMBS Trustee – TRTX 2018-FL2

Facsimile number: (302) 636-6196

with a copy to:

E-mail: cmbstrustee@wilmingtontrust.com

 

  (f)

if to the Special Servicer, at

Situs Holdings, LLC

101 Montgomery Street, Suite 2250

San Francisco, California 94104

Attention: Stacey Ciarlanti;

E-mail: stacey.ciarlanti@situs.com;

with a copy to:

Situs Group, LLC

5065 Westheimer, Suite 700E

Houston, Texas 77056

Attention: Legal Department

E-mail: legal@situs.com;

 

  (g)

if to the Operating Advisor, at

Park Bridge Lender Services LLC

600 Third Avenue, 40th Floor

New York, New York 10016

Attention: TRTX 2018-FL2 – Surveillance Manager

(with a copy sent via email to:

cmbs.notices@parkbridgefinancial.com);

 

  (h)

if to the Advancing Agent, at

TRTX CLO Loan Seller 2, LLC,

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

Email: dginsberg@tpg.com;

with a copy to:

 

109



--------------------------------------------------------------------------------

TRTX CLO Loan Seller 2, LLC,

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Jason Ruckman

Facsimile number: (212) 430-7525

Email: jruckman@tpg.com;

 

  (i)

if to the Participation Agent, at

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: Corporate Trust Services, CRE-CLO Desk – TRTX 2018-FL2 – Custodial
Participation Agent

Email: cts.cmbs.admin@wellsfargo.com

with a copy to:

Email: trustadministrationgroup@wellsfargo.com; and

 

  (j)

if to the initial Companion Participation Holders, at the addresses set forth on
Exhibit F hereto.

Any of the above-referenced Persons may change its address for notices hereunder
by giving notice of such change to the other Persons. All notices and demands
shall be deemed to have been given at the time of the delivery at the address of
such Person for notices hereunder if personally delivered, mailed by certified
or registered mail, postage prepaid, return receipt requested, or sent by
overnight courier or telecopy; provided, however, that any notice delivered
after normal business hours of the recipient or on a day which is not a Business
Day shall be deemed to have been given on the next succeeding Business Day.

To the extent that any demand, notice or communication hereunder is given to the
Servicer, the Special Servicer or the Operating Advisor, as the case may be, by
a Responsible Officer of the Issuer, such Responsible Officer shall be deemed to
have the requisite power and authority to bind the Issuer with respect to such
communication, and the Servicer, the Special Servicer or the Operating Advisor,
as the case may be, may conclusively rely upon and shall be protected in acting
or refraining from acting upon any such communication. To the extent that any
demand, notice or communication hereunder is given to the Issuer by a
Responsible Officer of the Servicer, the Special Servicer, the Trustee, the Note
Administrator or the Operating Advisor, as the case may be, such Responsible
Officer shall be deemed to have the requisite power and authority to bind such
party with respect to such communication, and the Issuer may conclusively rely
upon and shall be protected in acting or refraining from acting upon any such
communication.

Section 9.04 Severability of Provisions. If one or more of the provisions of
this Agreement shall be for any reason whatever held invalid or unenforceable,
such provisions shall be deemed severable from the remaining covenants,
agreements and provisions of this Agreement and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining provisions or the rights of any parties thereunder. To the extent
permitted by law, the parties hereto hereby waive any provision of law that
renders any provision of this Agreement invalid or unenforceable in any respect.

 

110



--------------------------------------------------------------------------------

Section 9.05 Inspection and Audit Rights. (a) The Servicer and the Special
Servicer, as the case may be, agree that, on reasonable prior notice, it will
permit any agent or representative of the Issuer, during the normal business
hours, to examine all the books of account, records, reports and other papers of
the Servicer and the Special Servicer, as the case may be, relating to the
Mortgage Loans, to make copies and extracts therefrom, to cause such books to be
audited by accountants selected by the Issuer, and to discuss matters relating
to the Mortgage Loans with the officers, employees and accountants of the
Servicer and the Special Servicer (and by this provision the Servicer and the
Special Servicer hereby authorize such accountants to discuss with such agents
or representatives such matters), all at such reasonable times and as often as
may be reasonably requested. Any expense incident to the exercise by the Issuer
of any right under this Section shall be borne by the Issuer.

(b) The Special Servicer shall, on reasonable prior notice, permit any agent or
representative of the Collateral Manager, the Operating Advisor, the Note
Administrator and the Trustee during normal business hours, to examine all the
books of account, records, reports and other papers of the Special Servicer
relating to the Specially Serviced Mortgage Loans and to generally review the
Special Servicer’s operational practices in respect of Specially Serviced
Interests to formulate an opinion as to whether or not those operational
practices generally satisfy the Servicing Standard under this Agreement.

Section 9.06 Operating Advisor Contact with the Servicer and the Special
Servicer. Each of the Servicer and the Special Servicer shall, not more
frequently than once per month, without charge, make a knowledgeable servicing
officer available via telephone during normal business hours to verbally answer
questions from the Collateral Manager and the Operating Advisor regarding the
performance and servicing of the Mortgage Loans and/or REO Properties for which
the Servicer or the Special Servicer, as the case may be, is responsible.

Section 9.07 Binding Effect; No Partnership; Counterparts. The provisions of
this Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto. Nothing herein contained
shall be deemed or construed to create a partnership or joint venture between
the parties hereto and the services of the parties hereto other than the Issuer
shall be rendered as an Independent Contractor for the Issuer. For the purpose
of facilitating the execution of this Agreement as herein provided and for other
purposes, this Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument. Delivery of
an executed counterpart of a signature page of this Agreement in Portable
Document Format (PDF) or by facsimile transmission shall be as effective as
delivery of a manually executed original counterpart to this Agreement.

Section 9.08 Protection of Confidential Information. The Servicer, the Special
Servicer and the Operating Advisor shall keep confidential and shall not divulge
to any party, without the Issuer’s prior written consent, any information
pertaining to the Mortgage Loans or the Obligors except to the extent that
(a) it is appropriate for the Servicer, the Special Servicer and

 

111



--------------------------------------------------------------------------------

the Operating Advisor to do so (i) in working with legal counsel, auditors,
other advisors, taxing authorities, regulators or other governmental agencies or
in connection with performing its obligations hereunder, (ii) in accordance with
the Servicing Standard or (iii) when required by any law, regulation, ordinance,
administrative proceeding, governmental agency, court order or subpoena or
(b) the Servicer, the Special Servicer or the Operating Advisor, as the case may
be, is disseminating general statistical information relating to the assets
(including the Mortgage Loans) being serviced by the Servicer or the Special
Servicer or in respect of which the Operating Advisor is performing its duties
hereunder, as the case may be, so long as the Servicer, the Special Servicer or
the Operating Advisor does not identify the Obligors. Unless prohibited by law,
statute, rule or court order, Servicer or the Special Servicer, as the case may
be, shall promptly notify Issuer of any such disclosure pursuant to
clause (iii); provided, however, the Servicer, the Special Servicer or the
Operating Advisor, as the case may be, shall still make such disclosure absent a
court order directing it to stop or terminate such disclosure.

Section 9.09 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

(a) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

(c) references herein to an “Article,” “Section,” or other subdivision without
reference to a document are to the designated Article, Section or other
applicable subdivision of this Agreement;

(d) reference to a Section, subsection, paragraph or other subdivision without
further reference to a specific Section is a reference to such Section,
subsection, paragraph or other subdivision, as the case may be, as contained in
the same Section in which the reference appears;

(e) the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

(f) the term “include” or “including” shall mean without limitation by reason of
enumeration; and

(g) the Article, Section and subsection headings herein are for convenience of
reference only, and shall not limit or otherwise affect the meaning of the
provisions contained therein.

Section 9.10 Further Agreements. Each party hereto agrees: (a) to execute and
deliver to the other such additional documents, instruments or agreements as may
be reasonably requested by the other parties hereto and as may be necessary or
appropriate to effectuate the purposes of this Agreement;

 

112



--------------------------------------------------------------------------------

(b) that neither the Servicer, the Special Servicer nor the Operating Advisor,
as the case may be, shall be responsible for any federal, state or local
securities reporting requirements related to servicing for the Mortgage Loans;
and

(c) that neither the Servicer, the Special Servicer nor the Operating Advisor,
as the case may be, shall be (and cannot be) performing any broker-dealer
activities.

Section 9.11 Rating Agency Notices. (a) The Issuer shall deliver written notice
of the following events to (i) Kroll Bond Rating Agency, Inc., 805 Third Avenue,
29th Floor, New York, New York 10022, Attention: CMBS Surveillance (or by
electronic mail at cmbssurveillance@kbra.com) and (ii) Moody’s Investor
Services, Inc., 7 World Trade Center, 250 Greenwich Street, New York, New York
10007, Attention: CRE CDO Surveillance, (or by electronic mail at
moodys_cre_cdo_monitoring@moodys.com), or such other address that any Rating
Agency shall designate in the future, promptly following the occurrence thereof:
(a) any amendment to this Agreement or any other documents included in the
Indenture; (b) any Event of Default; (c) any change in or the termination of the
Operating Advisor; (d) the removal of the Servicer or the Special Servicer or
any successor servicer as Servicer or successor special servicer as Special
Servicer; (e) any inspection results received in writing (whether structural,
environmental or otherwise) of any Mortgaged Property; (f) final payment to the
Noteholders; or (g) any change in a property manager. In addition, the Monthly
Reports, the CREFC® Investor Reporting Packet and the CREFC® Special Servicer
Loan File and such other reports provided for hereunder or under the Indenture
shall be made available to the Rating Agencies at the time such documents are
required to be delivered pursuant to the Indenture. The Servicer or the Special
Servicer and the Issuer also shall furnish such other information regarding the
Mortgage Loans as may be reasonably requested by the Rating Agencies to the
extent such party has or can obtain such information without unreasonable effort
or expense. Notwithstanding the foregoing, the failure to deliver such notices
or copies shall not constitute a Servicer Termination Event under this
Agreement.

(b) All information and notices required to be delivered to the Rating Agencies
pursuant to this Agreement or requested by the Rating Agencies in connection
herewith, shall first be provided in electronic format to the 17g-5 Information
Provider in compliance with the terms of the Indenture (who shall post such
information to the 17g-5 Website in accordance with Section 14.13 of the
Indenture). The Servicer may (but is not required to) provide information and
notices directly to the Rating Agencies the earlier of (a) upon notice that the
information is posted to the 17g-5 Website and (b) at the same time the
information or notice was provided to the 17g-5 Information Provider in
accordance with the procedures in Section 14.13 of the Indenture.

(c) Each party hereto, insofar as it may communicate with any Rating Agency
pursuant to any provision of this Agreement, each other party to this Agreement,
agrees to comply (and to cause each and every sub-servicer, subcontractor,
vendor or agent for such Person and each of its officers, directors and
employees to comply) with the provisions relating to communications with the
Rating Agencies set forth in this Section 9.11 and shall not deliver to the
Rating Agencies any report, statement, request or other information relating to
the Notes or the Mortgage Loans other than in compliance with such provisions.

 

113



--------------------------------------------------------------------------------

(d) The Servicer and the Special Servicer shall be permitted (but not obligated)
to orally communicate with the Rating Agencies regarding any of the Mortgage
Loan documents and any other matters related to the Mortgage Loans, the related
Mortgaged Properties, the related Mortgagors or any other matters relating to
this Agreement; provided that such party summarizes the information provided to
the Rating Agencies in such communication in writing and provides the 17g-5
Information Provider with such written summary in accordance with the procedures
set forth herein the same day such communication takes place; provided, further,
that the summary of such oral communications shall not identity which Rating
Agency the communication was with. The 17g-5 Information Provider shall post
such written summary on the 17g-5 Information Provider’s Website in accordance
with the procedures set forth in the Indenture.

(e) None of the foregoing restrictions in this Section 9.11 prohibit or restrict
oral or written communications, or providing information, between the Servicer
or Special Servicer, on the one hand, and any Rating Agency, on the other hand,
with regard to (i) such Rating Agency’s review of the ratings, if any, it
assigns to such party, (ii) such Rating Agency’s approval, if any, of such party
as a commercial mortgage master, special or primary servicer or (iii) such
Rating Agency’s evaluation of such party’s servicing operations in general;
provided, however, that such party shall not provide any information relating to
the Notes or the Mortgage Loans to any Rating Agency in connection with any such
review and evaluation by such Rating Agency unless (x) borrower, property or
deal specific identifiers are redacted; (y) such information has already been
provided to the 17g-5 Information Provider and has been uploaded onto the 17g-5
Website; or (z) the Rating Agency confirms in writing that it does not intend to
use such information in undertaking credit rating surveillance with respect to
the Notes.

Section 9.12 Limited Recourse and Non-Petition. (a) Notwithstanding any other
provision of this Agreement, the Servicer, the Special Servicer, the Collateral
Manager, the Operating Advisor, the Note Administrator, the Advancing Agent and
the Trustee hereby agree and acknowledge that the obligations of the Issuer
under this Agreement are limited recourse obligations of the Issuer payable
solely from the Mortgage Loans as contemplated hereby or in accordance with the
Priority of Payments (as defined in the Indenture), and, following realization
of all of the Mortgage Loans, all obligations of the Issuer and all claims of
the Servicer, the Special Servicer, the Collateral Manager, the Advancing Agent,
the Operating Advisor, the Note Administrator and the Trustee against the Issuer
under this Agreement shall be extinguished and shall not thereafter revive. Each
of the Servicer, the Special Servicer, the Collateral Manager, the Advancing
Agent, the Operating Advisor, the Note Administrator and the Trustee hereby
agrees and acknowledges that the Issuer’s obligations hereunder will be solely
the corporate obligations of the Issuer, and that none of the Servicer, the
Special Servicer, the Collateral Manager, the Advancing Agent, the Operating
Advisor, the Note Administrator or the Trustee will have any recourse to any of
the directors, officers, employees, shareholders or Affiliates of the Issuer
with respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transaction contemplated hereby.

(b) Notwithstanding any other provision of this Agreement, the Servicer, the
Special Servicer, the Collateral Manager, the Advancing Agent, the Operating
Advisor and the Trustee hereby agree not to file, cause the filing of or join in
any petition in bankruptcy against the Issuer for the non-payment to the
Servicer, the Special Servicer, the Collateral Manager, the Operating Advisor,
or the Trustee of any amounts due pursuant to this Agreement until at least one
year and one day, or, if longer, the applicable preference period then in effect
(including any period established pursuant to the laws of the Cayman Islands),
after the payment in full of all Notes.

 

114



--------------------------------------------------------------------------------

(c) The provisions of this Section 9.12 shall survive the termination of this
Agreement for any reason whatsoever.

Section 9.13 Capacity of Trustee and Note Administrator. It is expressly
understood and agreed by the parties hereto that (i) this Agreement is executed
and delivered by each of the Trustee and the Note Administrator, not
individually or personally, but solely in its respective capacity as trustee and
note administrator on behalf of the Issuer, in the exercise of the powers and
authority conferred and vested in it under the Indenture for the Issuer, and
pursuant to the direction of the Issuer, (ii) each of the representations,
undertakings and agreements by the Trustee and the Note Administrator, as
applicable, is made and intended for the purpose of binding only the Issuer and
there shall be no recourse against any of the Trustee or the Note Administrator
in its individual capacity hereunder, (iii) nothing herein contained shall be
construed as creating any liability for the Trustee or the Note Administrator,
individually or personally, to perform any covenant (either express or implied)
contained herein, and all such liability, if any, is hereby expressly waived by
the parties hereto, and such waiver shall bind any third party making a claim by
or through one of the parties hereto, (iv) under no circumstances shall the
Trustee or Note Administrator be liable for the payment of any indebtedness or
expenses of the Issuer, or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or any other agreement including the Indenture for
the Trust or any related document; and (v) the Trustee and the Note
Administrator shall not have any obligations or duties under this Agreement
except as expressly set forth herein, no implied duties on the part of the
Trustee or the Note Administrator shall be read into this Agreement, and nothing
herein shall be construed to be an assumption by the Trustee or the Note
Administrator of any duties or obligations of any party to this Agreement, the
Indenture or any related document, the duties of the Trustee and the Note
Administrator being solely those set forth in the related Servicing Agreement
and/or Indenture, as applicable.

Each of the Trustee and the Note Administrator shall be entitled to all the
rights, protections, immunities, and indemnities under the Indenture as if
specifically set forth herein.

Section 9.14 Third-Party Beneficiaries. The parties to this Agreement
acknowledge that the Seller and each Companion Participation Holder is an
intended third-party beneficiary in respect of the rights afforded it under this
Agreement and may directly enforce such rights.

[SIGNATURE PAGES FOLLOW]

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer, the Collateral Manager, the Servicer, the
Special Servicer, the Operating Advisor, the Note Administrator, the Trustee and
the Advancing Agent have caused this Agreement to be duly executed by their
respective officers thereunto duly authorized as of the date first above
written.

 

With respect to the Issuer only, executed as a Deed by TRTX 2018-FL2 ISSUER,
LTD., as Issuer By:  

/s/ Matthew Coleman

  Name: Matthew Coleman   Title: Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

TRTX 2018-FL2 – Signature Page to Servicing Agreement



--------------------------------------------------------------------------------

TPG RE FINANCE TRUST MANAGEMENT, L.P., as

    Collateral Manager

By:  

/s/ Matthew Coleman

  Name: Matthew Coleman   Title: Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

TRTX 2018-FL2 – Signature Page to Servicing Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as

    Trustee

By:  

/s/ Patrick A. Kanar

  Name: Patrick A. Kanar   Title: Banking Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

TRTX 2018-FL2 – Signature Page to Servicing Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

    Note Administrator

By:  

/s/ Amber Nelson

  Name: Amber Nelson   Title: Assistant Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

TRTX 2018-FL2 – Signature Page to Servicing Agreement



--------------------------------------------------------------------------------

TRTX CLO LOAN SELLER 2, LLC, as Advancing Agent By:  

/s/ Matthew Coleman

  Name: Matthew Coleman   Title: Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

TRTX 2018-FL2 – Signature Page to Servicing Agreement



--------------------------------------------------------------------------------

SITUS ASSET MANAGEMENT LLC, as Servicer By:  

/s/ George Wisniewski

  Name: George Wisniewski   Title: Executive Managing Director

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

TRTX 2018-FL2 – Signature Page to Servicing Agreement



--------------------------------------------------------------------------------

SITUS HOLDINGS, LLC, as Special Servicer By:  

/s/ George Wisniewski

  Name: George Wisniewski   Title: Executive Managing Director

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

TRTX 2018-FL2 – Signature Page to Servicing Agreement



--------------------------------------------------------------------------------

PARK BRIDGE LENDER SERVICES LLC, as Operating

    Advisor

By:   Park Bridge Advisors LLC, a New York limited liability company   Its Sole
Member   By:   Park Bridge Financial LLC, a New York limited liability company  
  Its Sole Member     By:  

/s/ Robert J. Spinna, Jr.

      Name: Robert J. Spinna, Jr.       Title: Managing Member

 

 

TRTX 2018-FL2 – Signature Page to Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

MORTGAGE ASSET SCHEDULE

 

#

  

Property Name

   Mortgage Asset
Cut-off Date
Balance   

Mortgage Asset Type

1    The Curtis    $70,000,000    Pari Passu Participation 2    Aertson   
$65,000,000    Pari Passu Participation 3    Jersey City Portfolio 2   
$65,000,000    Pari Passu Participation 4    Lenox Park Portfolio    $63,000,000
   Pari Passu Participation 5    Shops at Buckhead    $60,000,000    Pari Passu
Participation 6    Westin Charlotte    $59,000,000    Pari Passu Participation 7
   Cliffside Park    $56,605,001    Pari Passu Participation 8    Sirata Beach
Resort    $52,550,000    Pari Passu Participation 9    180 Livingston   
$52,107,360    Pari Passu Participation 10    1001 McKinney    $51,000,000   
Pari Passu Participation 11    Ace Hotel    $51,000,000    Whole Loan 12   
Paragon Oil    $50,000,000    Pari Passu Participation 13    High Street   
$49,864,699    Pari Passu Participation 14    The Star    $44,520,000    Pari
Passu Participation 15    677 Ala Moana    $41,676,354    Pari Passu
Participation 16    Jersey City Portfolio    $41,500,000    Pari Passu
Participation 17    Woodland Hills Village    $29,931,616    Pari Passu
Participation 18    Del Amo Crossing    $27,147,973    Pari Passu Participation
19    24 Jones    $23,661,534    Whole Loan 20    Park Central 789   
$17,418,460    Pari Passu Participation 21    Solage Calistoga    $8,600,000   
Pari Passu Participation 22    Coppermine Commons    $6,514,010    Pari Passu
Participation 23    Presidential Tower    $5,543,360    Pari Passu Participation
24    Brookview Village    $4,643,009    Pari Passu Participation 25    1825
Park    $3,884,443    Pari Passu Participation

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

APPLICABLE SERVICING CRITERIA IN ITEM 1122 OF REGULATION AB

The assessment of compliance to be delivered shall address, at a minimum, the
criteria identified below as “Applicable Servicing Criteria” (with each
Applicable Party(ies) deemed to be responsible for the items applicable to the
functions it is performing). In addition, this Exhibit B shall not be construed
to impose on any Person any servicing duty that is not otherwise imposed on such
Person under the main body of the Servicing Agreement of which this Exhibit B
forms a part or to require an assessment of the criterion that is not
encompassed by the servicing duties of the applicable party that are set forth
in the main body of the Servicing Agreement.

 

Applicable Servicing Criteria

  

Applicable
Party(ies)

Reference

  

Criteria

        General Servicing Considerations    1122(d)(1)(i)    Policies and
procedures are instituted to monitor any performance or other triggers and
events of default in accordance with the transaction agreements.    Servicer
1122(d)(1)(ii)    If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.    Servicer
1122(d)(1)(iii)    Any requirements in the transaction agreements to maintain a
back-up servicer for the loans are maintained.    N/A 1122(d)(1)(iv)    A
fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    Servicer    Cash Collection and Administration   
1122(d)(2)(i)    Payments on loans are deposited into the appropriate custodial
bank accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    Servicer 1122(d)(2)(ii)    Disbursements made via wire transfer
on behalf of an obligor or to an investor are made only by authorized personnel.
   N/A 1122(d)(2)(iii)    Advances of funds or guarantees regarding collections,
cash flows or distributions, and any interest or other fees charged for such
advances, are made, reviewed and approved as specified in the transaction
agreements.    Servicer

 

B-1



--------------------------------------------------------------------------------

Applicable Servicing Criteria

  

Applicable
Party(ies)

Reference

  

Criteria

     1122(d)(2)(iv)    The related accounts for the transaction, such as cash
reserve accounts or accounts established as a form of overcollateralization, are
separately maintained (e.g., with respect to commingling of cash) as set forth
in the transaction agreements.    Servicer 1122(d)(2)(v)    Each custodial
account is maintained at a federally insured depository institution as set forth
in the transaction agreements. For purposes of this criterion, “federally
insured depository institution” with respect to a foreign financial institution
means a foreign financial institution that meets the requirements of Rule
13k-1(b)(1) of the Securities Exchange Act.    Servicer 1122(d)(2)(vi)   
Unissued checks are safeguarded so as to prevent unauthorized access.   
Servicer 1122(d)(2)(vii)    Reconciliations are prepared on a monthly basis for
all asset-backed securities related bank accounts, including custodial accounts
and related bank clearing accounts. These reconciliations are (A) mathematically
accurate; (B) prepared within 30 calendar days after the bank statement cutoff
date, or such other number of days specified in the transaction agreements;
(C) reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.    Servicer    Investor Remittances and Reporting    1122(d)(3)(i)
   Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of loans
serviced by the Servicer.    N/A 1122(d)(3)(ii)    Amounts due to investors are
allocated and remitted in accordance with timeframes, distribution priority and
other terms set forth in the transaction agreements.    N/A

 

B-2



--------------------------------------------------------------------------------

Applicable Servicing Criteria

  

Applicable
Party(ies)

Reference

  

Criteria

     1122(d)(3)(iii)    Disbursements made to an investor are posted within two
business days to the Servicer’s investor records or Note Administrator’s
investor records, or such other number of days specified in the transaction
agreements.    N/A 1122(d)(3)(iv)    Amounts remitted to investors per the
investor reports agree with cancelled checks, or other form of payment, or
custodial bank statements.    N/A    Loan Administration    1122(d)(4)(i)   
Collateral or security on loans is maintained as required by the transaction
agreements or related loan documents.    N/A 1122(d)(4)(ii)    Loan and related
documents are safeguarded as required by the transaction agreements.    N/A
1122(d)(4)(iii)    Any additions, removals or substitutions to the asset pool
are made, reviewed and approved in accordance with any conditions or
requirements in the transaction agreements.    N/A 1122(d)(4)(iv)    Payments on
loans, including any payoffs, made in accordance with the related loan documents
are posted to the Servicer’s obligor records maintained no more than two
business days after receipt, or such other number of days specified in the
transaction agreements, and allocated to principal, interest or other items
(e.g., escrow) in accordance with the related loan documents.    Servicer
1122(d)(4)(v)    The Servicer’s records regarding the loans agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.   
Servicer 1122(d)(4)(vi)    Changes with respect to the terms or status of an
obligor’s loans (e.g., loan modifications or re-agings) are made, reviewed and
approved by authorized personnel in accordance with the transaction agreements
and related pool loan documents.    N/A 1122(d)(4)(vii)    Loss mitigation or
recovery actions (e.g., forbearance plans, modifications and deeds in lieu of
foreclosure, foreclosures and repossessions, as applicable) are initiated,
conducted and concluded in accordance with the timeframes or other requirements
established by the transaction agreements.    N/A

 

B-3



--------------------------------------------------------------------------------

Applicable Servicing Criteria

  

Applicable
Party(ies)

Reference

  

Criteria

     1122(d)(4)(viii)    Records documenting collection efforts are maintained
during the period a loan is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).    Servicer 1122(d)(4)(ix)   
Adjustments to interest rates or rates of return for loans with variable rates
are computed based on the related loan documents.    Servicer 1122(d)(4)(x)   
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s loan documents, on at
least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable loan documents and state laws; and (C) such funds are
returned to the obligor within 30 calendar days of full repayment of the related
loans, or such other number of days specified in the transaction agreements.   
Servicer 1122(d)(4)(xi)    Payments made on behalf of an obligor (such as tax or
insurance payments) are made on or before the related penalty or expiration
dates, as indicated on the appropriate bills or notices for such payments,
provided that such support has been received by the Servicer at least 30
calendar days prior to these dates, or such other number of days specified in
the transaction agreements.    Servicer 1122(d)(4)(xii)    Any late payment
penalties in connection with any payment to be made on behalf of an obligor are
paid from the Servicer’s funds and not charged to the obligor, unless the late
payment was due to the obligor’s error or omission.    Servicer 1122(d)(4)(xiii)
   Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by the Servicer, or such other number
of days specified in the transaction agreements.    Servicer 1122(d)(4)(xiv)   
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    Servicer

 

B-4



--------------------------------------------------------------------------------

Applicable Servicing Criteria

  

Applicable
Party(ies)

Reference

  

Criteria

     1122(d)(4)(xv)    Any external enhancement or other support, identified in
Item 1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set
forth in the transaction agreements.    N/A

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

[Reserved]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPERATING ADVISOR ANNUAL REPORT

Report Date: Report will be delivered annually no later than [INSERT DATE].

Transaction: TRTX 2018-FL2 Issuer, Ltd.

Operating Advisor: Park Bridge Lender Services LLC

Special Servicer: Situs Holdings, LLC

 

  I.

Executive Summary

Based on the requirements and qualifications set forth in the Servicing
Agreement dated as of November 29, 2018 (the “Servicing Agreement”), by and
among TRTX 2018-FL2 Issuer, Ltd., as issuer, TPG RE Finance Trust Management,
L.P., as collateral manager, Wilmington Trust, National Association, as trustee,
Wells Fargo Bank, National Association, as note administrator, Situs Asset
Management LLC, as servicer, Situs Holdings, LLC, as special servicer (the
“Special Servicer”), TRTX CLO Loan Seller 2, LLC, LLC, as advancing agent, and
Park Bridge Lender Services LLC, as operating advisor (the “Operating Advisor”),
as well as the matters and qualifications set forth below, the Operating Advisor
has undertaken a limited review of the Special Servicer’s operational activities
in light of the Servicing Standard and the requirements of the Servicing
Agreement with respect to the resolution and/or liquidation of any Specially
Serviced Mortgage Loan and REO Property and provides this Operating Advisor
Annual Report.

To the best of the Operating Advisor’s knowledge, no information or any other
content included in this Operating Advisor Annual Report contravenes any
provision of the Servicing Agreement. This Operating Advisor Annual Report sets
forth the Operating Advisor’s assessment of the Special Servicer’s performance
of its duties under the Servicing Agreement during the prior calendar year on an
asset level basis with respect to the resolution and/or liquidation of any
Specially Serviced Mortgage Loan and REO Property during the prior calendar
year.

Subject to the restrictions in the Servicing Agreement, this Operating Advisor
Annual Report (A) identifies any material deviations (i) from the Servicing
Standard and (ii) from the Special Servicer’s obligations under the Servicing
Agreement with respect to the resolution and/or liquidation of any Specially
Serviced Mortgage Loan and REO Property and (B) complies with all of the
confidentiality requirements applicable to the Operating Advisor set forth in
the Servicing Agreement.

In connection with the assessment set forth in this report, the Operating
Advisor:

1. Reviewed any annual compliance statement delivered to the Operating Advisor
by the Special Servicer pursuant to Section 3.11 of the Servicing Agreement and
the following issues were noted therein: [                                    ]

 

D-1



--------------------------------------------------------------------------------

Operating Advisor Actions:

2. Reviewed any annual independent public accountants’ servicing report with
respect to the Special Servicer that was delivered to the Operating Advisor
pursuant to Section 3.12 of the Servicing Agreement and the following issues
were noted therein: [                                        ]

Operating Advisor Actions:

3. Reviewed any [Final] Asset Status Report and other information or
communications delivered to the Operating Advisor and the following issues were
noted therein: [                                        ]

Operating Advisor Actions:

Based on such review and/or consultation with the Special Servicer and
performance of the other obligations of the Operating Advisor under the
Servicing Agreement, the Operating Advisor [believes] [does not believe] there
are material violations of the Special Servicer’s compliance with its
obligations under the Servicing Agreement.

Qualifications related to the work product undertaken and opinions related to
this report:

1. The Operating Advisor did not participate in, or have access to, the Special
Servicer’s discussions with the Collateral Manager regarding any Specially
Serviced Mortgage Loan. As such, the Operating Advisor generally relied upon its
review of the information described above or otherwise provided and its
interaction and communications with the Special Servicer in gathering the
relevant information to generate this report.

2. The Special Servicer has the legal authority and responsibility to service
the Specially Serviced Mortgage Loans pursuant to the Servicing Agreement. The
Operating Advisor has no responsibility or authority to alter the standards set
forth therein.

3. Confidentiality and other contractual restrictions may limit the Operating
Advisor’s ability to outline herein the details or substance of certain
information it reviewed in connection with its duties under the Servicing
Agreement. As a result, this report may not reflect all the relevant information
that the Operating Advisor is given access to by the Special Servicer. However,
all such information is considered in preparing this report.

4. There are many tasks that the Special Servicer undertakes on an ongoing basis
related to Specially Serviced Mortgage Loans, including routine actions. The
Operating Advisor does not participate in discussions regarding such actions. As
such, the Operating Advisor has not assessed the Special Servicer’s operational
compliance with respect to those types of actions.

 

D-2



--------------------------------------------------------------------------------

Terms used but not defined herein have the meaning set forth in the Servicing
Agreement as described herein.

 

PARK BRIDGE LENDER SERVICES LLC By:   Park Bridge Advisors LLC, a New York
limited liability company   Its Sole Member   By:   Park Bridge Financial LLC, a
New York limited liability company     Its Sole Member     By:  

 

      Name:       Title:

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPERATING ADVISOR’S TWO QUARTER FUTURE ADVANCE ESTIMATE

[Date]

 

Operating Advisor:    cmbs.notices@parkbridgefinancial.com Collateral Manager   

dginsberg@tpg.com; and

jruckman@tpg.com

Seller and Future Funding Indemnitor:   

dginsberg@tpg.com; and

jruckman@tpg.com

Note Administrator:   

trustadministrationgroup@wellsfargo.com;

and

cts.cmbs.bond.admin@wellsfargo.com

17g-5 Information Provider    17g5informationprovider@wellsfargo.com

 

  Re:

TRTX 2018-FL2 Issuer, Ltd. – Two Quarter Future Advance Estimate

Ladies and Gentlemen:

This notification is delivered pursuant to Section 3.26 of the Servicing
Agreement entered into in connection with the above referenced transaction.
Capitalized terms used but not defined herein have the respective meanings set
forth in the Servicing Agreement. The period covered by this notification is
from              to              (the “Relevant Period”).

Check One:

 

                        Nothing has come to the attention of the Operating
Advisor in the documentation provided by the Seller that in the reasonable
opinion of the Operating Advisor would support a determination of a Two Quarter
Future Advance Estimate for the Relevant Period that is at least 25% higher than
Seller’s Two Quarter Future Advance Estimate for the Relevant Period. In
accordance with Section 3.26 of the Servicing Agreement, Seller’s Two Quarter
Future Advance Estimate is the controlling estimate for the Relevant Period.
                        The Operating Advisor’s Two Quarter Future Advance
Estimate for the Relevant Period is $                    . In accordance with
Section 3.26 of the Servicing Agreement, the Operating Advisor’s Two Quarter
Future Advance Estimate is the controlling estimate for the Relevant Period.

 

E-1



--------------------------------------------------------------------------------

PARK BRIDGE LENDER SERVICES LLC,   as Operating Advisor By:   Park Bridge
Advisors LLC, a New York limited liability company   Its Sole Member   By:  
Park Bridge Financial LLC, a New York limited liability company     Its Sole
Member     By:  

 

      Name:       Title:

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

PARTICIPATION HOLDER REGISTER

 

#

  

Property

Name

  

Collateral Interest
Principal Balance

  

Companion
Participation(s)
Principal Balance

  

Outstanding

Future Funding
Amount

  

Initial Companion
Participation Holder(s)

  

Initial Pari Passu
Participation Holder

1.    The Curtis    A-3 Participation: $70,000,000    A-1 Participation:
$47,587,526    A-1 Participation: $14,943,501    TPG RE Finance 2, Ltd.    TRTX
2018-FL2 Issuer, Ltd.   

 

A-2 Participation: $55,662,474

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

2.    Aertson    A-3 Participation: $65,000,000    A-1 Participation:
$78,000,000    A-1 Participation: $46,000,000    TPG RE Finance 2, Ltd.    TRTX
2018-FL2 Issuer, Ltd.   

 

A-2 Participation: $45,000,000

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

3.    Jersey City Portfolio 2    A-2 Participation: $65,000,000    A-1
Participation: $100,000,000    A-1 Participation: $8,987,508    TPG RE Finance
2, Ltd.    TRTX 2018-FL2 Issuer, Ltd. 4.    Lenox Park Portfolio    A-2
Participation: $63,000,000    A-1 Participation: $160,000,000    A-1
Participation: $56,000,000    TPG RE Finance 1, Ltd.    TRTX 2018-FL2 Issuer,
Ltd. 5.    Shops at Buckhead    A-2 Participation: $60,000,000    A-1
Participation: $81,555,489    A-1 Participation: $41,500,000    TPG RE Finance
11, Ltd.    TRTX 2018-FL2 Issuer, Ltd. 6.    Westin Charlotte    A-3
Participation: $59,000,000    A-1 Participation: $83,700,000    A-1
Participation: $8,939,928    TPG RE Finance 11, Ltd.    TRTX 2018-FL2 Issuer,
Ltd.   

 

A-2 Participation: $37,300,000

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

7.    Cliffside Park    A-3 Participation: $56,605,001    A-1 Participation:
$9,254,999    A-1 Participation: $9,254,999    TPG RE Finance 11, Ltd.    TRTX
2018-FL2 Issuer, Ltd.   

 

A-2 Participation: $60,000,000

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

8.    Sirata Beach Resort    A-1 Participation: $52,550,000    A-2
Participation: $32,400,000    $0    TPG Real Estate Finance 2018-FL1 Issuer,
Ltd.    TRTX 2018-FL2 Issuer, Ltd.

 

F-1



--------------------------------------------------------------------------------

#

  

Property Name

  

Collateral Interest
Principal Balance

  

Companion
Participation(s)
Principal Balance

  

Outstanding
Future Funding
Amount

  

Initial Companion
Participation Holder(s)

  

Initial Pari Passu
Participation Holder

9.    180 Livingston    A-3 Participation: $52,107,360    A-1 Participation:
$542,640    A-1 Participation: $297,313    TPG RE Finance 2, Ltd.    TRTX
2018-FL2 Issuer, Ltd.   

 

A-2 Participation: $37,350,000

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

10.    1001 McKinney    A-2 Participation: $51,000,000    A-1 Participation:
$10,000,000    A-1 Participation: $10,000,000    TPG RE Finance 1, Ltd.    TRTX
2018-FL2 Issuer, Ltd. 11.    Paragon Oil    A-2 Participation: $50,000,000   
A-1 Participation: $11,206,353    A-1 Participation: $5,998,262    TPG RE
Finance 2, Ltd.    TRTX 2018-FL2 Issuer, Ltd. 12.    High Street    A-3
Participation: $49,864,699    A-1 Participation: $6,285,301    A-1
Participation: $5,596,192    TPG RE Finance 12, Ltd.    TRTX 2018-FL2 Issuer,
Ltd.   

 

A-2 Participation: $37,350,000

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

13.    The Star    A-3 Participation: $44,520,000    A-1 Participation:
$21,500,000    A-1 Participation: $21,500,000    TPG RE Finance 2, Ltd.    TRTX
2018-FL2 Issuer, Ltd.   

 

A-2 Participation: $55,600,000

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

14.    677 Ala Moana    A-2 Participation: $41,676,354    A-1 Participation:
$5,000,000    A-1 Participation: $4,999,998    TPG RE Finance 1, Ltd.    TRTX
2018-FL2 Issuer, Ltd. 15.    Jersey City Portfolio    A-3 Participation:
$41,500,000    A-1 Participation: $2,900,000    A-1 Participation: $1,340,767   
TPG RE Finance 11, Ltd.    TRTX 2018-FL2 Issuer, Ltd.   

 

A-2 Participation: $40,000,000

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

16.    Woodland Hills Village    A-2 Participation: $29,931,616    A-1
Participation: $3,068,384    A-1 Participation: $2,892,518    TPG RE Finance 2,
Ltd.    TRTX 2018-FL2 Issuer, Ltd. 17.    Del Amo Crossing    A-3 Participation:
$27,147,973    A-1 Participation: $12,789,134    A-1 Participation: $11,750,767
   TPG RE Finance 2, Ltd.    TRTX 2018-FL2 Issuer, Ltd.   

 

A-2 Participation:

$50,562,893

  

 

TPG Real Estate Finance

2018-FL1 Issuer, Ltd.

 

F-2



--------------------------------------------------------------------------------

#

  

Property Name

  

Collateral Interest
Principal Balance

  

Companion
Participation(s)
Principal Balance

  

Outstanding
Future Funding
Amount

  

Initial Companion
Participation Holder(s)

  

Initial Pari Passu
Participation Holder

18.    Park Central 789    A-3 Participation: $17,418,460    A-1 Participation:
$13,581,540    A-1 Participation: $13,581,540    TPG RE Finance 11, Ltd.    TRTX
2018-FL2 Issuer, Ltd.   

 

A-2 Participation: $58,500,000

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

19.    Solage Calistoga    A-3 Participation: $8,600,000    A-1 Participation:
$2,500,000    A-1 Participation: $2,500,000    TPG RE Finance 12, Ltd.    TRTX
2018-FL2 Issuer, Ltd.   

 

A-2 Participation: $37,400,000

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

20.    Coppermine Commons    A-3 Participation: $6,514,010    A-1 Participation:
$18,331,243    A-1 Participation: $16,735,637    TPG RE Finance 12, Ltd.    TRTX
2018-FL2 Issuer, Ltd.   

 

A-2 Participation: $59,354,747

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

21.    Presidential Tower    A-3 Participation: $5,543,360    A-1 Participation:
$21,266,640    A-1 Participation: $20,664,345    TPG RE Finance 2, Ltd.    TRTX
2018-FL2 Issuer, Ltd.   

 

A-2 Participation: $40,765,000

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

22.    Brookview Village    A-3 Participation: $4,643,009    A-1 Participation:
$7,411,147    A-1 Participation: $6,129,953    TPG RE Finance 2, Ltd.    TRTX
2018-FL2 Issuer, Ltd.   

 

A-2 Participation: $52,845,844

  

 

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

23.    1825 Park    A-3 Participation: $3,884,443    A-1 Participation:
$2,476,333    A-1 Participation: $2,447,320    TPG RE Finance 2, Ltd.    TRTX
2018-FL2 Issuer, Ltd.   

 

A-2 Participation:

$38,639,224

  

 

TPG Real Estate

Finance 2018-FL1

Issuer, Ltd.

 

F-3



--------------------------------------------------------------------------------

Companion Participation Holders

 

Name

  

Address

  

Wire Instructions

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.   

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor, 10106

New York, New York 10106

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

Email: dginsberg@tpg.com

   N/A TPG RE Finance 1, Ltd.   

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor, 10106

New York, New York 10106

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

  

Bank Name: ##########

Routing Number: ##########

SWIFT: ##########

Account Number: ##########

Account Name: ##########

TPG RE Finance 2, Ltd.   

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor, 10106

New York, New York 10106

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

Email: dginsberg@tpg.com

  

##########

Deposit Acct No.: ##########

SWIFT/BIC: ##########

Routing No.: ##########

Deposit Account Name: ##########

TPG RE Finance 11, Ltd.   

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor, 10106

New York, New York 10106

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

Email: dginsberg@tpg.com

  

##########

Deposit Acct No.: ##########

SWIFT/BIC: ##########

Routing No.: ##########

Deposit Account Name: ##########

TPG RE Finance 12, Ltd.   

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor, 10106

New York, New York 10106

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

Email: dginsberg@tpg.com

  

##########

Deposit Acct No.: ##########

SWIFT/BIC: ##########

Routing No.: ##########

Deposit Account Name: ##########

 

F-4